 



Exhibit 10.27
EXECUTION VERSION
 
U.S. $425,000,000
MASTER REPURCHASE AGREEMENT
by and among
ARBOR REALTY FUNDING LLC,
ARBOR REALTY LIMITED PARTNERSHIP
and
ARSR TAHOE, LLC,
each as a Seller
VARIABLE FUNDING CAPITAL COMPANY LLC,
as a Purchaser
WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Swingline Purchaser
WACHOVIA CAPITAL MARKETS, LLC,
as the Deal Agent
and
ARBOR REALTY TRUST, INC.,
ARBOR REALTY LIMITED PARTNERSHIP
and
ARBOR REALTY SR, INC.,
each as a Guarantor
Dated as of March 30, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I DEFINITIONS     2  
Section 1.1
  Certain Defined Terms     2  
Section 1.2
  Other Terms     35  
Section 1.3
  Computation of Time Periods     35  
Section 1.4
  Interpretation     35  
 
            ARTICLE II PURCHASE OF ELIGIBLE ASSETS     36  
Section 2.1
  Purchase and Sale     36  
Section 2.2
  Transaction Mechanics; Related Matters     37  
Section 2.3
  Reduction of Maximum Amount; Optional Repurchases     40  
Section 2.4
  Extension of Facility Maturity Date and Funding Expiration Date     41  
Section 2.5
  Payment of Price Differential     42  
Section 2.6
  Request for Additional Transaction for Excess Margin     42  
Section 2.7
  Margin Account Maintenance     43  
Section 2.8
  Income Payments     44  
Section 2.9
  Payment, Transfer and Custody     45  
Section 2.10
  Disputes Regarding Market Value Determination     47  
Section 2.11
  Hypothecation or Pledge of Purchased Assets     47  
Section 2.12
  Fees     47  
Section 2.13
  Increased Costs; Capital Adequacy; Illegality     48  
Section 2.14
  Taxes     49  
Section 2.15
  Condominium Loans/Land Loans     50  
Section 2.16
  Swingline Purchasers     51  
 
            ARTICLE III CONDITIONS TO TRANSACTIONS     52  
Section 3.1
  Conditions to Closing and Initial Purchase     52  
Section 3.2
  Conditions Precedent to all Transactions     53  
Section 3.3
  Additional Opinions     57  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES     57  
Section 4.1
  Representations and Warranties     57  
 
            ARTICLE V COVENANTS     67  
Section 5.1
  Covenants     67  
 
            ARTICLE VI ADMINISTRATION AND SERVICING     79  
Section 6.1
  Servicing     79  
Section 6.2
  Seller as Servicer     80  
Section 6.3
  Third Party Servicer     80  
Section 6.4
  Duties of the Seller     80  
Section 6.5
  Authorization of the Seller     81  
Section 6.6
  Collection of Payments     82  
Section 6.7
  Realization Upon Defaulted Purchased Items     82  
Section 6.8
  Maintenance of Insurance Policies     83  
Section 6.9
  Event of Default     83  
Section 6.10
  Modification     83  
Section 6.11
  Inspection     84  
Section 6.12
  Servicing Compensation     84  
Section 6.13
  Payment of Certain Expenses by Servicer     84  
Section 6.14
  Pooling and Servicing Agreements     84  
Section 6.15
  Servicer Default     84  

i



--------------------------------------------------------------------------------



 



                      Page ARTICLE VII [RESERVED]     85  
 
            ARTICLE VIII SECURITY INTEREST     85  
Section 8.1
  Security Interest     85  
Section 8.2
  Release of Lien on Purchased Assets     87  
Section 8.3
  Further Assurances     87  
Section 8.4
  Remedies     88  
Section 8.5
  Waiver of Certain Laws     88  
Section 8.6
  Purchaser’s Duty of Care     88  
 
            ARTICLE IX POWER OF ATTORNEY     89  
Section 9.1
  Purchaser’s Appointment as Attorney–in–Fact     89  
 
            ARTICLE X EVENTS OF DEFAULT     90  
Section 10.1
  Events of Default     90  
Section 10.2
  Remedies     93  
Section 10.3
  Determination of Events of Default     96  
 
            ARTICLE XI INDEMNIFICATION     96  
Section 11.1
  Indemnities by the Seller     96  
Section 11.2
  After–Tax Basis     99  
 
            ARTICLE XII THE DEAL AGENT     99  
Section 12.1
  Deal Agent     99  
 
            ARTICLE XIII MISCELLANEOUS     101  
Section 13.1
  Amendments and Waivers     101  
Section 13.2
  Notices, Etc     101  
Section 13.3
  Set–offs     101  
Section 13.4
  No Waiver; Remedies     102  
Section 13.5
  Binding Effect     102  
Section 13.6
  Term of this Agreement     102  
Section 13.7
  Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue     103  
Section 13.8
  Jurisdiction; Waiver of Jury Trial     103  
Section 13.9
  Costs, Expenses and Taxes     103  
Section 13.10
  Legal Matters     104  
Section 13.11
  Recourse Against Certain Parties     104  
Section 13.12
  Protection of Right, Title and Interest in the Purchased Assets; Further
Action Evidencing Transactions     105  
Section 13.13
  Confidentiality     106  
Section 13.14
  Execution in Counterparts; Severability; Integration     107  
Section 13.15
  Seller’s Waiver of Setoff     108  
Section 13.16
  Assignments and Participations; Hypothecation of Purchased Assets     108  
Section 13.17
  Heading and Exhibits     108  
Section 13.18
  Single Agreements     109  
Section 13.19
  Disclosure Relating to Certain Federal Protections     109  
Section 13.20
  Intent     109  
Section 13.21
  Periodic Due Diligence Review     110  
Section 13.22
  Use of Employee Plan Assets     111  
Section 13.23
  No Proceedings     111  
Section 13.24
  Joint and Several Obligations     112  
Section 13.25
  Third Party Beneficiary     113  

ii



--------------------------------------------------------------------------------



 



              SCHEDULES

 
           
Schedule 1
  Representations and Warranties Regarding Mortgage Assets     1  
Schedule 2
  [Reserved]     1  
Schedule 3
  Accounts     1  
Schedule 4
  Approved Servicers     1  
Schedule 5
  List of Existing Financing Facilities     1  
Schedule 6
  Exceptions to Subsection 4.1(h)(h)     1  
Schedule 7
  UCC Filing Locations     1  
Schedule 8
  List of Subsidiaries     1  
 
            EXHIBITS

 
           
Exhibit I
  Form of Closing Certificate     1  
Exhibit II
  Form of Confirmation     1  
Exhibit III–1
  Power of Attorney – Seller     1  
Exhibit III–2
  Power of Attorney – Pledgor     1  
Exhibit IV
  Form of Transaction Request     1  
Exhibit V
  Form of Account Agreement     1  
Exhibit VI–1
  Form of Perfection Certificate of the Seller     1  
Exhibit VI–2
  Form of Perfection Certificate of the Pledgor     1  
Exhibit VII–1
  Form of Seller’s Release Letter     1  
Exhibit VII–2
  Form of Warehouse Lender’s Release Letter     1  
Exhibit VIII
  Form of Servicer Redirection Notice     1  
Exhibit IX
  Form of Request for Additional Transactions for Excess Margin     1  
Exhibit X
  Compliance Certificate     1  
Exhibit XI
  Form of Purchased Asset Data Summary     1  
Exhibit XII
  Form of Margin Deficit Notice     1  
Exhibit XIII
  Form of Assignment     1  
Exhibit XIV
  Form of Joinder Agreement     1  

iii



--------------------------------------------------------------------------------



 



MASTER REPURCHASE AGREEMENT
          THIS MASTER REPURCHASE AGREEMENT (as amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time, the
“Agreement”) is made as of this 30th day of March, 2007, by and among:
          (1) ARBOR REALTY FUNDING LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “ARF”), as a Seller;
           (2) ARBOR REALTY LIMITED PARTNERSHIP, a Delaware limited partnership
(together with its successors and permitted assigns, “Arbor Realty”), as a
Seller;
          (3) ARSR TAHOE, LLC, a Delaware limited liability company (together
with its successors and permitted assigns, “ARSR Tahoe”), as a Seller;
          (4) VARIABLE FUNDING CAPITAL COMPANY LLC, a Delaware limited liability
company (together with its successors and assigns, “VFCC”), as a Purchaser;
           (5) WACHOVIA BANK, NATIONAL ASSOCIATION (together with its successors
and assigns, “Wachovia”), as the Swingline Purchaser;
           (6) WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability
company (together with its successors and assigns, “WCM”), as the deal agent for
the Secured Parties (together with its successors and assigns in such capacity,
the “Deal Agent”);
           (7) ARBOR REALTY TRUST, INC., a Maryland corporation (together with
its successors and permitted assigns, “ART”), as a Guarantor;
          (8) ARBOR REALTY, as a Guarantor; and
          (9) ARBOR REALTY SR, INC., a Maryland corporation (together with its
successors and permitted assigns, “ARSR”), as a Guarantor.
R E C I T A L S
          WHEREAS, the Seller desires to sell and the Purchaser desires to
purchase from time to time Eligible Assets under the terms and conditions stated
herein; and
          WHEREAS, if the Purchaser purchases one (1) or more Eligible Assets,
the parties desire that the Seller repurchase the Purchased Asset(s) on or
before the Facility Maturity Date under the terms and conditions stated herein.
          NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
Master Repurchase Agreement
(VFCC and Arbor)

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
          Section 1.1 Certain Defined Terms.
          (a) Certain capitalized terms used throughout this Agreement are
defined above or in this Article I.
          (b) As used in this Agreement and the schedules, exhibits and other
attachments hereto, unless the context requires a different meaning, the
following terms shall have the following meanings:
“40 Act”: Defined in Subsection 10.1(e) of this Agreement.
“450 Income”: Cash income received by ART and/or one or more of its Consolidated
Subsidiaries with respect to the 450 Transaction which is not recognized per
GAAP, net of related expenses.
“450 Transaction”: The Preferred Equity Interests of ART and/or one or more of
its Consolidated Subsidiaries in AT 450 I LLC and AT 450 II LLC.
“Accepted Servicing Practices”: With respect to any Mortgage Asset, those
mortgage servicing practices of prudent mortgage lending institutions that
service Mortgage Assets of the same type, size and structure as such Mortgage
Asset in the jurisdiction where the related Mortgaged Property is located, but
in any event, in accordance with the terms of the Repurchase Documents and
without prejudice to the interests of the Deal Agent, the Purchaser or any other
Secured Party.
“Account Agreement”: A letter agreement, dated as of even date herewith, among
the Seller, the Deal Agent and Wachovia substantially in the form of Exhibit V
attached hereto.
“Accrual Period”: (a) with respect to each Transaction (or portion thereof)
funded at a Rate other than the CP Rate (i) with respect to the first Payment
Date, the period from and including the Closing Date to but excluding such first
Payment Date and (ii) with respect to any subsequent Payment Date, the period
from and including the previous Payment Date to but excluding such subsequent
Payment Date, and, (b) with respect to each Transaction (or portion thereof)
funded at a Rate equal to the CP Rate, (i) with respect to the first Payment
Date, the period from and including the Closing Date to and including the last
day of the calendar month in which the Closing Date occurs and (ii) with respect
to any subsequent Payment Date, the period ending on the last day of the
calendar month immediately preceding the month in which the Payment Date occurs
and commencing on the first (1st) day of such immediately preceding calendar
month.
“Additional Amount”: Defined in Subsection 2.14(a).
“Adjusted Eurodollar Rate”: For any Accrual Period, a rate per annum equal to a
fraction, expressed as a percentage and rounded upwards (if necessary) to the
nearest 1/100 of 1%, (i) the numerator of which is equal to the LIBOR Rate for
such Accrual Period and (ii) the denominator of which is equal to 100% minus the
Eurodollar Reserve Percentage for such Accrual Period.
“Adjusted FFO”: For any period, an amount equal to (i) FFO plus (ii) to the
extent that any of the following amounts are deducted in the determination of
Net Income (but not otherwise), (a) the value of all Equity Interests paid by
ART and its Consolidated Subsidiaries as compensation and (b) the value of all
Equity Interests paid by ART and its Consolidated Subsidiaries as incentive
management fees, in each
Master Repurchase Agreement
(VFCC and Arbor)

2



--------------------------------------------------------------------------------



 



case with respect to clauses (i) and (ii) of this definition of Adjusted FFO,
determined in accordance with GAAP.
“Adjusted Tangible Net Worth”: Tangible Net Worth plus the aggregate principal
amount outstanding under the Eligible Subordinated Debt plus deferred revenues
relating to the 450 Transaction to the extent classified as a liability
according to GAAP.
“Adjusted Total Liabilities”: Total Liabilities less the deferred revenues
relating to the 450 Transaction to the extent classified as a liability
according to GAAP.
“Advance Rate”: With respect to a Mortgage Asset or Purchased Asset, as
applicable, of a certain Class, the “Maximum Advance Rate” set forth in the
applicable column on Schedule 1 to the Fee Letter.
“Affected Party”: VFCC, the Swingline Purchaser, all other Purchasers, the
Liquidity Banks, the Deal Agent, the Liquidity Agent, the Custodian, any other
Secured Party, all successors, assignees, transferees, pledgees and participants
of any of the foregoing and any successors to WCM as the Deal Agent and any
subagent of the Deal Agent.
“Affiliate”: With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director of such Person. For purposes of this definition,
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) when used with respect to any specified Person means the
possession, direct or indirect, of the power to vote 20% or more of the voting
securities of such Person or to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
“Agent’s Account”: A special account for which the Deal Agent shall provide of
same to the Seller from time to time.
“Aggregate Unpaids”: At any time, an amount equal to the sum of the aggregate
Purchase Price outstanding for all Transactions, the aggregate Price
Differential outstanding, Margin Deficits outstanding, Breakage Costs, Increased
Costs, Taxes, Additional Amounts, Late Payment Fees, any fee due under any fee
letter or the Repurchase Documents (including, without limitation, the Fee
Letter and the Custodial Fee Letter) and all other amounts owed by the Seller,
the Guarantor, the Pledgor or any other Person to the Deal Agent, the Purchaser,
any Secured Party, any Affected Party, any Indemnified Party or any other Person
under this Agreement, the Repurchase Documents or any of the Transactions
entered into pursuant hereto or thereto and all interest and/or fees that accrue
after the commencement by or against any Repurchase Party or any Affiliate
thereof of any proceeding under any Insolvency Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding (whether due or accrued).
“Agreement”: Defined in the Preamble of this Agreement.
“ALTA”: The American Land Title Association.
“Alternative Market Price Quote”: The good faith determination of the price at
which a Mortgage Asset could readily be sold by a bona fide third–party that
(a) is not the Seller, the Guarantor, the Pledgor or any Affiliate of the
Seller, the Guarantor or the Pledgor, (b) regularly engages in the business of
buying and/or selling assets similar in type, size and structure as the
Purchased Assets and in the same jurisdiction as the related Underlying
Mortgaged Property, and (c) is familiar with the market for such Mortgage
Assets.
Master Repurchase Agreement
(VFCC and Arbor)

3



--------------------------------------------------------------------------------



 



“Alternative Rate”: A rate per annum equal to the Adjusted Eurodollar Rate;
provided, however, that the Alternative Rate shall be the Base Rate if a
Eurodollar Disruption Event occurs.
“Anti–Terrorism Laws”: Any Applicable Law relating to money laundering or
terrorism, including, but not limited to, Executive Order 13224, the OFAC
Regulations and the USA Patriot Act.
“Applicable Law”: For any Person or Property of such Person, all existing and
future applicable laws, rules, regulations (including temporary and final income
tax regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority
(including, without limitation, usury laws, the Federal Truth in Lending Act,
and Regulation Z and Regulation B of the Board of Governors of the Federal
Reserve System), and applicable judgments, decrees, injunctions, writs, awards
or orders of any court, arbitrator or other administrative, judicial or
quasi–judicial tribunal or agency of competent jurisdiction.
“Arbor Realty”: Defined in the Preamble of this Agreement.
“ARF”: Defined in the Preamble of this Agreement.
“ARSR”: Defined in the Preamble of this Agreement.
“ARSR Tahoe”: Defined in the Preamble of this Agreement.
“ART”: Defined in the Preamble of this Agreement.
“Asset Schedule and Exception Report”: Defined in the Custodial Agreement.
“Asset Tape”: Defined in Subsection 5.1(ii) of this Agreement.
“Asset Value”: As of any date of determination for each Eligible Asset or
Purchased Asset, as applicable, (a) other than with respect to a Bridge Loan,
the lesser of (i) product of the Book Value of such Mortgage Asset times the
Advance Rate applicable thereto and (ii) the product of the Market Value of such
Mortgage Asset times the Advance Rate applicable thereto, in each case, taking
into account the Maximum LTV applicable thereto, and (b) in the case of a Bridge
Loan, the lesser of (i) the product of the Book Value of such Mortgage Asset
times the Advance Rate applicable thereto and (ii) the product of the
Construction Costs of such Mortgage Asset times the Advance Rate applicable
thereto, in each case, taking into account the Maximum LTC applicable thereto;
provided, however, (i) the Asset Value of any Eligible Mortgage Asset or
Purchased Asset, as applicable, shall not include any portion of such asset that
exceeds one or more Sub–Limits applicable thereto at any time, unless waived in
writing by the Deal Agent in its discretion, and (ii) the Asset Value shall be
deemed to be zero (0) for each Mortgage Asset or Purchased Asset, as applicable,
(whether such Mortgage Asset or Purchased Asset, as applicable, is an existing
Purchased Asset or a Mortgage Asset acquired in the future) (A) in respect of
which there is a breach of a representation and warranty set forth in Schedule 1
(assuming each representation and warranty is made as of the date the Asset
Value is determined), (B) in respect of which the complete Mortgage Asset File
has not been delivered to the Custodian within the time period required by the
Custodial Agreement, (C) which is a Table Funded Purchased Asset or Swingline
Purchase in respect of which the Mortgage Asset Files have not been delivered to
the Custodian within three (3) Business Days following the Purchase Date,
(D) that has been released from the possession of the Custodian under the
Custodial Agreement to the Seller for a period in excess of twenty (20) calendar
days, (E) with respect to which the Seller has failed to repurchase such
Purchased Asset by the applicable Repurchase Date, (F) to the extent described
in Subsection 2.2(l) or (G) the failure of any Preferred Equity Grantor (or the
Seller on its behalf) to satisfy the requirements of the second to the last
sentence of Subsection 5.1(aaa).
Master Repurchase Agreement
(VFCC and Arbor)

4



--------------------------------------------------------------------------------



 



“Assignment”: The transfer of all of the Seller’s rights and interests under an
Eligible Asset pursuant to an assignment executed by the Seller in blank, which
assignment shall be in the form of Exhibit XIII and shall be otherwise
satisfactory to the Deal Agent in its discretion.
“Assignment of Leases”: With respect to any Mortgage, an assignment of leases
thereunder, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the Underlying Mortgaged
Property is located to reflect the assignment of leases to the Deal Agent as
agent for the Secured Parties.
“Assignment of Mortgage”: With respect to any Mortgage, an assignment of the
Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to the Deal Agent
as agent for the Secured Parties.
“Authority Documents”: As to any Person, the articles or certificate of
incorporation or formation, by–laws, limited liability company agreement,
general partnership agreement, limited partnership agreement, trust agreement,
joint venture agreement, resolutions and other applicable organizational or
governing documents of such Person.
“Availability”: At any time, an amount equal to the positive excess (if any) of
(a) the Maximum Amount minus (b) the aggregate Purchase Price outstanding for
all Transactions on such day; provided, however, on and after the occurrence of
the Facility Maturity Date (not including any extensions thereof) or an Event of
Default, the Availability shall be zero (0).
“Bailee”: With respect to each Table Funded Purchased Asset or Swingline
Purchase, the related title company or other settlement agent, in each case,
approved in writing by the Deal Agent in its sole discretion.
“Bailee Agreement”: The Bailee Agreement among the Seller, the Deal Agent and
the Bailee in the form of Annex 13 to the Custodial Agreement.
“Bailee’s Trust Receipt”: A Trust Receipt in the form of Attachment 2 to the
Bailee Agreement.
“Bank Repurchase Facility”: That certain facility evidenced by, among other
agreements, the First Amended and Restated Loan Purchase and Repurchase
Facility, dated as of July 12, 2004, among the Sellers, Wachovia and the
Guarantors, as such agreements are amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time.
“Bankruptcy Code”: The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.
“Base Rate”: On any date, a fluctuating rate per annum equal to the lower of
(a) the Prime Rate or (b) the Federal Funds Rate plus 0.5%.
“Basic Mortgage Asset Documents”: Defined in the Custodial Agreement.
“Benefit Plan”: Any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which the Seller or the Guarantor or any ERISA Affiliate of the
Seller or the Guarantor is, or at any time during the immediately preceding six
(6) years was, an “employer” as defined in Section 3(5) of ERISA.
Master Repurchase Agreement
(VFCC and Arbor)

5



--------------------------------------------------------------------------------



 



“Book Value”: With respect to any Mortgage Asset at any time, an amount, as
certified by the Seller, equal to the lesser of (a) face or par value and
(b) the price that the Seller initially paid or advanced for or in respect of
such Mortgage Asset, as such Book Value may be marked down by the Seller from
time to time, including, as applicable, any loss/price adjustments, less an
amount equal to the sum of all principal payments or paydowns paid and realized
losses recognized relating to such Mortgage Asset.
“Borrower”: Defined in the Custodial Agreement.
“Borrower Reserve Payments”: Any payments made by a Borrower under the
applicable Mortgage Loan Documents which, pursuant to the terms of such Mortgage
Loan Documents, are required to be deposited into escrow or into a reserve to be
used for a specific purpose (e.g., tax and insurance escrows), excluding,
however, the Homewood Interest Reserve.
“Breakage Costs”: Any amount or amounts as shall compensate the Purchaser and
any other Secured Party for any loss, cost or expense incurred by the Purchaser
and any other Secured Party (as determined by the Deal Agent in the Deal Agent’s
good faith discretion) as a result of an early repurchase or prepayment of the
Repurchase Price or any Price Differential. All Breakage Costs shall be due and
payable hereunder upon demand. Breakage Costs shall not be due for payments of
the Repurchase Price or any Price Differential on a Payment Date, on the
Facility Maturity Date or in connection with any scheduled amortization provided
at least two (2) Business Days advance notice (to be received by the Deal Agent
no later than 3:00 p.m. two (2) Business Days prior to the repayment date) is
given to the Deal Agent.
“Bridge Loan”: A Whole Loan, Junior Interest or Mezzanine Loan that is otherwise
an Eligible Asset except that the Underlying Mortgaged Property is not
stabilized, the Underlying Mortgaged Property is being repositioned, or the
asset possesses one or more characteristics that prevent it from being an
Eligible Asset, which exceptions shall be disclosed to and be acceptable to the
Deal Agent in its discretion. A Bridge Loan may not include an interest in a
Preferred Equity Interest. Unless waived in writing by the Deal Agent in its
discretion, a Bridge Loan must satisfy all of the terms and conditions contained
in the Agreement (other than those eligibility criteria waived in accordance
with the first sentence of this definition) that are applicable to Whole Loans,
Junior Interests and Mezzanine Loans, as applicable.
“Business Day”: Any day other than a Saturday or a Sunday on which (a) banks are
not required or authorized to be closed in Minneapolis, Minnesota, New York, New
York or Charlotte, North Carolina, and (b) if the term “Business Day” is used in
connection with the determination of the LIBOR Rate, dealings in United States
dollar deposits are carried on in the London interbank market.
“Capital Lease Obligations”: For any Person and its Consolidated Subsidiaries,
all obligations of such Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) Property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP, and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.
“Cash Collateral”: The cash received by the Deal Agent as agent for the Secured
Parties in satisfaction of a Margin Deficit or as Income on Purchased Assets.
“Cash Equivalents”: As to any Person, (i) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits or certificates of deposit
of any commercial bank incorporated under the
Master Repurchase Agreement
(VFCC and Arbor)

6



--------------------------------------------------------------------------------



 



laws of the United States or any state thereof, of recognized standing having
capital and unimpaired surplus in excess of $1,000,000,000 and whose short–term
commercial paper rating at the time of acquisition is at least A–1 or the
equivalent thereof by S&P or at least P–1 or the equivalent thereof by Moody’s
(any such bank, an “Approved Bank”), with such deposits or certificates having
maturities of not more than one year from the date of acquisition, (iii)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (i) and (ii) above entered into
with any Approved Bank, (iv) commercial paper or finance company paper issued by
any Person incorporated under the laws of the United States or any state thereof
and rated at least A–1 or the equivalent thereof by S&P or at least P–1 or the
equivalent thereof by Moody’s, and in each case maturing not more than one year
after the date of acquisition, and (v) investments in money market funds that
are registered under the Investment Company Act of 1940, which have net assets
of at least $1,000,000,000 and at least 85% of whose assets consist of
securities and other obligations of the type described in clauses (i) through
(iv) above. All such Cash Equivalents must be denominated solely for payment in
Dollars.
“CDO Issuance”: Any securitization transaction involving the issuance of
collateralized debt obligations.
“CDO Issuer”: The issuer of securities in a CDO Issuance.
“CDO Subsidiary”: Each of ARMS 2006-1 Equity Holdings LLC, ARMS 2005–1 Equity
Holdings LLC, ARMS 2004–1 Equity Holdings LLC and, after the date hereof, any
other Subsidiary of ARSR that holds Equity Interests in a CDO Issuer in
connection with a CDO and is otherwise approved by the Deal Agent in its
discretion.
“Class”: With respect to a Mortgage Asset, such Mortgage Asset’s classification
as a Whole Loan, a Junior Interest, a Mezzanine Loan, a Preferred Equity
Interest, a Bridge Loan, a Condominium Loan or a Land Loan (and, with respect to
each Bridge Loan, Condominium Loan or Land Loan, its sub–classification as a
Whole Loan, Junior Interest Loan or Mezzanine Loan, as applicable).
“Closing Date”: March 30, 2007.
“Code”: The Internal Revenue Code of 1986, as amended from time to time.
“Collection Account”: The account set forth on Schedule 3 established by the
Seller in the name of the Seller and subject to an Account Agreement, into which
all Income and Cash Collateral shall be deposited. Funds in the Collection
Account may be invested at the direction of the Deal Agent in Permitted
Investments.
“Commercial Paper Notes”: On any day, any short–term promissory notes issued in
the commercial paper market.
“Commercial Real Estate”: Any real estate included in the definition of Type.
“Commercial Real Estate Loan”: Any loan secured directly or indirectly by
Commercial Real Estate or, as applicable, ownership interests in an entity that
owns directly or indirectly Commercial Real Estate.
“Commitment Fee”: Defined in the Fee Letter.
“Compliance Certificate”: Defined in Subsection 3.2(e) of this Agreement.
Master Repurchase Agreement
(VFCC and Arbor)

7



--------------------------------------------------------------------------------



 



“Condominium Loan”: A Mortgage Asset (other than a Bridge Loan or a Preferred
Equity Interest) the Underlying Mortgaged Property for which is owned, is in the
process of being converted to be owned or is otherwise expected to be owned, in
whole or in part, by a condominium form of ownership. Condominium Loans are not
Eligible Assets unless deemed so by the Purchaser on a case–by–case basis.
“Confirmation”: Defined in Subsection 2.2(c) of this Agreement.
“Consolidated Subsidiaries”: As of any date, any Subsidiaries or other entities
that are consolidated with ART in accordance with GAAP.
“Construction Costs”: With respect to a Mortgage Asset or Purchased Asset, as
applicable, that is a Bridge Loan, as of any date of determination, the
reasonable hard and soft costs of proposed construction of the improvements on
the Underlying Mortgaged Property, which reasonable costs shall be disclosed to
and approved by the Purchaser in its discretion, plus the market value of the
related Underlying Mortgaged Property at such time, as determined by the
Purchaser in its discretion based on such sources of information as the
Purchaser may determine to rely on in its discretion.
“Contingent Liabilities”: Means, with respect to any Person and its Consolidated
Subsidiaries (without duplication): (i) liabilities and obligations (including
any Guarantee Obligations) of such Person, any Consolidated Subsidiary or any
other Person in respect of “off–balance sheet arrangements” (as defined in the
SEC Off–Balance Sheet Rules), (ii) any obligation, including, without
limitation, any Guarantee Obligation, whether or not required to be disclosed in
the footnotes to such Person’s financial statements, guaranteeing partially or
in whole any Non–Recourse Indebtedness, lease, dividend or other obligation,
exclusive of contractual indemnities (including, without limitation, any
indemnity or price–adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non–monetary obligations (other
than guarantees of completion, environmental indemnities and guarantees of
customary carve–out matters made in connection with Non–Recourse Indebtedness,
such as (but not limited to) fraud, misappropriation, bankruptcy and
misapplication) which have not yet been called on or quantified, of such Person
or of any other Person, and (iii) any forward commitment or obligation to fund
or provide proceeds with respect to any loan or other financing which is
obligatory and non–discretionary on the part of the lender. The amount of any
Contingent Liabilities described in clause (ii) shall be deemed to be, (a) with
respect to a guarantee of interest or interest and principal, or operating
income guarantee, the sum of all payments required to be made thereunder (which,
in the case of an operating income guarantee, shall be deemed to be equal to the
debt service for the note secured thereby), through, (x) in the case of an
interest or interest and principal guarantee, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guarantee, the date
through which such guarantee will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of such Person. As used in this definition, the
term “SEC Off–Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off–Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release Nos. 33–8182; 34-47264; FR-67
International Series Release No. 1266 File No. S7-42-02, 68 Fed. Reg. 5982 (Feb.
5, 2003) (codified at 17 CFR pts. 228, 229 and 249).
“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its Property is bound or is subject.
Master Repurchase Agreement
(VFCC and Arbor)

8



--------------------------------------------------------------------------------



 



“Co–Seller”: Each seller of a Preferred Equity Interest that joins this
Agreement as a Seller by executing a Joinder Agreement.
“CP Rate”: For any day during any Accrual Period, the per annum rate equivalent
to the weighted average of the per annum rates paid or payable by VFCC from time
to time as interest on or otherwise (by means of interest rate hedges or
otherwise taking into consideration any incremental carrying costs associated
with short–term promissory notes issued by VFCC maturing on dates other than
those certain dates on which VFCC is to receive funds) in respect of the
promissory notes issued by VFCC that are allocated, in whole or in part, by the
Deal Agent (on behalf of VFCC) to fund or maintain the Transactions funded by
VFCC during such period, as determined by the Deal Agent (on behalf of VFCC) and
reported to the Seller, which rates shall reflect and give effect to (i) the
commissions of placement agents and dealers in respect of such promissory notes,
to the extent such commissions are allocated, in whole or in part, to such
promissory notes by the Deal Agent (on behalf of VFCC) and (ii) other borrowings
by VFCC, including, without limitation, borrowings to fund small or odd dollar
amounts that are not easily accommodated in the commercial paper market;
provided, however, that if any component of such rate is a discount rate, in
calculating the CP Rate, the Deal Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum.
“Custodial Agreement”: That Custodial Agreement, dated as of even date herewith,
by and among the Deal Agent, the Purchaser, the Seller and the Custodian, as the
same shall be amended, modified, waived, supplemented, extended, replaced or
restated from time to time.
“Custodial Fee Letter”: The Custodial Fee Letter between the Seller and the
Custodian, as such letter may be amended, modified, waived, supplemented,
extended, restated or replaced from time to time.
“Custodial Identification Certificate”: Defined in the Custodial Agreement.
“Custodian”: Wells Fargo Bank, National Association, and its successor in
interest as the custodian under the Custodial Agreement, and any successor
Custodian under the Custodial Agreement.
“Deal Agent”: Defined in the Preamble of this Agreement.
“Deal Agent’s Account”: The account of the Purchaser identified in Schedule 3
attached hereto.
“Debt Service”: For any period, the sum of (a) Interest Expense of ART and its
Consolidated Subsidiaries determined on a consolidated basis for such period and
(b) all regularly scheduled principal payments made with respect to Indebtedness
of ART and its Consolidated Subsidiaries during such period, other than any
balloon, bullet, margin or similar principal payment which repays such
Indebtedness in full.
“Debt Service Coverage Ratio” or “DSCR”: With respect to any Mortgage Asset or
Purchased Asset, as applicable, as of any date of determination, for the period
of time to be determined in the Deal Agent’s sole discretion (it being
understood that it is the Deal Agent’s intent to make the determination based on
the period of twelve (12) consecutive complete calendar months preceding such
date (or, if such Mortgage Asset was originated less than twelve (12) months
from the date of determination, the number of months from the date of
origination)), the ratio of (a) the aggregate Net Cash Flow in respect of the
Underlying Mortgaged Properties relating to such Mortgage Asset for such period
(including, in the case of Bridge Loans and, as applicable, Construction Loans
and Land Loans, interest reserves held by the Seller or a Servicer with respect
to such asset, to (b) the sum of (i) the aggregate amount of all amounts due for
such period in respect of all Indebtedness that was outstanding from time to
time during such period that is secured, directly or indirectly, by such
Underlying Mortgaged Properties (including, without
Master Repurchase Agreement
(VFCC and Arbor)

9



--------------------------------------------------------------------------------



 



limitation, by way of a pledge of the equity of the owner(s) of such Underlying
Mortgaged Properties) or that is otherwise owing by the owner(s) of such
Underlying Mortgaged Properties, including, without limitation, all scheduled
principal and/or interest payments due for such period in respect of each
Mortgage Asset that is secured or supported by such Underlying Mortgaged
Properties plus (ii) the amount of all Ground Lease payments to be made in
respect of such Underlying Mortgaged Properties during such period, as any of
the foregoing elements of DSCR may be adjusted by the Deal Agent as determined
by the Deal Agent in its discretion; provided, however, that all such
calculations shall be made taking into account any senior or pari passu debt
secured directly or indirectly by the applicable Underlying Mortgaged Property.
“Default”: Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.
“Defaulted Mortgage Asset”: Any Mortgage Asset (a) that is ninety (90) days or
more delinquent, (b) for which there is a breach of any of the representations
and warranties set forth on Schedule 1 hereto, or (c) for which there is a
non–monetary default (beyond any applicable notice and cure period) under the
related Mortgage Loan Documents, including, without limitation, any Preferred
Equity Interest that has not been paid current during such period.
“Delinquent Mortgage Asset”: A Mortgage Asset that is thirty (30) or more days,
but less than ninety (90) days, delinquent under the related Mortgage Loan
Documents, including, without limitation, any Preferred Equity Interest that has
not been paid current during such period.
“Derivatives Contract”: Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross–currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.
“Derivatives Termination Value”: Means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark–to–market value(s) for such Derivatives
Contracts, as determined based upon one or more mid–market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Deal Agent, the Purchaser or any of the Secured
Parties).
“Dollars” and “$”: Lawful money of the United States of America.
“Due Diligence Costs”: Defined in Section 13.21 of this Agreement.
Master Repurchase Agreement
(VFCC and Arbor)

10



--------------------------------------------------------------------------------



 



“Due Diligence Review”: The performance by the Deal Agent of any or all of the
reviews permitted under Section 13.21 with respect to any or all of the
Purchased Items, as desired by the Deal Agent from time to time.
“EBITDA”: With respect to ART and its Subsidiaries for any period, the net
income (or loss) of ART and its Subsidiaries for such period determined on a
consolidated basis (prior to any impact from minority interests and before
deduction of preferred dividends on preferred stock, if any, of ART), in
accordance with GAAP, plus the following (but only to the extent actually
included in determination of such net income (loss)): (i) income tax expense;
(ii) extraordinary or non–recurring gains and losses; (iii) depreciation and
amortization expense; (iv) interest expense; and (v) amounts deducted in
accordance with GAAP in respect of other non-cash expenses in determining such
net income. The EBITDA will be adjusted to remove all impact of FAS 141.
“Electronic Transmission”: The delivery of information and executed documents in
an electronic format acceptable to the applicable recipient thereof.
“Eligible Asset”: A Mortgage Asset that as of any date of determination:
          (a) is not a Defaulted Mortgage Asset or Delinquent Mortgage Asset;
          (b) with respect to the portion of such Mortgage Asset to be acquired
by the Purchaser, the funding obligations have been satisfied in full and there
is no unfunded commitment with respect thereto;
          (c) has been approved in writing by the Deal Agent in its discretion;
          (d) has an LTV not in excess of the Maximum LTV, and, with respect to
Bridge Loans, an LTC not in excess of the Maximum LTC;
          (e) has a DSCR equal to or greater than the Minimum DSCR;
          (f) is not a construction loan; provided, however, the Deal Agent may,
in its discretion, waive this restriction on a case–by–case basis and purchase
one (1) or more Condominium Loans or Land Loans that are construction loans
provided each such Mortgage Asset otherwise satisfies the definition of Eligible
Asset and the other requirements of the Repurchase Documents, and such Mortgage
Asset and the Seller satisfies such other terms, conditions or requirements as
the Deal Agent may require in its discretion, such requirements to be set forth
in the related Confirmation;
          (g) is not a loan to an operating business (other than a hotel); and
          (h) the purchase of such Eligible Asset will not violate any
applicable Sub–Limit.
provided, however, notwithstanding a Mortgage Asset’s failure to conform to the
criteria set forth above, the Deal Agent may, in its discretion, designate in
writing any such non–compliant Mortgage Asset as an Eligible Asset, which may
include a temporary or permanent waiver of one (1) or more Eligible Asset
requirements.
“Eligible Subordinated Debt”: Means (i) the debt securities of ARSR issued under
(a) the Junior Subordinated Indenture, dated as of March 15, 2005, between ARSR,
as issuer, and JPMorgan Chase, N.A., as trustee, (b) the Junior Subordinated
Indenture, dated as of April 1, 2005, between ARSR, as issuer, and JPMorgan
Chase, N.A., as trustee, (c) the Junior Subordinated Indenture, dated as of
April 6, 2005, between ARSR, as issuer, ART, as guarantor, and Wilmington Trust
Company, as trustee, (d) the
Master Repurchase Agreement
(VFCC and Arbor)

11



--------------------------------------------------------------------------------



 



Amended and Restated Junior Subordinated Indenture, dated as of August 26, 2005,
between ARSR, as issuer, and Wells Fargo Bank, N.A., as trustee, (e) the Junior
Subordinated Indenture, dated as of December 8, 2005, between ARSR, as issuer,
and JPMorgan Chase, N.A., as trustee, (f) the Junior Subordinated Indenture,
dated as of May 16, 2006, between ARSR, as issuer, and JPMorgan Chase, N.A., as
trustee, (g) the Junior Subordinated Indenture, dated as of June 2, 2006,
between ARSR, as issuer, ART, as guarantor, and Wilmington Trust Company, as
trustee, and (h) an additional $50 million of future trust preferred
indebtedness of ART and its Consolidated Subsidiaries which ART and its
Consolidated Subsidiaries is intending to issue within the next 90 days,
provided such indebtedness satisfies the conditions set forth in subclauses
(ii)(a) through (d) of this definition; and (ii) any future trust preferred
indebtedness of ART and its Consolidated Subsidiaries that (a) has express
subordination provisions substantially the same as those in the indentures for
the transactions listed in clause (i) of this definition of Eligible
Subordinated Debt, (b) has enforceable subordination provisions, (c) has a
maturity date no earlier than the date that is six (6) months following the
Facility Maturity Date (including any potential extensions thereof), (d) the
Deal Agent is in receipt of an in–house Opinion of Counsel acceptable to the
Deal Agent in its discretion addressing the enforceability of the subordination
provisions contained in the documents governing the proposed Eligible
Subordinated Debt and (e) has been specifically approved in writing by the Deal
Agent in its discretion.
“Environmental Laws”: Any and all Applicable Laws and all other foreign,
federal, state and local laws, statutes, ordinances, rules, regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of hazardous materials. Environmental Laws include, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (“CERCLA”), as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §9601 et seq., the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §6901 et
seq., the Hazardous Material Transportation Act, as amended, 49 U.S.C. §1501 et
seq., the Federal Water Pollution Control Act, as amended by the Clean Water Act
of 1977, 33 U.S.C. §1251 et seq., the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act of 1976, 15 U.S.C. §2601 et seq., the Emergency
Planning and Community Right–to–Know Act of 1986, 42 U.S.C. §1101 et seq., the
Clean Air Act of 1966, as amended, 42 U. S. C. §7401 et seq., the National
Environmental Policy Act of 1969, 42 U.S.C. §4321, the River and Harbor Act of
1899, 33 U.S.C. §401 et seq., the Endangered Species Act of 1973, as amended, 16
U.S.C. §1531 et seq., the Occupational Safety and Health Act of 1970, as
amended, 29 U.S.C. §651 et seq., the Safe Drinking Water Act of 1974, as
amended, 42 U.S.C. §201 et seq., and the Environmental Protection Agency’s
regulations relating to underground storage tanks, 40 C.F.R. Parts 280 and 281,
and the rules and regulations under each of the foregoing, each as amended,
modified, waived, supplemented, extended, restated or replaced from time to
time.
“Equity Interest”: With respect to any Person, any share, interest,
participation and other equivalent (however denominated) of capital stock of (or
other ownership, equity or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership, equity or profit interests in)
such Person, any security convertible into or exchangeable for any share of
capital stock of (or other ownership, equity or profit interests in) such Person
or warrant, right or option for the purchase or other acquisition from such
Person of such shares (or such other interests), and any other ownership or
profit interest in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such share, warrant, option, right or other interest is authorized or
otherwise existing on any date of determination.
Master Repurchase Agreement
(VFCC and Arbor)

12



--------------------------------------------------------------------------------



 



“ERISA”: The Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder, as
the same are amended from time to time.
“ERISA Affiliate”: (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Seller or the Guarantor, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Seller or the Guarantor, or (c) a member of the same affiliated service group
(within the meaning of Section 414(m) of the Code) as the Seller, the Guarantor,
any corporation described in clause (a) above or any trade or business described
in clause (b) above.
“Eurocurrency Liabilities”: Defined in Regulation D of the Board of Governors of
the Federal Reserve System, as in effect from time to time.
“Eurodollar Disruption Event”: The occurrence of any of the following: (a) any
Liquidity Bank or the Swingline Purchaser shall have notified the Deal Agent of
a determination by such Liquidity Bank, the Swingline Purchaser or any of their
assignees or participants that it would be contrary to law or to the directive
of any central bank or other Governmental Authority (whether or not having the
force of law) to obtain United States dollars in the London interbank market to
fund any Transaction, (b) any Liquidity Bank or the Swingline Purchaser shall
have notified the Deal Agent of the inability, for any reason, of such Liquidity
Bank, the Swingline Purchaser or any of their assignees or participants to
determine the Adjusted Eurodollar Rate, (c) any Liquidity Bank or the Swingline
Purchaser shall have notified the Deal Agent of a determination by such
Liquidity Bank, the Swingline Purchaser or any of their assignees or
participants that the rate at which deposits of United States dollars are being
offered to such Liquidity Bank, the Swingline Purchaser or any of their
assignees or participants in the London interbank market does not accurately
reflect the cost to such Liquidity Bank, the Swingline Purchaser, such assignee
or such participant of making, funding or maintaining any Transaction, or
(d) any Liquidity Bank or the Swingline Purchaser shall have notified the Deal
Agent of the inability of such Liquidity Bank, the Swingline Purchaser or any of
their assignees or participants to obtain United States dollars in the London
interbank market to make, fund or maintain any Transaction.
“Eurodollar Reserve Percentage”: For any period means the percentage, if any,
applicable during such period (or, if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any basic, emergency, supplemental, marginal or other
reserve requirements) with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities having a term of one (1) month.
“Event of Default”: Defined in Section 10.1 of this Agreement.
“Excepted Persons”: Defined in Subsection 13.13(a) of this Agreement.
“Exception”: Defined in the Custodial Agreement.
“Excess Margin”: Defined in Subsection 2.6(a) of this Agreement.
“Exchange Act”: The Securities Exchange Act of 1934, as amended, modified,
waived, supplemented, extended, restated or replaced from time to time.
“Executive Order”: Defined in Subsection 4.1(s) of this Agreement.
Master Repurchase Agreement
(VFCC and Arbor)

13



--------------------------------------------------------------------------------



 



“Existing Financing Facilities”: The financing facilities identified on
Schedule 5 hereto.
“Extended Funding Expiration Date”: Defined in Subsection 2.4(b) of this
Agreement.
“Extension Fee”: Defined in Subsection 2.4(a) of this Agreement.
“Extension Fee Payment Date”: Defined in Subsection 2.4(a) of this Agreement.
“Facility Maturity Date”: Subject to Article X, the earlier of (a) March 28,
2010, as such original Facility Maturity Date may be extended pursuant to
Subsection 2.4(a) hereof, (b) the date on which the Liquidity Agreement
terminates, expires or is unavailable and (c) the date on which this Agreement
shall terminate in accordance with the provisions hereof or by operation of
Applicable Law.
“Facility Period”: The period commencing on the Closing Date and terminating on
the Funding Expiration Date.
“FDIA”: Defined in Subsection 13.20(b) of this Agreement.
“FDICIA”: Defined in Subsection 13.20(c) of this Agreement.
“Federal Funds Rate”: For any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the overnight
federal funds rates as in Federal Reserve Board Statistical Release H.15(519) or
any successor or substitute publication selected by the Deal Agent (or, if such
day is not a Business Day, for the next succeeding Business Day), or, if, for
any reason, such rate is not available on any day, the rate determined, in the
sole opinion of the Deal Agent, to be the rate at which overnight federal funds
are being offered in the national federal funds market at 9:00 a.m. Charlotte,
North Carolina time.
“Fee Letter”: The Fee Letter, dated as of even date herewith, between the Deal
Agent, the Purchaser and the Seller, as amended, modified, waived, supplemented,
extended, restated or replaced from time to time.
“FFO”: For any given period, (a) Net Income of ART and its Consolidated
Subsidiaries for such period (before extraordinary and non–recurring items),
minus (or plus) (b) gains (or losses) from debt restructuring and sales of
property during such period, plus (c) depreciation and amortization of real and
personal property assets for such period, plus (d) without duplication, income
from unconsolidated partnerships and joint ventures, determined in each case in
accordance with GAAP.
“Final Maturity Date”: Defined in Subsection 2.4(a) of this Agreement.
“Financial Covenants”: The covenants set forth in Subsections 5.1(bb)–(dd) and
(ff)–(hh).
“FIRREA Appraisal”: An appraisal prepared by an independent third–party
appraiser approved in writing by the Deal Agent in its reasonable discretion and
satisfying the requirements of Title XI of the Federal Institutions, Reform,
Recovery and Enforcement Act of 1989 (as supplemented, amended, modified and
replaced from time to time) and the regulations promulgated thereunder, as in
effect on the date of such appraisal.
“Fitch”: Fitch Ratings, Inc.
Master Repurchase Agreement
(VFCC and Arbor)

14



--------------------------------------------------------------------------------



 



“Fixed Charge Coverage Ratio”: For ART and its Subsidiaries during any period,
(a) the sum of EBITDA plus 450 Income for such period (without duplication),
divided by (b) the Fixed Charges for the same period.
“Fixed Charges”: For ART and its Consolidated Subsidiaries during any period,
the sum of (without duplication) (a) Debt Service, (b) all Preferred Dividends
required to be paid during such period, (c) Capital Lease Obligations required
to be paid during such period, and (d) all payments due under any ground lease.
“Foreclosed Loan”: A loan the security for which has been foreclosed upon by the
Seller.
“Funding Expiration Date”: Subject to Article X, the earliest of (i) March 28,
2008, as such date may be extended pursuant to Subsection 2.4(b) of this
Agreement, (ii) the date on which the Liquidity Agreement terminates, expires or
is unavailable, and (iii) the date on which the Funding Expiration Date shall
occur in accordance with the provisions hereof or by operation of Applicable
Law.
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.
“Governmental Authority”: Any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any body or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
any court or arbitrator having jurisdiction over such Person, any of its
Subsidiaries or any of its Properties, and any accounting board or authority
(whether or not a part of government) that is responsible for the establishment
or interpretation of national or international accounting principles, in each
case whether foreign or domestic.
“Ground Lease”: With respect to any Commercial Real Estate Loan for which the
Borrower has a leasehold interest in the related Mortgaged Property or space
lease within such Mortgaged Property, the lease agreement creating such
leasehold interest.
“Guarantee Obligation”: Means, as to any Person (the “guaranteeing person”),
without duplication, any obligation of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of the obligations for which the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends, Contractual Obligation, Derivatives Contract or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); provided, however, that in the
absence of any such stated amount or stated liability, the
Master Repurchase Agreement
(VFCC and Arbor)

15



--------------------------------------------------------------------------------



 



amount of such Guarantee Obligation shall be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as reasonably determined by
such Person in good faith.
“Guarantor”: Individually and collectively, ART, Arbor Realty and ARSR, as joint
and several guarantors under the Guaranty.
“Guaranty”: The Guaranty, dated as of even date herewith, executed by the
Guarantors in favor of the Deal Agent as agent for the Secured Parties, the
Purchaser and the other Secured Parties, as amended, modified, waived,
supplemented, extended, restated or replaced from time to time.
“H.15”: Federal Reserve Statistical Release H.15.
“Homewood Account Control Agreement”: An executed account control agreement
granting control over the Homewood Interest Reserve identified therein to the
Deal Agent as agent for the Secured Parties, as amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time.
“Homewood Interest Reserve”: The account maintained at Wachovia identified in
the Account Agreement into which the interest reserve for the senior mortgage
loan under the Homewood Purchased Asset shall be held. The terms and provisions
governing the Purchaser’s withdrawal of funds from the Homewood Interest Reserve
and the payment thereof shall be set forth in the Confirmation for the Homewood
Purchased Asset; provided, however, (i) no amounts withdrawn from the Homewood
Interest Reserve shall be paid to the Seller after an Event of Default and
(ii) after an event of default under the Mortgage Loan Documents for the
Homewood Purchased Asset, and subject to the terms of the Mortgage Loan
Documents for the Homewood Purchased Asset, the Purchaser shall be entitled to
withdraw all of the funds in the Homewood Interest Reserve and apply such funds
to the outstanding Purchase Price for the Homewood Purchased Asset and any other
Obligations.
“Homewood Purchased Asset”: The senior mortgage Whole Loan referred to as
Homewood Village Resorts in Placer County, California, which is to be purchased
by the Purchaser or its designee from Arbor Realty under this Agreement.
“Income”: With respect to each Purchased Item and to the extent of the Seller’s
or the holder’s interest therein, at any time, all of the following: all
payments, collections, prepayments, recoveries, proceeds (including, without
limitation, insurance and condemnation proceeds) and all other payments or
amounts of any kind or nature whatsoever paid, received, collected, recovered or
distributed on, in connection with or in respect of the Purchased Assets, the
Purchased Items, the Pledged Collateral or any other collateral for the
Obligations under the Facility, including, without limitation, principal
payments, interest payments, principal and interest payments, prepayment fees,
extension fees, exit fees, defeasance fees, transfer fees, late charges, late
fees and all other fees or charges of any kind or nature, premiums, yield
maintenance charges, penalties, default interest, dividends, gains, receipts,
allocations, rents, interests, profits, payments in kind, returns or repayment
of contributions and all other distributions, payments and other amounts of any
kind or nature whatsoever payable thereon, in connection therewith, or with
respect thereto, together with amounts received from any Interest Rate
Protection Agreement and amounts withdrawn from the Homewood Interest Reserve by
the Purchaser; provided, however, (i) prior to an Event of Default, the Seller
may net the Servicing Fee from Income and (ii) Income shall not include any
Borrower Reserve Payments unless the Seller, a Servicer or a PSA Servicer has
exercised rights with respect to such payments under the terms of the related
Mortgage Loan Documents, the Servicing Agreements or the Pooling and Servicing
Agreements, as applicable.
“Increased Costs”: Any amounts required to be paid by the Seller to the Deal
Agent, the Purchaser or any Affected Party pursuant to Section 2.13 of this
Agreement.
Master Repurchase Agreement
(VFCC and Arbor)

16



--------------------------------------------------------------------------------



 



“Indebtedness”: Means, with respect to Person (in reference to ART and its
Subsidiaries, Person shall mean ART and its Consolidated Subsidiaries determined
on a consolidated basis), at the time of computation thereof, all of the
following (without duplication): (a) all obligations of such Person in respect
of money borrowed (including without limitation principal, interest, assumption
fees (to the extent they are due during the period in question), prepayment fees
(to the extent it is due during the period in question), contingent interest (to
the extent they are due during the period in question), and other monetary
obligations whether choate or inchoate); (b) all obligations of such Person,
whether or not for money borrowed (i) represented by notes payable, letters of
credit, or drafts accepted, in each case representing extensions of credit, (ii)
evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capital Lease Obligations
of such Person; (d) all reimbursement obligations of such Person under any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off–Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatory Redeemable Stock issued by such
Person or any other Person (inclusive of forward equity contracts), valued at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; (g) as applicable, all obligations of such Person (but not
the obligation of others) in respect of any keep well arrangements, credit
enhancements, contingent or future funding obligations under any Eligible Asset
or any obligation senior to the Eligible Asset, unfunded interest reserve amount
under any Eligible Asset or any obligation that is senior to the Eligible Asset,
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatory Redeemable Stock)); (h) net obligations
under any Derivative Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(i) all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other similar
exceptions to recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien (other than
certain Permitted Liens) on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; provided, however, if such Person has
not assumed or become liable for the payment of such Indebtedness, then for the
purposes of this definition the amount of such Indebtedness shall not exceed the
market value of the property subject to such Lien and (k) Contingent
Liabilities.
“Indemnified Amounts”: Defined in Subsection 11.1(a) of this Agreement.
“Indemnified Parties”: Defined in Subsection 11.1(a) of this Agreement.
“Independent Director”: A natural Person who (a) is not at the time of initial
appointment as Independent Director, and may not have been at any time during
the five (5) years preceding such initial appointment or at any time while
serving as Independent Director, (i) a stockholder, partner, member or direct or
indirect legal or beneficial owner of the Seller, the Guarantor or any Affiliate
of the Seller or the Guarantor; (ii) a contractor, creditor, customer, supplier,
director (with the exception of serving as the Independent Director of the
Seller), officer, employee, attorney, manager or other Person who derives any of
its purchases or revenues from its activities with the Seller, the Guarantor or
any Affiliate of the Seller or the Guarantor; (iii) a natural Person who
controls (directly or indirectly or otherwise) the Seller, the Guarantor or any
Affiliate of the Seller or Guarantor or who controls or is under common control
with
Master Repurchase Agreement
(VFCC and Arbor)

17



--------------------------------------------------------------------------------



 



any Person that would be excluded from serving as an Independent Director under
(i) or (ii), above; or (iv) a member of the immediate family of a natural Person
excluded from servicing as an Independent Director under (i) or (ii) above and
(b) otherwise satisfies the then current requirements of the Rating Agencies. A
Person who is an employee of a nationally recognized organization that supplies
independent directors and who otherwise satisfies the criteria in clause (a) but
for the fact that such organization receives payment from Seller or Guarantor
for providing such independent director shall not be disqualified from serving
as an Independent Director hereunder.
“Insolvency Event”: With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its Property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its Property, or
ordering the winding–up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of ninety
(90) consecutive days; or (b) the commencement by such Person of a voluntary
case under any applicable Insolvency Law now or hereafter in effect, or the
consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its Property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.
“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments or similar debtor relief laws
from time to time in effect affecting the rights of creditors generally.
“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.
“Instrument”: Any “instrument” (as defined in Article 9 of the UCC), other than
an instrument that constitutes part of chattel paper.
“Interest Expense”: For ART and its Consolidated Subsidiaries, the total
interest expense incurred (in accordance with GAAP), including capitalized or
accruing interest (but excluding interest funded under a construction loan), by
ART and its Consolidated Subsidiaries on a consolidated basis, without
duplication for the most recent period.
“Interest Rate Protection Agreement”: With respect to any or all of the Mortgage
Assets, (i) any Derivatives Contract required under the terms of the related
Mortgage Loan Documents providing for protection against fluctuations in
interest rates or the exchange of nominal interest obligations, either generally
or under specific contingencies, and acceptable to the Purchaser in its
discretion and (ii) any Derivatives Contract put in place by the Seller, the
Guarantor or any Affiliate of the foregoing with respect to any Mortgage Asset.
“Investment”: Means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, guaranty
or credit enhancement of Indebtedness of, or purchase or other acquisition of
any Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person. Any
binding commitment or
Master Repurchase Agreement
(VFCC and Arbor)

18



--------------------------------------------------------------------------------



 



option to make an Investment in any other Person shall constitute an Investment.
Except as expressly provided otherwise, for purposes of determining compliance
with any covenant contained in the Repurchase Documents, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“Investment Grade Rating”: A rating of at least BBB– (or the equivalent) by two
(2) or more Rating Agencies.
“Issuer”: VFCC and any other Purchaser whose principal business consists of
issuing commercial paper or other securities to fund its acquisition or
maintenance of receivables, accounts, instruments, chattel paper, general
intangibles and other similar assets.
“Joinder Agreement”: A Joinder Agreement substantially in the form of
Exhibit XIV attached hereto and made a part hereof between the Purchaser, the
Seller and a Co–Seller under a Preferred Equity Interest.
“Junior Interest”: (a) A senior, pari passu or junior participation interest in
a performing Commercial Real Estate Loan or (b) a senior, pari passu or junior
note or certificate in an “A/B” or similar structure in a performing Commercial
Real Estate Loan.
“Junior Interest Document”: The original executed promissory note, Participation
Certificate, Participation Agreement and any other evidence of a Junior
Interest, as applicable.
“Land Loans”: A Commercial Real Estate Loan secured by entitled land intended
for construction, which loan is acceptable to the Purchaser in its discretion.
Land Loans are not Eligible Assets unless deemed so on a case by case basis in
the Purchaser’s discretion.
“Late Payment Fee”: Defined in Subsection 2.5(a) of this Agreement.
“Lead Based Paint”: Paint containing more than 0.5% lead by dry weight.
“LIBOR Rate”: For any day during any Accrual Period and any Transaction or
portion thereof, a rate per annum equal to:
     (i) the posted rate for thirty (30) day deposits in United States Dollars
appearing on Telerate page 3750 as of 11:00 a.m. (London time) on the Business
Day which is the second (2nd) Business Day immediately preceding the applicable
Purchase Date (with respect to the initial Accrual Period for such Transaction)
and as of the second (2nd) Business Day immediately preceding the first (1st)
day of the applicable Accrual Period (with respect to all subsequent Accrual
Periods for such Transaction); or
     (ii) if no such rate appears on Telerate page 3750 at such time and day,
then the LIBOR Rate shall be determined by Wachovia at its principal office in
Charlotte, North Carolina as its rate (each such determination, absent manifest
error, to be conclusive and binding on all parties hereto and their assignees)
at which thirty (30) day deposits in United States Dollars are being, have been,
or would be offered or quoted by Wachovia to major banks in the applicable
interbank market for Eurodollar deposits at or about 11:00 a.m. (Charlotte,
North Carolina time) on such day.
“Lien”: Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person (including any UCC financing statement or any similar
instrument filed against such Person’s assets or properties).
Master Repurchase Agreement
(VFCC and Arbor)

19



--------------------------------------------------------------------------------



 



“Liquidity”: An amount equal to the (a) sum of (without duplication) (i) the
amount of unrestricted cash and unrestricted Cash Equivalents, plus (ii) the
Excess Margin, plus (iii) excess margin under the Bank Repurchase Facility (if
any), plus (iv) borrowing availability under the Working Capital Facility, in
each case in clause (i), (ii), (iii), and (iv), solely to the extent that such
amounts exceed the amounts necessary to satisfy at such time all of the
Financial Covenants hereunder and all financial covenants under the (1) Bank
Repurchase Facility (if any) and (2) the Working Capital Facility, in each case
to the extent ART continues to be in compliance thereof, less, (b) amounts
necessary to satisfy Margin Deficits under this Agreement and margin deficits
under the Bank Repurchase Facility (if any).
“Liquidity Agent”: Wachovia and any successor to Wachovia under the Liquidity
Agreement.
“Liquidity Agreement”: The Liquidity Purchase Agreement, dated as of an even
date herewith, among VFCC, as the seller, the Liquidity Banks named therein, WCM
as the deal agent and the documentation agent, and Wachovia, as the Liquidity
Agent, and any other liquidity agreement applicable to a Purchaser that is a
commercial paper conduit, each as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time.
“Liquidity Banks”: The Person or Persons who provide liquidity support to VFCC
or any other Purchaser that is a commercial paper conduit pursuant to the
Liquidity Agreement or other liquidity agreement in connection with the issuance
of Commercial Paper Notes.
“Loan–to–Value Ratio” or “LTV”: With respect to any Mortgage Asset or Purchased
Asset, as applicable, the ratio of the outstanding principal amount of such
Mortgage Asset at the time of a Transaction for such Mortgage Asset to the
market value of the related Underlying Mortgaged Property at such time, as
determined by the Deal Agent in its discretion, as such LTV may be adjusted by
the Deal Agent as the Deal Agent determines in its discretion; provided,
however, that all such calculations shall be made taking into account any senior
or pari passu debt or other obligations secured directly or indirectly by the
applicable Underlying Mortgaged Property.
“LTC”: With respect to any Mortgage Asset or Purchased Asset, as applicable,
that is a Bridge Loan, as of any date of determination, the ratio of the
outstanding principal amount of such Eligible Asset or Purchased Asset, as
applicable, to the Construction Costs for such Eligible Asset or Purchased
Asset, as applicable; provided, however, that all such calculations shall be
made taking into account any senior or pari passu debt or other obligations
secured directly or indirectly by the applicable Underlying Mortgaged Property.
“Mandatory Redeemable Stock”: Means, with respect to any Person and any
Subsidiary thereof, any Equity Interest of such Person which by the terms of
such Equity Interest (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable), upon the happening
of any event or otherwise (a) matures or is required to be redeemed, pursuant to
a sinking fund obligation or otherwise (other than an Equity Interest to the
extent redeemable in exchange for common stock or other equivalent common Equity
Interest), (b) is convertible into or exchangeable or exercisable for
Indebtedness or Mandatory Redeemable Stock, or (c) is redeemable at the option
of the holder thereof, in whole or in part (other than an Equity Interest which
is redeemable solely in exchange for common stock or other equivalent common
Equity Interest); in each case, on or prior to the maturity date of the
Agreement.
“Margin Base”: On any day, the aggregate Asset Value of all Purchased Assets.
“Margin Deficit”: Defined in Subsection 2.7(a) of this Agreement.
Master Repurchase Agreement
(VFCC and Arbor)

20



--------------------------------------------------------------------------------



 



“Margin Deficit Notice”: Defined in Subsection 2.7(a) of this Agreement.
“Market Value”: As of any date in respect of any Mortgage Asset, the price at
which such Mortgage Asset could readily be sold, as determined by the Deal Agent
in its discretion (which price may be determined to be zero).
“Material Adverse Effect”: A material adverse effect on (a) the Property,
business, operations, financial condition or prospects of the Seller, the
Guarantor or the Pledgor, (b) the ability of each of the Seller, the Guarantor
or the Pledgor to perform its obligations under any of the Repurchase Documents
to which it is a party, (c) the validity or enforceability of any of the
Repurchase Documents, (d) the rights and remedies of the Purchaser under any of
the Repurchase Documents, (e) the timely payment of any amounts payable under
the Repurchase Documents, or (f) the Asset Value of the Purchased Assets.
“Materials of Environmental Concern”: Any mold, petroleum (including, without
limitation, crude oil or any fraction thereof), petroleum products or
by–products (including, without limitation, gasoline), or any hazardous, toxic
or harmful substances, materials, wastes, pollutants or contaminants, defined as
such in or regulated under any Environmental Law, including, without limitation,
asbestos, asbestos containing materials, polychlorinated biphenyls,
urea–formaldehyde insulation, radioactive materials, Lead Based Paint, Toxic
Mold, flammable explosives and radon.
“Maximum Amount”: Subject to Subsection 2.3(a), $425,000,000, as such amount
may, pursuant to a written request of the Seller, be increased one or more times
during the Facility Period in the Purchaser’s discretion (but in all events
subject to the Purchaser obtaining internal credit and other approvals) up to
but not in the excess of $750,000,000; provided, however, on and after the
Facility Maturity Date, the Maximum Amount shall mean the aggregate Purchase
Price outstanding for all Transactions.
“Maximum LTC”: With respect to any Mortgage Asset or Purchased Asset, as
applicable, that is a Bridge Loan, at any time the LTC for related Underlying
Mortgaged Property set forth on Schedule 1 to the Fee Letter under the heading
“End LTC” for the applicable Class of such Mortgage Asset or Purchased Asset, as
applicable; provided, however, that all such calculations shall be made taking
into account any senior or pari passu debt secured directly or indirectly by the
applicable Underlying Mortgaged Property.
“Maximum LTV”: With respect to any Mortgage Asset or Purchased Asset, as
applicable, at any time, the Loan–to–Value Ratio for the related Underlying
Mortgaged Property set forth on Schedule 1 to the Fee Letter under the heading
“End LTV” for the applicable Class of such Mortgage Asset or Purchased Asset, as
applicable; provided, however, that all such calculations shall be made taking
into account any senior or pari passu debt secured directly or indirectly by the
applicable Underlying Mortgaged Property.
“Mezzanine Collateral”: Defined in Schedule 1, Part II.
“Mezzanine Loan”: A performing mezzanine loan secured by pledges of all (but not
less than all) the Equity Interest of the Person that owns income producing
Commercial Real Estate.
“Mezzanine Note”: The original executed promissory note or other evidence of
Mezzanine Loan indebtedness.
“Minimum DSCR”: With respect to any Eligible Asset or Purchased Asset, as
applicable, at any time, the DSCR for the related Underlying Mortgaged Property
set forth on Schedule 1 to the Fee Letter under the heading “DSCR” for the
applicable Class of such Mortgage Asset or Purchased Asset, as applicable;
Master Repurchase Agreement
(VFCC and Arbor)

21



--------------------------------------------------------------------------------



 



provided, however, that all such calculations shall be made taking into account
any senior or pari passu debt secured directly or indirectly by the applicable
Underlying Mortgaged Property.
“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.
“Mortgage”: Each mortgage, assignment of rents, security agreement and fixture
filing, or deed of trust, assignment of rents, security agreement and fixture
filing, or similar instrument creating and evidencing a Lien on real property,
fixtures and other property and rights incidental thereto.
“Mortgage Asset”: An Assignment of a Whole Loan, a Junior Interest, a Mezzanine
Loan, a Bridge Loan, a Preferred Equity Interest or, as applicable, a
Construction Loan or Land Loan, in each case, the Underlying Mortgaged Property
for which is included in the categories for Types of Mortgage Assets. Mortgage
Assets shall not include any Retained Interest (if any).
“Mortgage Asset File”: Defined in the Custodial Agreement.
“Mortgage Asset File Checklist”: Defined in the Custodial Agreement.
“Mortgage Loan Documents”: Defined in the Custodial Agreement.
“Mortgage Note”: The original executed promissory note or other evidence of the
Indebtedness of a Borrower with respect to a Mortgage Asset.
“Mortgaged Property”: The Commercial Real Estate (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
a Mortgage Note or a Junior Interest Document.
“Mortgagee”: The record holder of a Mortgage Note secured by a Mortgage.
“Multiemployer Plan”: A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five (5) years contributed to by the Seller, the Guarantor or any
ERISA Affiliate on behalf of its employees.
“Net Cash Flow”: With respect to any Underlying Mortgaged Property, for any
period, the Net Income (or deficit) attributable to such property for such
period, determined in accordance with GAAP, less the amount of all (a) capital
expenditures incurred, (b) reserves established, (c) leasing commissions paid
(other than commissions paid from reserves held under the Mortgage Loan
Documents) and (d) tenant improvements paid during such period (other than
tenant improvements paid from reserves held under the Mortgage Loan Documents)
in each case attributable to such property, plus all non–cash charges deducted
in the calculation of such net income.
“Net Income”: With respect to ART and its Subsidiaries determined on a
consolidated basis for any period, the net income of ART and its Subsidiaries
determined on a consolidated basis for such period as determined in accordance
with GAAP.
“Net Total Liabilities”: Total Liabilities minus the sum of (a) aggregate
principal amount outstanding under the Eligible Subordinated Debt and
(b) deferred revenues relating to the 450 Transaction to the extent classified
as a liability according to GAAP.
Master Repurchase Agreement
(VFCC and Arbor)

22



--------------------------------------------------------------------------------



 



“Non–Recourse Indebtedness”: Means, with respect to any Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to non–recourse provisions (but not exceptions relating
to bankruptcy, insolvency, receivership or other similar events)) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.
“Non–Table Funded Purchased Asset”: A Purchased Asset that is not a Table Funded
Purchased Asset.
“Non–Wachovia Assets”: Any Mortgage Asset issued or extended by a Person other
than Wachovia Corporation or an Affiliate of Wachovia Corporation.
“Obligations”: Defined in Subsection 8.1(a) of this Agreement.
“OFAC”: The U.S. Department of the Treasury’s Office of Foreign Assets Control.
“OFAC Regulations”: The regulations promulgated by OFAC, as amended from time to
time.
“Off–Balance Sheet Obligations”: With respect to any Person (in reference to ART
and its Subsidiaries, Person shall mean ART and its Consolidated Subsidiaries
determined on a consolidated basis) as of any date of determination thereof,
without duplication and to the extent not included as a liability on the
consolidated balance sheet of ART and its Consolidated Subsidiaries in
accordance with GAAP: (a) the monetary obligations under any financing lease or
so–called “synthetic,” tax retention or off–balance sheet lease transaction
which, upon the application of any Insolvency Laws to such Person or any of its
Consolidated Subsidiaries, would be characterized as indebtedness; (b) the
monetary obligations under any sale and leaseback transaction which does not
create a liability on the consolidated balance sheet of such Person and its
Consolidated Subsidiaries; or (c) any other monetary obligation arising with
respect to any other transaction which (i) is characterized as indebtedness for
tax purposes but not for accounting purposes in accordance with GAAP or (ii) is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Consolidated Subsidiaries (for purposes of this clause (c), any transaction
structured to provide tax deductibility as interest expense of any dividend,
coupon or other periodic payment will be deemed to be the functional equivalent
of a borrowing).
“Officer’s Certificate”: A certificate signed by a Responsible Officer of the
Seller or the Guarantor, as applicable.
“Operating Account”: The account of the Seller set forth on Schedule 3 hereto.
“Opinion of Counsel”: A written opinion of counsel, which opinion and counsel
are acceptable to the Deal Agent in its sole discretion.
“Originator”: With respect to each Mortgage Asset, the Person who originated
such Mortgage Asset.
“Other Costs”: Defined in Subsection 13.9(c) of this Agreement.
“Participation Agreement”: Defined in the Custodial Agreement.
“Participation Certificate”: Defined in the Custodial Agreement.
“Payment Date”: The next to the last Business Day of each calendar month.
Master Repurchase Agreement
(VFCC and Arbor)

23



--------------------------------------------------------------------------------



 



“PBGC”: The Pension Benefit Guaranty Corporation or any entity succeeding to any
or all of its functions under ERISA.
“Pension Plans”: Defined in Subsection 4.1(u) of this Agreement.
“Periodic Advance Repurchase Payment”: Defined in Subsection 2.5(a) of this
Agreement.
“Permitted Indebtedness”: With respect to Preferred Equity Interests,
Indebtedness that is permitted under the related Mortgage Loan Documents and
disclosed in writing to the Deal Agent in a Transaction Request and a
Confirmation.
“Permitted Investments”: Investments of any one or more of the following types:
          (a) marketable obligations of the United States, the full and timely
payment of which are backed by the full faith and credit of the United States of
America and that have a maturity of not more than 270 days from the date of
acquisition;
          (b) marketable obligations, the full and timely payment of which are
directly and fully guaranteed by the full faith and credit of the United States
and that have a maturity of not more than 270 days from the date of acquisition;
          (c) bankers’ acceptances and certificates of deposit and other
interest–bearing obligations (in each case having a maturity of not more than
270 days from the date of acquisition) denominated in dollars and issued by any
bank with capital, surplus and undivided profits aggregating at least
$100,000,000, the short–term obligations of which are rated of least A–1 by S&P
and P–1 by Moody’s;
          (d) repurchase obligations with a term of not more than ten (10) days
for underlying securities of the types described in clauses (a), (b) and (c)
above entered into with any bank of the type described in clause (c) above;
          (e) commercial paper rated at least A–1 by S&P and P–1 by Moody’s;
          (f) demand deposits, time deposits or certificates of deposit (having
original maturities of no more than 365 days) of depository institutions or
trust companies incorporated under the laws of the United States of America or
any state thereof (or domestic branches of any foreign bank) and subject to
supervision and examination by federal or state banking or depository
institution authorities; provided, however, that at the time such investment, or
the commitment to make such investment, is entered into, the short–term debt
rating of such depository institution or trust company shall be at least A–1 by
S&P and P–1 by Moody’s; and
          (g) money market mutual funds possessing the highest available rating
from S&P and Moody’s.
“Permitted Liens”: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding shall have been commenced: (a) Liens
for state, municipal or other local taxes if such taxes shall not at the time be
due and payable, (b) Liens imposed by Applicable Law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising in the ordinary course of business securing obligations that are not
overdue for a period of more than thirty (30) days, (c) Liens granted pursuant
to or by the Repurchase Documents, and (d) in the case of the Purchased Assets
only and not the Seller’s interest therein, with respect to any Underlying
Mortgaged Property, Liens which are permitted pursuant to the terms of the
Mortgage Loan Documents.
Master Repurchase Agreement
(VFCC and Arbor)

24



--------------------------------------------------------------------------------



 



“Person”: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.
“Plan”: An employee benefit or other plan established or maintained by any
Seller, the Guarantor or any ERISA Affiliate and covered by Title IV of ERISA,
other than a Multiemployer Plan.
“Plan Party”: Defined in Subsection 13.22(c) of this Agreement.
“Pledge Agreement”: The Pledge and Security Agreement, dated as of the date
hereof, executed by ARSR in favor of the Deal Agent as agent for the Secured
Parties, as amended, modified, waived, supplemented, extended, restated or
replaced from time to time.
“Pledged Collateral”: Defined in the Pledge and Security Agreement.
“Pledgor”: ARSR.
“Pooling and Servicing Agreements”: Any and all pooling and servicing agreements
governing servicing and other matters entered into in connection with a
securitization of the senior interest in a Mortgage Asset, where such
transaction is rated by one (1) or more Rating Agencies.
“Post–Default Rate”: In respect of any day a Transaction is outstanding or any
other amount under this Agreement or any other Repurchase Document is not paid
when due to the Deal Agent, the Purchaser, any Secured Party or any other
Affected Party at the stated Repurchase Date or otherwise when due (a
“Post–Default Day”), a rate per annum determined on a 360 day per year basis
during the period from and including the due date to but excluding the date on
which such amount is paid in full equal to the applicable Rate plus 500 basis
points.
“Preferred Dividends”: Means, for any period and without duplication, all
Restricted Payments paid or required to be paid during such period on Preferred
Securities issued by ART or a Consolidated Subsidiary. Preferred Dividends shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatory Redeemable Stock) payable to holders of such
class of Equity Interests; (b) paid or payable to ART or a Consolidated
Subsidiary; or (c) constituting or resulting in the redemption of Preferred
Securities, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.
“Preferred Equity Grantor”: The entity in which a Preferred Equity Interest
represents an investment.
“Preferred Equity Interest”: The entire Equity Interest representing the
preferred equity interest in an entity that owns Commercial Real Estate,
including, but not limited to, all equity interests representing a dividend on
any of the Equity Interest of the Preferred Equity Grantor or representing a
distribution or return of capital upon or in respect of the Equity Interest of
the Preferred Equity Grantor, in each case as it relates to a Preferred Equity
Interest; provided, however, (i) such Preferred Equity Interest must contain a
synthetic maturity feature acceptable to the Deal Agent in its discretion,
(ii) the Purchaser’s funding of the Preferred Equity Interest is subject to
regulatory and compliance criteria, and (iii) the Deal Agent reserves the right
to require that each Preferred Equity Interest be acquired by and transferred to
the Purchaser or its designee by a special purpose entity as a Co–Seller under
the Agreement and for the Co–Seller to execute a Joinder Agreement as a
condition to the purchase of the Preferred Equity Interest. All references to,
and calculations required to be made in respect of, any principal and/or
interest associated with any Mortgage Asset, shall, with respect to Mortgage
Assets consisting of Preferred Equity Interests,
Master Repurchase Agreement
(VFCC and Arbor)

25



--------------------------------------------------------------------------------



 



be deemed to refer, respectively, to the face amount of such Preferred Equity
Interest and the preferred return or yield (however such terms are denominated,
as set forth in the related Mortgage Loan Documents), whether payable or
accrued.
“Preferred Equity Interest Documents”: Defined in the Custodial Agreement.
“Preferred Equity Security Agreement”: The Preferred Equity Interest Pledge and
Security Agreement, dated as of the date hereof, executed by the Seller in favor
of the Deal Agent, as amended, modified, waived, supplemented, extended,
restated or replaced from time to time.
“Preferred Securities”: Means, with respect to any Person, Equity Interest in
such Person that are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment (or accrual) of dividends or
distribution of assets upon liquidation, or both.
“Price Differential”: For each Accrual Period and each Transaction outstanding,
the sum of the products (for each day during such Accrual Period) of:

         
PR x PP x
  1
 
D    

             
where:
           
 
           
 
  PR   =   the Pricing Rate applicable on such day;
 
           
 
  PP   =   the Purchase Price for such Transaction on such day; and
 
           
 
  D   =   360 or, to the extent the Rate is based on the Base Rate, 365 or
366 days, as applicable;

provided, however, that (i) no provision of this Agreement shall require the
payment or permit the collection of any Price Differential in excess of the
maximum permitted by Applicable Law and (ii) the Price Differential shall not be
considered paid by any distribution if at any time such distribution is
rescinded or must otherwise be returned for any reason.
“Pricing Rate”: With respect to any Transaction, as of any date of
determination, a rate per annum equal to the sum of (a) the applicable Rate on
such date plus (b) the applicable Pricing Spread for such Mortgage Asset or
Purchased Asset, as applicable, on such date.
“Pricing Spread”: The spreads set forth on Schedule 1 to the Fee Letter
corresponding to the Classes of Mortgage Assets or Purchased Assets, as
applicable, set forth therein; provided, however, from and after an Event of
Default, the Pricing Spread for each Transaction shall be increased an
additional 500 basis points.
“Prime Rate”: The rate announced by Wachovia from time to time as its prime rate
in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Wachovia in connection with extensions of credit to debtors.
“Prohibited Person”: Means (i) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, (ii) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (iii) a Person with whom the Seller, the Guarantor and/or the Pledgor
is prohibited from dealing or otherwise engaging in any transaction by any
Anti–Terrorism Law, (iv) a Person who commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224, (v) an agency
of the government of, an organization directly or indirectly controlled by, or a
Person resident in,
Master Repurchase Agreement
(VFCC and Arbor)

26



--------------------------------------------------------------------------------



 



a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person, (vi) a Person that is named as a “specially designated
national or blocked person” on the most current list maintained or published by
OFAC and available at http://www.treas.gov/offices/eotffc/ofac/sdn.index.html or
at any replacement website or in any other official publication of such list,
and (vii) a Person who is affiliated with a Person described in clauses (i)–(vi)
above.
“Property”: Any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed, and whether tangible or intangible.
“PSA Servicer”: A third party servicer (other than the Seller) servicing all or
a portion of the Purchased Assets under a Pooling and Servicing Agreement.
“Purchase Agreement”: Any purchase agreement by and between the Seller and any
third party, including, without limitation, any Affiliate of the Seller,
pursuant to which the Seller has purchased Mortgage Assets subsequently sold to
the Purchaser or its designee hereunder.
“Purchase Date”: The date on which Eligible Assets are transferred by the Seller
to the Purchaser or its designee (including the Custodian).
“Purchase Price”: On each Purchase Date, the price at which Eligible Assets are
transferred by the Seller to the Purchaser or its designee (including the
Custodian), which shall equal the Asset Value for such Eligible Assets on the
Purchase Date (but in any case such Purchase Price shall not exceed the unpaid
principal amount of such Eligible Asset), (x) decreased by the amount of any
principal payments or prepayments transferred by the Seller to the Deal Agent as
agent for the Secured Parties pursuant to Subsection 2.3 and/or Section 2.7 or
applied to reduce the Seller’s obligations in respect of principal under
Section 2.8 hereof and (y) increased by any increases in the Purchase Price
pursuant to Section 2.6.
“Purchased Asset Data Summary”: Defined in Subsection 5.1(t)(vi) of this
Agreement.
“Purchased Assets”: The Eligible Assets sold by the Seller to the Purchaser
pursuant to a Transaction in accordance with Article II.
“Purchased Items”: Defined in Subsection 8.1(a) of this Agreement.
“Purchaser”: Individually or collectively as the context requires, VFCC, the
Swingline Purchaser, any other Person that becomes a Purchaser under the
Repurchase Documents and the successors and assigns of the foregoing.
“Rate”: For any Accrual Period and for each Transaction outstanding and for each
day during such Accrual Period:
          (a) to the extent the Purchaser has funded the applicable Transaction
through the issuance of commercial paper, a rate equal to the applicable CP
Rate; or
          (b) to the extent the Purchaser did not fund the applicable
Transaction through the issuance of commercial paper, a rate equal to the
Alternative Rate;
provided, however, the Rate shall be the Base Rate for any Accrual Period and
for any Transaction as to which VFCC has funded the making or maintenance
thereof by a sale of an interest therein to any
Master Repurchase Agreement
(VFCC and Arbor)

27



--------------------------------------------------------------------------------



 



Liquidity Bank under the Liquidity Agreement on any day other than the first
(1st) day of such Accrual Period and without giving such Liquidity Bank(s) at
least two (2) Business Days’ prior notice of such assignment.
“Rating Agency”: Each of S&P, Moody’s, Fitch and any other nationally recognized
statistical rating agency that has been requested to issue a rating with respect
to the commercial paper notes issued by the Issuer in connection with the matter
at issue, including successors of the foregoing.
“Rating Confirmation”: With respect to VFCC and any other Purchaser that is a
commercial paper conduit, a confirmation by each of the Rating Agencies that a
proposed amendment, waiver or other modification shall not result in a downgrade
or withdrawal of such Rating Agencies’ then current rating of the Commercial
Paper Notes.
“Regulations T, U and X”: Regulations T, U and X of the Board of Governors of
the Federal Reserve System (or any successor), as the same may be amended,
modified, waived, supplemented, extended, restated or replaced from time to
time.
“Related Party Loan”: Any loan, Indebtedness or preferred equity investment
identified or presented as a related party loan in ART’s consolidated financial
statements or in the notes to the consolidated financial statements, in
accordance with GAAP; provided, however, Related Party Loan shall not include
any loan or preferred equity investment (i) which is held as collateral in a CDO
Issuance involving ART or any Consolidated Subsidiary of ART or (ii) to which
the Deal Agent has consented in writing to its exclusion from the definition of
Related Party Loan.
“Release”: Any generation, treatment, use, storage, transportation, manufacture,
refinement, handling, production, removal, remediation, disposal, presence or
migration of Materials of Environmental Concern on, about, under or within all
or any portion of any Property or Underlying Mortgaged Property.
“Remedial Work”: Any investigation, inspection, site monitoring, containment,
clean–up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release in
or about the air, soil, ground water, surface water or soil vapor at, on, about,
under or within all or any portion of any Property or Underlying Mortgaged
Property of any Materials of Environmental Concern, including any action to
comply with any applicable Environmental Laws or directives of any Governmental
Authority with regard to any Environmental Laws.
“REO Property”: Real property acquired by the Seller, including a Mortgaged
Property, through foreclosure of a Mortgage Asset or by deed in lieu of such
foreclosure.
“REMIC”: A real estate mortgage investment conduit.
“Reportable Event”: Any of the events set forth in Section 4043(c) of ERISA or a
successor provision thereof, other than those events as to which the notice
requirement has been waived by regulation.
“Repurchase Date”: The earliest of (i) the Facility Maturity Date, (ii) the date
that is 364 calendar days from the Purchase Date, or (iii) the Business Day on
which the Seller is to repurchase the Purchased Assets from the Purchaser or its
designee (a) as specified by the Seller and agreed to by the Deal Agent in the
related Confirmation or (b) if a Transaction is terminable by the Seller on
demand, the date determined in accordance with Subsection 2.2(j), as such date
in clauses (i), (ii), and (iii) may be modified by application of the provisions
of Articles II or X.
Master Repurchase Agreement
(VFCC and Arbor)

28



--------------------------------------------------------------------------------



 



“Repurchase Documents”: This Agreement, the Custodial Agreement, the Account
Agreement, the Fee Letter, the Guaranty, the Assignments, the Pledge Agreement,
the Preferred Equity Security Agreement, each Joinder Agreement, each
Confirmation, the Custodial Fee Letter, any UCC financing statements (and
amendments thereto) filed pursuant to the terms of this Agreement or any other
Repurchase Document and any additional document the execution of which is
necessary or incidental to carrying out the terms of the foregoing documents, as
each of the foregoing documents is amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time.
“Repurchase Obligations”: Defined in Subsection 8.1(b) of this Agreement.
“Repurchase Parties”: The collective reference to the Seller, the Guarantor and
the Pledgor.
“Repurchase Price”: The price at which Purchased Assets are to be transferred
from the Purchaser or its designee (including the Custodian) to the Seller upon
termination of a Transaction, which will be determined in each case (including
Transactions terminable upon demand) as the sum of the Purchase Price, the
accrued and unpaid Price Differential applicable to each such Transaction as of
the date of such determination plus any related Breakage Costs.
“Request for Additional Transaction for Excess Margin”: Defined in Subsection
2.6(a) of this Agreement.
“Responsible Officer”: With respect to any Person, any duly authorized officer
of such Person with direct responsibility for the administration of the
Repurchase Documents and also, with respect to a particular matter, any other
duly authorized officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.
“Restricted Payment”: Means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of ART or any Consolidated
Subsidiary now or hereafter outstanding, except a dividend payable solely in
Equity Interests of identical class to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of ART or any Consolidated Subsidiary now or hereafter outstanding; and
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interest of ART or any
Subsidiary now or hereafter outstanding.
“Retained Interest”: (a) With respect to any Mortgage Asset with an unfunded
commitment on the part of the Seller, all of the obligations, if any, to provide
additional funding or contributions with respect to such Eligible Asset, and,
(b) with respect to any Eligible Asset that is transferred by the Seller to the
Purchaser or its designee, (i) all of the obligations, if any, of the agent(s)
under the documentation evidencing such Eligible Asset and (ii) the applicable
portion of the interests, rights and obligations under the documentation
evidencing such Eligible Asset that relate to such portion(s) of the
Indebtedness that is owned by another lender or is being retained by the Seller
pursuant to clause (a) of this definition.
“S&P”: Standard & Poor’s, a division of The McGraw Hill Companies, Inc., and any
successor thereto.
“SEC”: Defined in Subsection 13.19(a) of this Agreement.
“Secured Parties”: (i) VFCC, (ii) the Swingline Purchaser, (iii) all other
Purchasers, (iv) the Deal Agent, (v) the Liquidity Banks, (vi) the Liquidity
Agent and (vii) successors and assigns of any of the foregoing.
Master Repurchase Agreement
(VFCC and Arbor)

29



--------------------------------------------------------------------------------



 



“Security Agreement”: With respect to any Mortgage Asset, any contract,
instrument or other document related to security for repayment thereof (other
than the related Mortgage, Mortgage Note, Mezzanine Note or any other note,
certificate or instrument) executed by the Borrower and/or others in connection
with such Mortgage Asset, including, without limitation, any security agreement,
UCC financing statement, Liens, warranties, guaranty, title insurance policy,
hazard insurance policy, chattel mortgage, letter of credit, accounts, bank
accounts or certificates of deposit or other pledged accounts, and any other
documents and records relating to any of the foregoing.
“Seller”: Individually and collectively as the context requires, ARF, Arbor
Realty, ARSR Tahoe, any Co–Seller and any other Person that becomes a seller
under the Repurchase Documents (together with their successors and permitted
assigns), with each Seller being jointly and severally liable as a Seller under
this Agreement and the other Repurchase Documents.
“Seller Asset Schedule”: Defined in the Custodial Agreement.
“Seller–Related Obligations”: Any obligations, liabilities and/or Indebtedness
of the Seller hereunder and under any other arrangement between the Seller, the
Guarantor or an Affiliate of the Seller or the Guarantor, on the one hand, and
the Deal Agent, the Purchaser, the Secured Parties, Atlas Capital Funding, Ltd.
or any Affiliate of the foregoing and/or any commercial paper conduit for which
Wachovia or an Affiliate or Subsidiary of Wachovia acts as a liquidity provider,
administrator or agent, on the other hand, including, without limitation, such
obligations, liabilities and/or Indebtedness under (i) the Bank Repurchase
Facility (if any) and (ii) the Working Capital Facility.
“Seller’s Release Letter”: Defined in Subsection 3.2(l) of this Agreement.
“Servicer”: A Person (other than the Seller) servicing all or a portion of the
Purchased Assets under a Servicing Agreement, which Servicer shall be acceptable
to the Deal Agent in its reasonable discretion.
“Servicer Account”: Any account established by a Servicer or a PSA Servicer in
connection with the servicing of the Purchased Assets.
“Servicer Default”: Defined in Section 6.15 of this Agreement.
“Servicer Redirection Notice”: The notice from the Seller to a Servicer,
substantially in the form of Exhibit VIII attached hereto.
“Servicing Agreement”: An agreement entered into by the Seller and a third party
for the servicing of the Purchased Assets, the form and substance of which has
been approved in writing by the Deal Agent in its reasonable discretion.
“Servicing Fee”: Defined in Section 6.12 of this Agreement.
“Servicing File”: With respect to each Purchased Asset, the file retained by the
Seller consisting of the originals of all documents in the Mortgage Asset File
that are not delivered to the Custodian and copies of all documents in the
Mortgage Asset File set forth in Section 3.1 of the Custodial Agreement.
“Servicing Records”: Defined in Section 6.2 of this Agreement.
“SIPA”: Defined in Subsection 13.19(a) of this Agreement.
Master Repurchase Agreement
(VFCC and Arbor)

30



--------------------------------------------------------------------------------



 



“Solvent”: As to any Person at any time, having a state of affairs such that all
of the following conditions are met: (a) the fair value of the Property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities) as such value is established
and liabilities evaluated for purposes of Section 101(32) of the Bankruptcy
Code; (b) the present fair salable value of the Property of such Person in an
orderly liquidation of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person is able to realize upon its
Property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute unreasonably small capital.
“Sub–Limit”: With respect to the characteristics of the Mortgage Assets (whether
such Mortgage Assets are existing Purchased Assets or Mortgage Assets acquired
in the future):
          (a) the aggregate Purchase Price for all outstanding Transactions
involving Junior Interests shall not exceed 75% of the Maximum Amount;
          (b) the aggregate Purchase Price for all outstanding Transactions
involving Mezzanine Loans shall not exceed 60% of the Maximum Amount;
          (c) the aggregate Purchase Price for all outstanding Transactions
involving Ground Leases shall not exceed 25% of the Maximum Amount;
          (d) the aggregate Purchase Price for all outstanding Transactions
involving hotels shall not exceed 25% of the Maximum Amount;
          (e) the aggregate Purchase Price for all outstanding Transactions
involving Preferred Equity Interests shall not exceed 15% of the Maximum Amount;
and
          (f) the sum of the aggregate Purchase Price and related Retained
Interest for all outstanding Transactions involving Condominium Loans and Land
Loans shall not exceed 20% of the Maximum Amount.
“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time securities or other
ownership interests of any other class or classes of such corporation,
partnership or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person.
“Swingline Availability”: The positive difference between the Swingline Maximum
Amount and the aggregate Purchase Price of all outstanding Transactions funded
by the Swingline Purchaser as Swingline Purchases.
“Swingline Fee”: Defined in the Fee Letter.
“Swingline Funding Request”: Defined in Section 2.16 of this Agreement.
Master Repurchase Agreement
(VFCC and Arbor)

31



--------------------------------------------------------------------------------



 



“Swingline Maximum Amount”: 10% of the then Maximum Amount, as such percentage
may be increased in the Swingline Purchaser’s discretion.
“Swingline Purchase”: The purchase of an Eligible Asset from the Seller by the
Swingline Purchaser pursuant to the provisions of Articles II and III of this
Agreement.
“Swingline Purchaser”: Wachovia Bank, National Association, together with its
successors and assigns.
“Table Funded Purchased Asset”: A Purchased Asset which is sold to the Purchaser
or its designee simultaneously with the origination or acquisition thereof,
which origination or acquisition, pursuant to the Seller’s request, is financed
with the Purchase Price and paid directly to a title company or other settlement
agent, in each case, approved in writing by the Deal Agent in its sole
discretion, for disbursement to the parties entitled thereto in connection with
such origination or acquisition. A Purchased Asset shall cease to be a Table
Funded Purchased Asset after the Custodian has delivered a Trust Receipt (along
with a completed Mortgage Asset File Checklist attached thereto) to the Deal
Agent certifying its receipt of the Mortgage Asset File therefor. A Preferred
Equity Interest may not be purchased as a Table Funded Purchased Asset unless
the Deal Agent in its discretion otherwise consents in writing.
“Table Funded Trust Receipt”: A Trust Receipt in the form of Annex 2–B to the
Custodial Agreement.
“Tangible Net Worth”: As of a particular date:
          (a) all amounts that would be included under stockholder equity (or
the equivalent) on a balance sheet of ART and its Consolidated Subsidiaries at
such date determined in accordance with GAAP, less
          (b) in each case with respect to ART and its Consolidated Subsidiaries
(i) amounts owing to ART from Affiliates, or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with ART
or its respective Affiliates (excluding (x) any loans held by a CDO Subsidiary,
(y) loans to an Affiliate of ART in which ART or a Consolidated Subsidiary of
ART has a direct equity interest in such Affiliate, which loans have been
negotiated on an arm’s length basis and contain terms no more favorable than
market terms and provisions, or (z) any loan to which the Deal Agent in its
discretion has consented in writing to its exclusion from clause (b)(i) of this
definition of Tangible Net Worth), (ii) intangible assets of ART, as determined
in accordance with GAAP, (iii) prepaid taxes and expenses, (iv) unamortized
hedging positions under Derivatives Contracts, and (v) (without duplication)
Related Party Loans.
“Tangible Total Assets”: Total Assets less, in each case with respect to ART and
its Consolidated Subsidiaries, (i) amounts owing to ART from Affiliates, or from
officers, employees, partners, members, directors, shareholders or other Persons
similarly affiliated with ART or its respective Affiliates (excluding (x) any
loans held by a CDO Subsidiary, (y) loans to an Affiliate of ART in which ART or
a Consolidated Subsidiary of ART has a direct equity interest in such Affiliate,
which loans have been negotiated on an arm’s length basis and contain terms no
more favorable than market terms and provisions, or (z) any loan to which the
Deal Agent in its discretion has consented in writing to its exclusion from
clause (i) of this definition of Tangible Total Assets, (ii) intangible assets
of ART, as determined in accordance with GAAP, (iii) prepaid taxes and expenses,
(v) unamortized hedging positions under Derivatives Contracts, and (vi) (without
duplication) Related Party Loans.
Master Repurchase Agreement
(VFCC and Arbor)

32



--------------------------------------------------------------------------------



 



“Taxes”: Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.
“Test Period”: (i) With respect to Subsection 5.1(ff) of this Agreement, the
cumulative calendar quarters for the applicable calendar year, (ii) with respect
to Subsection 5.1(gg) of this Agreement, the immediately preceding four
(4) calendar quarters, and (iii) for all other purposes under the Repurchase
Documents, the immediately preceding calendar quarter.
“Title Exception”: Defined in Schedule 1, Part I.
“Total Assets”: Total assets of ART and its Consolidated Subsidiaries,
determined in accordance with GAAP.
“Total Liabilities”: Means all Indebtedness and Contingent Liabilities of any
Person (without duplication) and all Subsidiaries thereof determined on a
consolidated basis.
“Toxic Mold”: Any mold or fungus at any Property which is a type that (i) might
pose a significant risk to human health or the environment or (ii) that would
negatively impact any Property.
“Transaction”: Defined in Section 2.1 of this Agreement.
“Transaction Request”: Defined in Subsection 2.2(a) of this Agreement.
“Transfer Documents” The documents executed by the Seller with respect to a
Purchased Asset which transfer title to such Purchased Asset to the Purchaser or
its designee, including, without limitation, an Assignment, any Assignment of
Mortgage and UCC–3 assignments.
“Transferee”: Defined in Subsection 13.16(a) of this Agreement.
“Transferor”: The seller of mortgage assets under a Purchase Agreement.
“True Sale Opinion”: A “true sale” opinion of outside counsel to the Seller in
form and substance satisfactory to the Deal Agent.
“Trust Receipt”: Defined in the Custodial Agreement.
“Type”: With respect to a Mortgage Asset, such Mortgaged Property’s
classification as one of the following: multifamily, retail, office, industrial,
hotel or self–storage facility.
“UCC–9 Policy”: Defined in Schedule 1, Part II.
“UCC Financing Statement”: Individually and collectively, as the context
requires, (i) a financing statement on Form UCC–1 or the proper national UCC
form naming the Deal Agent as agent for the Secured Parties as the “Secured
Party” and the Seller as the “Debtor” and describing the Purchased Items and
other collateral and (ii) a financing statement on Form UCC–1 or the proper
national UCC form naming the Deal Agent as agent for the Secured Parties as the
“Secured Party” and the Pledgor or other debtor, as applicable, as the “Debtor”
and describing the Pledged Collateral and/or other collateral, as applicable.
“Unconsolidated Affiliates”: Means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an
Master Repurchase Agreement
(VFCC and Arbor)

33



--------------------------------------------------------------------------------



 



equity basis of accounting and whose financial results would not be consolidated
under GAAP with the financial results of such Person on the consolidated
financial statements of such Person.
“Underlying Mortgaged Property”: (a) In the case of a Whole Loan, the Mortgaged
Property securing the Whole Loan, (b) in the case of a Junior Interest, the
Mortgaged Property securing such Junior Interest (if the Junior Interest is of
the type described in clause (a) of the definition thereof), or the Mortgaged
Property securing the mortgage loan in which such Junior Interest represents a
junior participation (if the Junior Interest is of the type described in clause
(b) of the definition thereof), (c) in the case of a Mezzanine Loan, the
Mortgaged Property that is held by the Person the Equity Interests of which are
pledged as collateral security for such Mezzanine Loan, (d) in the case of a
Bridge Loan, a Condominium Loan or a Land Loan, depending on such Bridge Loan’s,
a Condominium Loan’s or a Land Loan’s classification as a Whole Loan, Junior
Interest or Mezzanine Loan, the Underlying Mortgaged Property for the Whole
Loan, Junior Loan or Mezzanine Loan, as applicable, and (e) in the case of a
Preferred Equity Interest, the Mortgaged Property that is owned by the Preferred
Equity Grantor.
“Underwriting Package”: Any internal document prepared by the Seller for its
evaluation of a Mortgage Asset, to include at a minimum the data required in the
relevant Confirmation. In addition, with respect to any Mortgage Asset, the
Underwriting Package shall include, to the extent applicable, (i) a copy of the
appraisal, (ii) the current rent roll, (iii) a minimum of two (2) years of
property level financial statements to the extent available, (iv) the current
financial statement of the Borrower on the Commercial Real Estate Loan, (vi) the
complete Mortgage Asset File, (vii) any financial analysis, site inspection,
market studies and any other diligence conducted by the Seller, and (viii) such
further documents or information as the Deal Agent may request.
“Uniform Commercial Code” or “UCC”: The Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of Applicable Law, the perfection or the effect of
perfection or non–perfection of the security interest in any Purchased Items is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “Uniform Commercial Code” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions hereof
relating to such perfection or effect of perfection or non–perfection.
“United States”: The United States of America.
“Unused Fee”: The “Unused Fee” payable under the Fee Letter.
“USA Patriot Act”: The “United and Strengthening America by providing Tools
Required to Intercept and Obstruct Terrorism Act of 2001” (Public Law 107–56),
as amended from time to time.
“VFCC”: Defined in the Preamble of this Agreement.
“Wachovia”: Wachovia Bank, National Association, a national banking association
in its individual capacity, and its successors and assigns.
“Wachovia Assets”: Any Mortgage Asset issued or extended by Wachovia Corporation
or an Affiliate of Wachovia Corporation.
“Warehouse Lender’s Release Letter”: Defined in Subsection 3.2(l) of this
Agreement.
“WCM”: Defined in the Preamble of this Agreement.
Master Repurchase Agreement
(VFCC and Arbor)

34



--------------------------------------------------------------------------------



 



“Whole Loan”: A performing Commercial Real Estate whole loan secured by a first
priority security interest in the Underlying Mortgaged Property.
“Working Capital Facility”: That certain facility which may be entered into and
be evidenced by, among other agreements, the Revolving Loan Agreement, to be
entered into among Wachovia, Arbor Realty Trust, Inc., Arbor Realty GPOP, Inc.,
Arbor Realty LPOP, Inc., Arbor Realty Limited Partnership, Arbor Realty SR,
Inc., Arbor Realty Collateral Management, LLC, each other party that becomes a
party thereto, each of the guarantors that becomes a party thereto, and each
other lender that becomes a party thereto, as such agreements are amended,
modified, restated, replaced, waived, substituted, supplemented or extended from
time to time.
      Section 1.2 Other Terms.
      All accounting terms used but not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of New York, and used but not specifically defined herein, are used herein
as defined in such Article 9.
      Section 1.3 Computation of Time Periods.
      Unless otherwise stated in this Agreement, in the computation of a period
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
     Section 1.4 Interpretation.
     In each Repurchase Document, unless a contrary intention appears:
     (i) the singular number includes the plural number and vice versa;
     (ii) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Repurchase Documents;
     (iii) reference to any gender includes each other gender;
     (iv) reference to day or days without further qualification means calendar
days;
     (v) reference to any time means Charlotte, North Carolina time;
     (vi) the term “including” means “including without limitation;”
     (vii) the term “through” means “from and including;”
     (viii) unless the context clearly requires or the language provides
otherwise, reference to a section, subsection, paragraph, subparagraph, clause,
exhibit, schedule, annex, appendix, attachment, rider or other attachment means
a section, subsection, paragraph, subparagraph, clause, exhibit, schedule,
annex, appendix, attachment, rider or other attachment of or to this Agreement;
     (ix) to the extent this Agreement uses or requires different limitations,
tests or measurements to regulate the same or similar matters, all such
limitations, tests and measurements are cumulative and shall each be performed
in accordance with their terms;
Master Repurchase Agreement
(VFCC and Arbor)

35



--------------------------------------------------------------------------------



 



     (x) unless the context clearly requires or the language provides otherwise,
the words “herein,” “hereof,” “hereunder” or similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement;
     (xi) reference to any agreement (including any Repurchase Document),
document or instrument means such agreement, document or instrument as amended,
modified, restated, replaced, waived, substituted, supplemented or extended from
time to time in accordance with the terms thereof and, if applicable, the terms
of the other Repurchase Documents, and reference to any promissory note,
certificate, instrument or trust receipt includes any promissory note,
certificate, instrument or trust receipt that is an extension or renewal thereof
or a substitute or replacement therefor;
     (xii) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;
     (xiii) unless otherwise expressly provided in this Agreement, reference to
any notice, request, approval, consent or determination provided for, permitted
or required under the terms of the Repurchase Documents with respect to the
Seller, the Guarantor, the Purchaser, the Deal Agent or any other Secured Party
means, in order for such notice, request, approval, consent or determination to
be effective hereunder, such notice, request, approval or consent must be in
writing; and
     (xiv) reference herein or in any Repurchase Document to the Purchaser’s or
the Deal Agent’s discretion shall mean, unless otherwise stated herein or
therein, the Purchaser’s or the Deal Agent’s (as the case may be) sole and
absolute discretion, and the exercise of such discretion shall be final and
conclusive. In addition, whenever the Purchaser or the Deal Agent has a decision
or right of determination or request, exercises any right given to it to agree,
disagree, accept, consent, grant waivers, take action or no action or to approve
or disapprove, or any arrangement or term is to be satisfactory or acceptable to
or approved by (or any similar language or terms) the Purchaser or the Deal
Agent (as the case may be), the decision of the Purchaser or the Deal Agent with
respect thereto shall be in the sole and absolute discretion of the Purchaser or
the Deal Agent (as the case may be), and such decision shall be final and
conclusive, except as may be otherwise specifically provided herein.
ARTICLE II
PURCHASE OF ELIGIBLE ASSETS
      Section 2.1 Purchase and Sale.
      Subject to the terms and conditions hereof, from time to time during the
Facility Period and at the written request of the Seller, the parties hereto may
enter into transactions in which the Seller transfers Eligible Assets to the
Purchaser or its designee in a sales transaction against the transfer of funds
by the Purchaser representing the Purchase Price for such Purchased Assets, with
a simultaneous agreement by the Purchaser or its designee to transfer to the
Seller and the Seller to repurchase such Purchased Assets in
Master Repurchase Agreement
(VFCC and Arbor)

36



--------------------------------------------------------------------------------



 



a repurchase transaction at a date certain not later than the Facility Maturity
Date, against the transfer of funds by the Seller representing the Repurchase
Price for such Purchased Assets. Each such transaction hereunder, including,
without limitation, a Swingline Purchase, shall be referred to herein as a
“Transaction” and shall be governed by this Agreement, unless otherwise agreed
in writing.
          Section 2.2 Transaction Mechanics; Related Matters.
          (a) From time to time during the Facility Period, in the discretion of
the Deal Agent, the Purchaser or its designee may purchase from the Seller the
Seller’s rights and interests (but none of its obligations) under certain
Eligible Assets; provided, however, at no time shall the aggregate Purchase
Price of the outstanding Transactions and any proposed Transactions exceed the
Maximum Amount. The Seller shall request a Transaction by delivering to the Deal
Agent (with a copy to the Custodian), via Electronic Transmission, an executed
request in the form of Exhibit IV attached hereto (a “Transaction Request”), a
Seller Asset Schedule and an Underwriting Package. Each Transaction Request
shall be irrevocable. The Transaction Request shall set forth, among other
things, (i) the proposed Purchase Date, that, except with respect to the initial
Transaction, shall be at least, (A) in the case of Non–Wachovia Assets, twelve
(12) Business Days (in the case of each individual Eligible Asset identified in
a Transaction Request plus twelve (12) additional Business Days for each
additional Eligible Asset in excess thereof identified in a Transaction
Request), and, (B) in the case of Wachovia Assets, seven (7) Business Days (in
the case of each individual Eligible Asset identified in a Transaction Request
plus seven (7) additional Business Days for each additional Eligible Asset in
excess thereof identified in a Transaction Request) after the delivery of the
Transaction Request, the Seller Asset Schedule, the complete Underwriting
Package and any supplemental requests (requested orally or in writing) relating
to the proposed Eligible Assets, (ii) the proposed Purchase Price, which shall
be a minimum amount of $5,000,000 for the initial advance of the Purchase Price
and $500,000 for all subsequent advances of the Purchase Price, (iii) the
proposed Repurchase Date, (iv) the applicable Class and Type for each Mortgage
Asset for which the Seller is requesting the Transaction, and (v) additional
terms or conditions not inconsistent with this Agreement. The Deal Agent shall
have, (1) in the case of Non–Wachovia Assets, ten (10) Business Days (in the
case of each individual Eligible Asset identified in a Transaction Request plus
ten (10) additional Business Days for each additional Eligible Asset in excess
thereof identified in a Transaction Request), and, (2) in the case of Wachovia
Assets, five (5) Business Days (in the case of each individual Eligible Asset
identified in a Transaction Request plus five (5) additional Business Days for
each additional Eligible Asset in excess thereof identified in a Transaction
Request) from the receipt thereof to review the Transaction Request, the Seller
Asset Schedule, the Underwriting Package and any supplemental requests
(requested orally or in writing) relating to the proposed Eligible Assets.
          (b) The Deal Agent shall notify the Seller in writing of the Deal
Agent’s tentative approval (and the proposed Purchase Price for each Eligible
Asset) or final disapproval of each proposed Eligible Asset within, (i) in the
case of Non–Wachovia Assets, ten (10) Business Days (in the case of each
individual Eligible Asset identified in a Transaction Request plus ten (10)
additional Business Days for each additional Eligible Asset in excess thereof
identified in a Transaction Request) and, (ii) in the case of Wachovia Assets,
five (5) Business Days (in the case of each individual Eligible Asset identified
in a Transaction Request plus five (5) additional Business Days for each
additional Eligible Asset in excess thereof identified in a Transaction Request)
after its receipt of the Transaction Request, the Seller Asset Schedule, the
complete Underwriting Package and any supplemental requests (requested orally or
in writing) relating to such proposed Eligible Asset. Unless the Deal Agent
notifies the Seller in writing of the Deal Agent’s approval of such proposed
Eligible Asset within the applicable period, the Deal Agent shall be deemed not
to have approved such proposed Eligible Asset.
          (c) Provided that the Deal Agent on behalf of the Purchaser has
tentatively agreed to purchase the Eligible Assets described in the Transaction
Request and the proposed Purchase Price is
Master Repurchase Agreement
(VFCC and Arbor)

37



--------------------------------------------------------------------------------



 



acceptable to the Seller, the Seller shall forward to the Deal Agent, via
Electronic Transmission, at least one (1) Business Day prior to the requested
Purchase Date (which must be received by the Deal Agent no later than 12:00 noon
one (1) Business Day prior to the requested Purchase Date) an executed
confirmation of each Transaction, substantially in the form of Exhibit II
attached hereto (a “Confirmation”); provided, however, if the Seller has
requested in writing that the Swingline Purchaser fund the Eligible Asset on an
expedited basis, the executed Confirmation for the related Eligible Asset shall
be delivered to the Deal Agent no later than 2:00 p.m. on the related Purchase
Date (unless such time period is modified by the Swingline Purchaser in its
discretion). The Confirmation shall specify any additional terms or conditions
of the Transaction not inconsistent with this Agreement. The Confirmation shall
be irrevocable. The delivery of the Confirmation to the Deal Agent shall be
deemed to be a certification by the Seller that, among other things, all
conditions precedent to such Transaction set forth in Article III have been
satisfied (except the Deal Agent’s consent). Unless otherwise agreed in writing,
upon receipt of the Confirmation, the Purchaser or its designee may, in the Deal
Agent’s discretion, agree to enter into the requested Transaction with respect
to an Eligible Asset, and such agreement shall be evidenced by the Deal Agent’s
signature on the Confirmation. Any Confirmation executed by the Deal Agent shall
be deemed to have been received by the Seller on the date actually received by
the Seller.
          (d) Upon receipt of the Confirmation executed by the Deal Agent,
(i) the Seller shall release or cause to be released to the Custodian in
accordance with the Custodial Agreement (1) in the case of a Non–Table Funded
Purchased Asset, no later than 11:00 a.m. two (2) Business Days prior to the
requested Purchase Date, and (2) in the case of a Table Funded Purchased Asset
or a Swingline Purchase, no later than 1:00 p.m. three (3) Business Days
following the applicable Purchase Date, the Mortgage Asset File pertaining to
each Eligible Asset to be purchased by the Purchaser or its designee, and
(ii) the Seller shall deliver to the Custodian, in connection with the
applicable delivery under clause (i) above, a Custodial Identification
Certificate and a Mortgage Asset File Checklist required under Section 3.2 of
the Custodial Agreement. With respect to Preferred Equity Interests, the Seller
shall also deliver, before the time required for delivery of a Trust Receipt,
all documents required by the Deal Agent pursuant to the second to the last
sentence of Subsection 3.2(a) of the Custodial Agreement.
          (e) Except as set forth in Section 2.3, each Confirmation, together
with this Agreement, shall constitute conclusive evidence of the terms agreed
between the Deal Agent and the Seller with respect to the Transaction to which
the Confirmation relates, and the Seller’s acceptance of the related proceeds
shall constitute the Seller’s agreement to the terms of such Confirmation. It is
the intention of the parties that each Confirmation shall not be separate from
this Agreement but shall be made a part of this Agreement. To the extent of a
conflict between this Agreement and the related Confirmation, the Confirmation
shall control.
          (f) Subject to the terms and conditions of this Agreement, during the
term of this Agreement, the Seller may sell to the Purchaser or its designee,
repurchase from the Purchaser or its designee and resell to the Purchaser or its
designee Eligible Assets hereunder.
          (g) In no event shall a Transaction be entered into when any Default
or Event of Default has occurred and is continuing or when the Repurchase Date
for such Transaction would be later than the Facility Maturity Date.
          (h) Pursuant to the Custodial Agreement, the Custodian shall deliver
to the Deal Agent and the Seller by 11:00 a.m. on the Purchase Date for each
Non–Table Funded Purchased Asset a Trust Receipt (along with a completed
Mortgage Asset File Checklist attached thereto) and an Asset Schedule and
Exception Report relating to the Basic Mortgage Asset Documents with respect to
the Eligible Assets that the Seller has requested Purchaser purchase on such
Purchase Date. With respect to each Table Funded Purchased Asset and each
Swingline Purchase, the Seller shall cause the Bailee to deliver to the
Master Repurchase Agreement
(VFCC and Arbor)

38



--------------------------------------------------------------------------------



 



Custodian with a copy to the Deal Agent no later than 10:00 a.m. on the Purchase
Date by facsimile the related Basic Mortgage Asset Documents, the insured
closing letter (if any), the escrow instructions (if any), a fully executed
Bailee Agreement, a Bailee’s Trust Receipt issued by the Bailee thereunder and
such other evidence satisfactory to the Deal Agent in its discretion that all
documents necessary to effect a transfer of the Purchased Assets to the
Purchaser or its designee have been delivered to Bailee. With respect to each
Table Funded Purchased Asset and each Swingline Purchase, the Custodian shall
deliver to the Deal Agent a Table Funded Trust Receipt no later than 1:00 p.m.
on the Purchase Date, which documents shall be acceptable to the Deal Agent in
its sole discretion. In the case of a Table Funded Purchased Asset or a
Swingline Purchase, on the second (2nd) Business Day following the Custodian’s
receipt of the related Mortgage Loan Documents comprising the Mortgage Asset
File, the Custodian shall deliver to the Deal Agent a Trust Receipt (along with
a completed Mortgage Asset File Checklist attached thereto) certifying its
receipt of the documents required to be delivered pursuant to the Custodial
Agreement, together with an Asset Schedule and Exception Report relating to the
Basic Mortgage Asset Documents, with any Exceptions identified by the Custodian
as of the date and time of delivery of such Asset Schedule and Exception Report.
The Custodian shall deliver to the Deal Agent an Asset Schedule and Exception
Report relating to all of the Mortgage Loan Documents within five (5) Business
Days of its receipt of the Mortgage Asset Files. Subject to the provisions of
this Article II and Article V of the Custodial Agreement, the Purchase Price for
each Eligible Asset will be made available to the Seller in accordance with
Subsection 2.2(i).
          (i) On each Purchase Date, the Deal Agent shall, upon satisfaction of
the applicable conditions set forth in this Section 2.2 and Article III, make
available to the Seller in same day funds to the Operating Account an amount
equal to the least of (i) the Purchase Price for such Transaction(s), (ii) an
amount equal to the Availability on such Purchase Date, (iii) in the case of a
Swingline Purchase, an amount equal to the Swingline Availability on such
Purchase Date or (iv) the Maximum Amount.
          (j) In the case of individual Transactions terminable upon demand (if
any), such demand shall be made by the Deal Agent or the Seller no later than
such time as is customary in accordance with market practice, by telephone or
otherwise, at least two (2) Business Days prior to the Business Day on which
such termination will be effective. The Seller shall repurchase the Purchased
Assets by no later than 1:00 p.m. on the Repurchase Date. On a Repurchase Date,
termination of a Transaction will be effected by transfer to the Seller or its
designee of the Purchased Assets after the Deal Agent as agent for the Secured
Parties receives the Repurchase Price for the Purchased Asset. In connection
with the termination of a Transaction, any Income in respect of any Purchased
Assets received by the Purchaser and not previously credited or transferred to,
or applied to the obligations of, the Seller pursuant to Section 2.8 shall be
netted against the Repurchase Price by the Deal Agent as agent for the Secured
Parties. To the extent a net amount is owed to one party, the other party shall
pay such amount to such party.
          (k) Notwithstanding anything contained in this Agreement to the
contrary, the weighted average Advance Rates for all Purchased Assets (on a
portfolio basis), as determined by the Deal Agent in its discretion, shall not
exceed the advance rates for a CDO securitization transaction that involves
similar Mortgage Assets and has an Investment Grade Rating. The Deal Agent may,
in its discretion, adjust any or all Advance Rates set forth in Schedule 1 to
the Fee Letter (or the Confirmations as applicable) with respect to the existing
Purchased Assets to such Advance Rates which, when considered on a portfolio
basis, would result in an Investment Grade Rating in a rated CDO securitization
transaction for such Purchased Assets, and, if such adjustment is made, the
Seller shall make principal payments to the Deal Agent as necessary so that the
Purchase Price outstanding for all Purchased Assets is equal to or less than the
Purchase Price for all Purchased Assets based on the adjusted Advance Rates,
which principal payments shall be applied to the outstanding Purchase Price of
one (1) or more Purchased Assets, as
Master Repurchase Agreement
(VFCC and Arbor)

39



--------------------------------------------------------------------------------



 



determined by the Deal Agent in its discretion, and, in connection with such
principal payments, pay any Price Differential due thereon and any Breakage
Costs payable in connection therewith.
          (l) Notwithstanding anything contained in this Agreement to the
contrary, in the event the Purchaser or its designee acquires (whether
simultaneously or on separate occasions) from the Seller the senior and junior
positions with respect to certain Commercial Real Estate and the Purchased
Asset(s) that are senior in priority have been repurchased by the Seller or
repaid or prepaid by the related Borrower, (i) the Asset Value of the
junior–most Purchased Asset(s) shall be reduced to zero (0) and (ii) the Deal
Agent as agent for the Secured Parties shall not release or reassign the
Purchased Asset(s) (including any Income related thereto) that are senior in
priority to the junior–most Purchased Asset(s) that the Purchaser or its
designee continues to own (regardless of whether the outstanding Purchase Price
and related amounts due have been paid in full) until the junior–most Purchased
Asset(s) is repurchased and the outstanding Purchase Price, any accrued and
unpaid Price Differential and any related Breakage Costs are paid in full;
provided, however, if (A) the senior Purchased Asset(s) is repaid or prepaid by
the related Borrower, (B) the Deal Agent has reevaluated the remaining
junior–most Purchased Asset(s), including, without limitation, a reassessment
and possible redetermination of the Asset Value of such Purchased Asset, and,
based on the reevaluation, the Deal Agent is satisfied in its discretion with
continuing to hold the junior–most Purchased Asset(s) as is or upon certain
specified conditions, including, without limitation, assigning a new Asset Value
to such asset, which approval shall be in writing to be effective, and (c) there
are no Events of Default, Defaults or Margin Deficits outstanding (each to be
evidenced by a Compliance Certificate), then the Deal Agent will consent in
writing to and effect the release of the senior Purchased Asset(s).
          (m) With respect to any Mortgage Asset or collateral for a Mortgage
Asset that is an uncertificated security (as defined in the UCC), securities
entitlement (as defined in the UCC) or is held in a securities account (as
defined in the UCC), the Seller shall provide to the Deal Agent as agent for the
Secured Parties a control agreement, which shall be acceptable to the Deal Agent
in its discretion and shall be delivered to the Custodian under the Custodial
Agreement, executed by the issuer of the Mortgage Asset or the collateral for
the Mortgage Asset or the related securities intermediary (as defined in the
UCC), as applicable, granting control (as defined in the UCC) of such Mortgage
Asset or collateral for such Mortgage Asset to the Deal Agent as agent for the
Secured Parties and providing that, after an Event of Default, the Deal Agent
shall be entitled to notify the issuer or securities intermediary, as
applicable, that such issuer or securities intermediary shall comply exclusively
with the instructions or entitlement orders (as defined in the UCC), as
applicable, of the Deal Agent as agent for the Secured Parties without the
consent of the Seller or any other Person and no longer follow the instructions
or entitlement orders, as applicable, of the Seller or any other Person (other
than the Deal Agent as agent for the Secured Parties).
          Section 2.3 Reduction of Maximum Amount; Optional Repurchases.
          (a) In the event that Seller shall have increased the Maximum Amount
above $425,000,000, the Seller shall have the right which may be exercised by
the Seller one or more times during the Facility Period, upon at least two
(2) Business Days’ prior written notice to the Deal Agent, which notice shall be
received no later than 3:00 p.m. two (2) Business Days, as applicable, in
advance of the reduction, to reduce in part the portion of the Maximum Amount
that exceeds the greater of (i) $425,000,000 and (ii) the sum of the aggregate
Purchase Price for all Transactions outstanding, accrued Price Differential and
Breakage Costs; provided, however, that each partial reduction of the Maximum
Amount shall be in an aggregate amount equal to $1,000,000 or an integral
multiple thereof. Thereafter, the Maximum Amount may again, pursuant to a
written request of the Seller, be increased one or more times during the
Facility Period in the Purchaser’s discretion (but in all events subject to the
Purchaser obtaining internal credit and other approvals) up to but not in the
excess of $750,000,000. Each increase or reduction of the Maximum
Master Repurchase Agreement
(VFCC and Arbor)

40



--------------------------------------------------------------------------------



 



Amount under this Subsection 2.3(a) or under the definition of Maximum Amount
shall be documented in writing and signed by the parties hereto and, in
connection therewith, the Deal Agent shall send an eligible liquidity notice to
each applicable Rating Agency.
          (b) Subject to the requirements of Subsection 2.2(l), the Seller may,
upon two (2) Business Days’ prior written notice to the Deal Agent, which notice
shall be irrevocable and shall be received by the Deal Agent no later than 3:00
p.m. two (2) Business Days prior to the reduction in the Repurchase Price,
repurchase Purchased Assets or pay a portion of the Purchase Price outstanding
by remitting to the Collection Account cash in the amount of the Repurchase
Price reduction plus accrued and unpaid Price Differential, any fees due under
the Fee Letter and/or the other Repurchase Documents in connection with such
reduction and any related Breakage Costs owed in connection with such reduction;
provided, that each such reduction shall be in a minimum amount of $500,000. If
the Seller intends to make such a repurchase or payment, the Seller shall give
two (2) Business Days’ prior written notice thereof to the Deal Agent,
designating the Purchased Assets to be repurchased or to which such payment is
to be applied. If such notice is given, on receipt of the Repurchase Price (or
portion thereof) for the Purchased Assets specified in such notice, such amount
shall be applied to the Purchase Price for the designated Purchased Assets. The
amount of the Purchase Price of the Purchased Assets thus repurchased shall be
available for subsequent Transactions subject to the terms of this Agreement.
          Section 2.4 Extension of Facility Maturity Date and Funding Expiration
Date.
          (a) Extension of Facility Maturity Date. At the written request of the
Seller delivered to the Deal Agent no earlier than sixty (60) days and no later
than forty–five (45) days prior to the Facility Maturity Date, the Deal Agent
may in its sole discretion grant one extension of the Facility Maturity Date for
a period not to exceed one (1) year by giving written notice of such extension
and the final Facility Maturity Date (the “Final Maturity Date”) to the Seller
no later than fifteen (15) days before the expiration of the Facility Maturity
Date. Any failure by the Deal Agent to deliver such notice of extension shall be
deemed to be the Deal Agent’s determination not to extend the original Facility
Maturity Date. An extension of the Facility Maturity Date is subject to the
following requirements: (i) no Default or Event of Default shall have occurred
and be continuing on the date of the request to extend or thereafter to and
including the original Facility Maturity Date, (ii) the Seller shall pay to the
Deal Agent as agent for the Secured Parties an extension fee (“Extension Fee”),
payable in quarterly installments over the term of the extension commencing with
the original Facility Termination Date (or, if such day is not a Business Day,
the next Business Day) and on the Payment Date (or, if such day is not a
Business Day, the next Business Day) (the “Extension Fee Payment Date”) of every
third (3rd) month thereafter, calculated as the sum of the products of (A) 10
basis points and (B) the Purchase Price outstanding on the Extension Fee Payment
Date; provided, however, if the Facility Maturity Date is extended for less than
a one (1) year period, the Extension Fee will be calculated in the same manner
except that the period of time over and the dates on which the Extension Fee is
payable shall be adjusted accordingly, (iii) no additional Transactions shall be
permitted to be entered into after the original Facility Maturity Date, (iv) the
Seller must amortize and pay to the Deal Agent as agent for the Secured Parties
the aggregate Repurchase Price for all Transactions then outstanding in
quarterly installments over the term of the extension commencing with the first
(1st) Payment Date after the original Facility Maturity Date and on the Payment
Date for each quarter thereafter in the amount of 10% of the aggregate
Repurchase Price for all Transactions outstanding on such Payment Date, with the
balance due on the Final Maturity Date, (v) the Liquidity Agreement is extended
for the same term, and, (vi) not later than the Final Maturity Date, the Seller
shall pay to Deal Agent as agent for the Secured Parties an amount equal to the
aggregate Repurchase Price then outstanding, together with the other Aggregate
Unpaids and any other amounts then owing to the Purchaser and the Affected
Parties by the Seller pursuant to this Agreement or any other Repurchase
Document. The Seller confirms that the Deal Agent, in its discretion, without
regard to the value or
Master Repurchase Agreement
(VFCC and Arbor)

41



--------------------------------------------------------------------------------



 



performance of the Purchased Assets or any other factor, may elect not to extend
the Facility Maturity Date.
          (b) Extension of Funding Expiration Date. At the written request of
the Seller delivered to the Deal Agent no earlier than sixty (60) calendar days
and no later than forty–five (45) calendar days prior to the Funding Expiration
Date, the Deal Agent may in its discretion grant an extension of the Funding
Expiration Date for a period of time not to exceed 364 calendar days by the Deal
Agent giving written notice to the Seller of such extension (if any) and, as
applicable, the extended Funding Expiration Date determined by the Deal Agent
(the “Extended Funding Expiration Date”) no later than fifteen (15) calendar
days before the expiration of the Funding Expiration Date; provided, however, in
no event shall the Funding Expiration Date be extended (i) if a Default or Event
of Default shall have occurred on or before the date of the request to extend or
thereafter to and including the Funding Expiration Date or Extended Facility
Expiration Date, as applicable, (ii) to a date that is beyond the Facility
Maturity Date (not including any extensions thereof under Subsection 2.4(a)) and
(iii) if the Liquidity Agreement is not extended for the same term. Any failure
by the Deal Agent to deliver such notice approving of the extension shall be
deemed to be the Deal Agent’s determination not to extend the Funding Expiration
Date. The Seller may request an extension of any Extended Funding Expiration
Date under the same terms and conditions as the request to extend the original
Funding Expiration Date. The Seller confirms that the Deal Agent, in its
discretion, without regard to the value or performance of the Purchased Assets
or any other factor, may elect not to extend the Funding Expiration Date.
          Section 2.5 Payment of Price Differential.
          (a) Notwithstanding that the Purchaser and the Seller intend that the
Transactions hereunder be sales to the Purchaser or its designee of the
Purchased Assets, the Seller shall pay to the Deal Agent as agent for the
Secured Parties the accreted value of the Price Differential of each Transaction
(each such payment, a “Periodic Advance Repurchase Payment”) on each Payment
Date. The Deal Agent shall deliver to the Seller, via Electronic Transmission,
notice of the required Periodic Advance Repurchase Payment (along with the
calculation of the Unused Fee, if any, and other amounts owed and to be paid
under Section 2.8) on or prior to the second (2nd) Business Day preceding each
Payment Date. If the Seller fails to make all or part of the Periodic Advance
Repurchase Payment and the other amounts due by 1:00 p.m. on the Payment Date,
the Seller shall be obligated to pay to the Deal Agent as agent for the Secured
Parties (in addition to, and together with, the Periodic Advance Repurchase
Payment and the other amounts due) interest on the unpaid amounts at a rate per
annum equal to the Post–Default Rate (the “Late Payment Fee”) until the unpaid
amounts are received in full by the Deal Agent. If the Periodic Advance
Repurchase Payment includes any estimated Price Differential, the Deal Agent
shall recalculate such Price Differential after the Payment Date and, if
necessary, make adjustments to the Periodic Advance Repurchase Payment amount
due on the following Payment Date.
          (b) The Seller shall be responsible for the payment of all Breakage
Costs incurred in connection with any repurchase or prepayment of the Repurchase
Price or Price Differential. The Deal Agent shall deliver to the Seller a
statement setting forth the amount and basis of determination of any Breakage
Costs, it being agreed that such statement and the method of its calculation
shall be conclusive and binding upon the Seller absent manifest error. This
Subsection 2.5(b) shall survive termination of this Agreement and the repurchase
of all Purchased Assets subject to Transactions hereunder.
          Section 2.6 Request for Additional Transaction for Excess Margin.
          (a) If, at any time during the Facility Period, the Margin Base
exceeds the aggregate Purchase Price of all Transactions then outstanding, so
long as no Default or Event of Default has occurred and is continuing, the
Seller may request an additional Transaction for Excess Margin by
Master Repurchase Agreement
(VFCC and Arbor)

42



--------------------------------------------------------------------------------



 



delivering to the Deal Agent, via Electronic Transmission, by 12:00 noon at
least one (1) Business Day prior to the requested Purchase Date, an executed
Request for Additional Transaction for Excess Margin in the form of Exhibit IX
attached hereto (“Request for Additional Transaction for Excess Margin”);
provided, however, that the Purchase Price of the outstanding Transactions and
the Purchase Price set forth in the proposed Request for Additional Transaction
for Excess Margin shall not exceed the Maximum Amount. The Request for
Additional Transaction for Excess Margin shall, among other things, (A) specify
(i) the amount of the additional Purchase Price to be paid by the Purchaser or
its designee in respect of the outstanding Transactions, (ii) the requested
Purchase Date, (iii) the Excess Margin with respect to all outstanding
Transactions before giving effect to the requested Transaction, (iv) the
remaining Excess Margin after giving effect to the requested Transaction,
(v) the aggregate Purchase Price of all Transactions outstanding after giving
effect to the requested Transaction, and (vi) the Request for Additional
Transaction for Excess Margin equals or exceeds $500,000, and (B) include a
certification that, (x) upon the consummation of the additional Transaction, the
Margin Base will be equal to or greater than the aggregate Purchase Price of all
outstanding Transactions, and (y) all conditions precedent to such Transaction
set forth in Articles II and III have been satisfied. Each Request for
Additional Transaction for Excess Margin shall be irrevocable. For the purposes
of this Section 2.6, “Excess Margin” shall be the excess of the Margin Base over
the aggregate Purchase Price of all outstanding Transactions as of the date of
such determination.
          (b) Upon confirming that the Request for Additional Transaction for
Excess Margin correctly reflects the information set forth in Subsection 2.6(a)
and that, after giving effect to the requested Transaction, the amount of the
Margin Base would be equal to or greater than the aggregate Purchase Price of
all outstanding Transactions, within one (1) Business Day the Purchaser or its
designee shall remit in accordance with Subsection 2.2(i) an amount equal to the
lesser of (i) the additional Purchase Price set forth in such Request for
Additional Transaction for Excess Margin and (ii) the Availability, and the Deal
Agent shall send a revised Confirmation with respect to such Purchased Assets.
In the event that the Deal Agent’s assessment of the Margin Base would alter the
information set forth in any Request for Additional Transaction for Excess
Margin, the Deal Agent shall promptly notify the Seller in writing of such
assessment.
          (c) Neither the Purchaser or its designee shall be obligated to remit
the additional Purchase Price requested pursuant to a Request for Additional
Transaction for Excess Margin where the Deal Agent reasonably determines the
Margin Base as calculated by the Seller (i) is based on erroneous information or
would result in a Transaction other than in accordance with the terms of this
Agreement, or (ii) does not reflect the Deal Agent’s current determination of
Market Value as provided in the definition thereof.
          Section 2.7 Margin Account Maintenance.
          (a) If at any time the Deal Agent determines (based on such factors as
the Deal Agent determines to rely on its sole discretion, including but not
limited to a credit analysis of the Underlying Mortgaged Properties and the
current market conditions for the Mortgage Asset) that the Margin Base is less
than the aggregate Purchase Price for all outstanding Transactions (a “Margin
Deficit”), then the Deal Agent may by notice to the Seller in the form of
Exhibit XII (as such notice is more particularly set forth below, a “Margin
Deficit Notice”) require the Seller to transfer to the Deal Agent as agent for
the Secured Parties cash or Eligible Assets so that the aggregate Asset Value of
the Purchased Assets will thereupon equal or exceed the aggregate Purchase Price
for all outstanding Transactions, provided that, prior to or contemporaneously
with the delivery of such Margin Deficit Notice, the Deal Agent has informed the
Seller of the methodology (in reasonable detail) utilized by the Deal Agent to
determine such Margin Deficit. Notwithstanding anything to the contrary in this
Agreement, the Seller shall transfer such cash or Eligible Assets to the Deal
Agent’s Account no later than twenty–four (24) hours after such Margin
Master Repurchase Agreement
(VFCC and Arbor)

43



--------------------------------------------------------------------------------



 



Deficit Notice shall be deemed to have been received under Section 13.2. All
cash transferred to the Deal Agent as agent for the Secured Parties pursuant to
this Section 2.7 shall be deposited in the Deal Agent’s Account and shall be
attributed to such Transaction as the Deal Agent shall determine in its sole
discretion. Eligible Assets shall be transferred to the Purchaser or its
designee in the same manner as Eligible Assets are transferred under Section
2.2.
          (b) To the extent any such Margin Deficit is the result of a reduction
in the Market Value of any Mortgage Asset, the Seller may dispute the
determination of such Market Value by the Deal Agent pursuant to the provisions
of Section 2.10 of this Agreement, provided that no such dispute shall relieve,
waive or delay the Seller’s obligation to timely satisfy the Margin Deficit in
accordance with this Section 2.7. The failure of the Seller to satisfy the
Margin Deficit on a timely basis shall constitute an Event of Default and the
Seller shall be precluded from disputing the Margin Base determined by the Deal
Agent. If (i) the Seller satisfies the Margin Deficit on a timely basis,
(ii) the Seller timely satisfies the provisions set forth in Section 2.10 of
this Agreement with respect to a dispute of the determination of the Market
Value of any Purchased Asset, and, (iii) pursuant to the terms of such
Section 2.10, a revised Market Value for such Mortgage Asset is determined that
(if used in lieu of the Market Value used by the Purchaser in determining the
Margin Base) would have resulted in a reduction of the Margin Deficit paid by
the Seller, then the Deal Agent shall promptly remit the difference to the
Seller without any interest or other amounts due thereon.
          (c) The Deal Agent’s election, in its discretion, not to deliver a
Margin Deficit Notice at any time there is a Margin Deficit shall not in any way
limit or impair its right to deliver a Margin Deficit Notice at any time a
Margin Deficit exists.
Section 2.8 Income Payments.
          The Deal Agent as agent for the Secured Parties shall be entitled to
receive an amount equal to all Income paid or distributed on or in respect of
the Purchased Items, which amount shall be deposited by the Seller and any
Servicer or PSA Servicer under a Pooling and Servicing Agreement into the
Collection Account. The Seller hereby agrees to instruct each applicable
Servicer to transfer within two (2) Business Days of receipt thereof, and each
applicable PSA Servicer under a Pooling and Servicing Agreement to deposit
within two (2) Business Days of the date on which such Person is obligated under
the applicable Pooling and Servicing Agreement to disburse such funds, all
Income with respect to the Purchased Items directly into the Collection Account.
On each Payment Date, any amounts on deposit in the Collection Account and
permitted to be withdrawn from the Homewood Interest Reserve shall be withdrawn
by the Deal Agent and shall be applied as follows:
          FIRST, pari passu and pro–rata (based on the amounts owed to such
Persons under this clause FIRST), to the payment of all fees, expenses, and
other obligations then due to the Purchaser pursuant to this Agreement and/or
the Fee Letter (including, without limitation, the Unused Fee, the Commitment
Fee, the Swingline Fee and the Extension Fee), other than the Price Differential
and Purchase Price on the Purchased Assets;
          SECOND, to the extent not paid by the Seller, to the payment of fees
and expenses owed to the Custodian under the Custodial Agreement or Custodial
Fee Letter;
          THIRD, pari passu and pro–rata (based on the amounts owed to such
Persons under this clause THIRD), to the Purchaser and any Affected Party for
the payment of accrued and unpaid Price Differential on the Purchased Assets and
Late Payment Fees outstanding;
Master Repurchase Agreement
(VFCC and Arbor)

44



--------------------------------------------------------------------------------



 



          FOURTH, pari passu and pro–rata (based on the amounts owed to such
Persons under this clause FOURTH), to the extent not previously paid pursuant to
Section 2.3 or Section 2.16, to the Purchaser or the Swingline Purchaser, as
applicable, to pay the Repurchase Price for Purchased Assets then subject to a
request to repurchase in accordance with the terms of Section 2.3 or required to
be repaid in accordance with Section 2.16;
          FIFTH, pari passu and pro–rata (based on the amounts owed to such
Persons under this clause FIFTH), without limiting the Seller’s obligations to
cure Margin Deficits in a timely manner in accordance with Section 2.7 and to
repurchase certain Purchased Assets as provided in this Article II, to the
Purchaser for the payment of, as applicable, any Margin Deficit or Purchase
Price outstanding;
          SIXTH, pari passu and pro–rata (based on the amounts owed to such
Persons under this clause SIXTH), to the extent any Income includes payments or
prepayments of principal on the underlying Mortgage Asset (including, without
limitation, insurance or condemnation proceeds or recoveries from any
foreclosures), such payments shall be applied to reduce the aggregate Purchase
Price outstanding for the related Transaction;
          SEVENTH, pari passu and pro–rata (based on the amounts owed to such
Persons under this clause SEVENTH), to the payment of Breakage Costs,
Indemnified Amounts, Increased Costs, Additional Amounts and all other amounts
then due and owing to the Purchaser, any Secured Party, any Affected Party or
any other Person pursuant to this Agreement and the other Repurchase Documents;
and
          EIGHTH, to the Operating Account, for such purposes as the Seller
shall determine in its sole discretion;
provided, however, that if a Margin Deficit is outstanding or a Default or Event
of Default has occurred and is continuing, such amounts shall not be transferred
to the Operating Account but shall remain in the Collection Account and applied
in reduction of the Aggregate Unpaids.
          Notwithstanding anything to the contrary contained herein, in the
event any Borrower Reserve Payments are deposited into the Collection Account,
such Borrower Reserve Payments shall, upon written request of the Seller, be
promptly transferred from the Collection Account to the Operating Account for
the Seller to transfer into the appropriate escrow or reserve accounts.
          Section 2.9 Payment, Transfer and Custody.
          (a) Unless otherwise expressly provided herein, all amounts to be paid
or deposited by the Seller hereunder shall be paid or deposited in accordance
with the terms hereof no later than 1:00 p.m. on the day when due in lawful
money of the United States, in immediately available funds and without
deduction, set–off or counterclaim to the Deal Agent’s Account and if not
received before such time shall be deemed to be received on the next Business
Day. The Seller shall, to the extent permitted by Applicable Law, pay to the
Deal Agent as agent for the Secured Parties interest on any amounts not paid
when due hereunder or under the Repurchase Documents at the Post Default Rate,
payable on demand; provided, however, that such interest rate shall not at any
time exceed the maximum rate permitted by Applicable Law. Such interest shall be
for the account of, and distributed to, the Purchaser. All computations of
interest and all computations of the Price Differential and other fees hereunder
or under the Fee Letter shall be made on the basis of a year consisting of
360 days (other than calculations with respect to the Base Rate which shall be
based on a year consisting of 365 or 366 days, as applicable) for the actual
number of days (including the first but excluding the last day) elapsed. All
fees payable hereunder or under the Fee Letter shall accrue on the same basis as
the CP Rate. Amounts payable to the Deal Agent as agent for the Secured Parties
and not otherwise required to be deposited into the Collection
Master Repurchase Agreement
(VFCC and Arbor)

45



--------------------------------------------------------------------------------



 



Account shall be deposited into the Deal Agent’s Account. The Seller
acknowledges that it has no rights in, no rights of withdrawal from and no
rights to give notices or instructions regarding the Deal Agent’s Account, from
the Collection Account or Homewood Interest Reserve.
          (b) Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of the payment of the Price Differential or any fee payable
hereunder or under the Fee Letter, as the case may be.
          (c) If any Transaction requested by the Seller and approved in writing
by the Deal Agent, pursuant to Section 2.2, 2.3 or Section 2.6, is not, for any
reason, made or effectuated, as the case may be, on the date specified therefor,
the Seller shall indemnify the Deal Agent, the Purchaser and any Secured Party
against any reasonable loss, cost or expense incurred by the Deal Agent, the
Purchaser and each Secured Party including, without limitation, any loss
(including loss of anticipated profits, net of anticipated profits, if any, in
the reemployment of such funds in the manner determined by the Deal Agent in its
sole discretion), or reasonable cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by the Deal
Agent, the Purchaser or any Secured Party to fund or maintain such Transaction.
For the avoidance of doubt, (i) if the Purchaser issues Commercial Paper Notes
in reliance on a Confirmation executed by the Seller, which Confirmation is
irrevocable, and the Transaction is not consummated on the date specified
therefor for any reason (including the failure to receive a Trust Receipt or a
Table Funded Trust Receipt, as applicable, in a timely manner), the Seller shall
be responsible for the amounts referred to in the preceding sentence (including,
without limitation, interest and Breakage Costs) in connection with the
Purchaser’s repayment, holding or any other disposition of such Commercial Paper
Notes and (ii) even if the Purchaser issues Commercial Paper Notes in reliance
on an irrevocable Confirmation executed by the Seller, the Purchaser will not
fund any Purchased Price until the conditions of this Agreement are satisfied,
including, without limitation, the delivery to the Deal Agent of a Trust Receipt
or Table Funded Trust Receipt, as applicable, as provided in Subsection 2.2(h)
of this Agreement.
          (d) On the Purchase Date for each Transaction, ownership of the
Purchased Assets shall be transferred to the Purchaser or its designee
(including the Deal Agent or the Custodian) against the simultaneous transfer of
the Purchase Price to the Seller not later than the end of the Business Day
simultaneously with the delivery to the Custodian of the Purchased Assets
relating to each Transaction in accordance with and subject to the provisions of
Subsection 2.2(h). The Seller hereby sells, transfers, conveys and assigns to
the Purchaser or its designee (including the Deal Agent or the Custodian) all
the right, title and interest of the Seller in and to the Purchased Items
together with all right, title and interest in and to the proceeds of any
related Purchased Items.
          (e) In connection with such sale, transfer, conveyance and assignment,
(i) in the case of a Non–Table Funded Purchased Asset, on or prior to each
Purchase Date, and (ii) in the case of a Table Funded Purchased Asset or
Swingline Purchase, on or prior to the date and time specified in Subsections
2.2(d) and 2.2(h), the Seller shall deliver or cause to be delivered and
released to the Purchaser or its designee (including the Custodian) (x) the
Custodial Identification Certificate and (y) the documents identified in
Section 3.1 of the Custodial Agreement.
          (f) Any Mortgage Asset Files not delivered to the Deal Agent or its
designee (including the Custodian) are and shall be held in trust by the Seller
or its designee for the benefit of the Purchaser or its designee as the owner
thereof. The Seller or its designee shall maintain a copy of the Mortgage Asset
File and the originals of the Mortgage Asset File not delivered to the Purchaser
or its designee (including the Custodian). The possession of the Mortgage Asset
File by the Seller or its designee is at the will of the Deal Agent for the sole
purpose of servicing the related Purchased Asset, and such retention and
Master Repurchase Agreement
(VFCC and Arbor)

46



--------------------------------------------------------------------------------



 



possession by the Seller or its designee is in a custodial capacity only. Each
Mortgage Asset File retained or held by the Seller or its designee shall be
segregated on the Seller’s books and records from the other assets of the Seller
or its designee, and the books and records of the Seller or its designee shall
be marked appropriately to reflect clearly the sale of the related Purchased
Asset to the Purchaser or its designee. The Seller or its designee shall release
its custody of the Mortgage Asset File only in accordance with written
instructions from the Deal Agent, unless such release is required as incidental
to the servicing of the Purchased Assets or is in connection with a repurchase
of any Purchased Asset by the Seller.
          (e) Notwithstanding anything contained in this Agreement to the
contrary, all Repurchase Price and all other Obligations shall be paid in full
on or before the Facility Maturity Date.
          Section 2.10 Disputes Regarding Market Value Determination.
          Subject to Section 2.7, if the Seller has a good faith basis to
dispute any determination of the Market Value (or the market value of an
Underlying Mortgaged Property for the purposes of determining LTV) by the Deal
Agent, the Seller may notify the Deal Agent of such dispute within three
(3) Business Days after any such determination thereof by the Deal Agent. The
Seller may, at its sole cost and expense, (A) if the dispute involves the
appraised value of an Underlying Mortgaged Property used by the Deal Agent in
determining the Market Value or LTV of a Purchased Asset, within forty–five
(45) calendar days of the date of the notice to the Deal Agent deliver a new
FIRREA Appraisal of such Underlying Mortgaged Property, in which case the
appraised value set forth in such new FIRREA Appraisal shall be used in lieu of
the disputed appraised value in the determining the Market Value or LTV of such
Purchased Asset, and, (B) if the dispute involves the price at which a Purchased
Asset could readily be sold used by the Deal Agent in determining the Market
Value of such Purchased Asset, within three (3) Business Days (or, in the case
of Mezzanine Loans and Preferred Equity Interests, fifteen (15) calendar days)
of the date of the notice to the Deal Agent deliver up to three (3) written
Alternative Market Price Quotes, in which case the average of the Alternative
Market Price Quotes on the one hand and the market price used by the Deal Agent
on the other shall be used in lieu of the disputed market price in the
determination of the Market Value of such Purchased Asset. Notwithstanding
anything to the contrary herein, in the event that the Seller fails to timely
deliver to the Deal Agent any notice of dispute within such three (3) Business
Day period or fails to deliver such appraisal within forty–five (45) calendar
days or such Alternative Market Price Quotes within such three (3) Business Days
(or, in the case of Mezzanine Loans, fifteen (15) calendar days), respectively,
the Deal Agent’s determination of the Market Value shall be final and
conclusive.
          Section 2.11 Hypothecation or Pledge of Purchased Assets.
          Title to all Purchased Items shall pass to the Purchaser or its
designee, and the Purchaser and its designee shall have free and unrestricted
use of all Purchased Assets and Purchased Items. Nothing in this Agreement shall
preclude the Purchaser or its designee from engaging in repurchase transactions
with the Purchased Items or otherwise pledging, repledging, transferring,
hypothecating, or rehypothecating the Purchased Items, all on terms that the
Deal Agent may determine in its sole discretion. Nothing contained in this
Agreement shall obligate the Deal Agent, the Purchaser or any Secured Party to
segregate any Purchased Items delivered to the Purchaser or its designee by the
Seller.
          Section 2.12 Fees.
          (a) On or prior to the Closing Date, the Seller shall pay to the Deal
Agent on behalf of the Purchaser the fees agreed to by the Seller and the Deal
Agent in the Fee Letter.
Master Repurchase Agreement
(VFCC and Arbor)

47



--------------------------------------------------------------------------------



 



          (b) To the extent not paid by the Seller under the Fee Letter, the
Price Differential, the Unused Fee, the Swingline Fee and all other fees and
amounts payable under the Fee Letter shall be paid to the Deal Agent on behalf
of the Purchaser from the Collection Account to the extent funds are available
on each Payment Date pursuant to Section 2.8.
          (c) To the extent not paid by the Seller, the Custodian’s fees and
expenses shall be paid to the Custodian from the Collection Account to the
extent funds are available on each Payment Date pursuant to Section 2.8.
          (d) The Seller shall pay to Moore & Van Allen PLLC, as counsel to the
Deal Agent and the Purchaser, on the Closing Date, its reasonable estimated fees
and out–of–pocket expenses in immediately available funds and shall pay all
additional reasonable fees and out–of–pocket expenses of Moore & Van Allen PLLC
within ten (10) days after receiving an invoice for such amounts.
          Section 2.13 Increased Costs; Capital Adequacy; Illegality.
          (a) If either (i) the introduction of or any change (including,
without limitation, any change by way of imposition or increase of reserve
requirements) in or in the interpretation of any law or regulation, or (ii) the
compliance by the Purchaser and/or any other Affected Party with any guideline
or request from any central bank or other Governmental Authority (whether or not
having the force of law) shall (1) subject the Purchaser and/or any other
Affected Party to any Tax (except for Taxes on the overall net income or
franchise of the Purchaser and/or any other Affected Party), duty or other
charge with respect to any ownership interest in the Purchased Items, or any
right to enter into Transactions hereunder, or on any payment made hereunder,
(2) impose, modify or deem applicable any reserve requirement (including,
without limitation, any reserve requirement imposed by the Board of Governors of
the Federal Reserve System, but excluding any reserve requirement, if any,
included in the determination of the Price Differential), special deposit or
similar requirement against assets of, deposits with or for the amount of, or
credit extended by, the Purchaser and/or any other Affected Party or (3) impose
any other condition affecting the ownership interest in the Purchased Items
conveyed to the Purchaser hereunder or the Deal Agent’s, the Purchaser’s and/or
any other Affected Party’s rights hereunder, the result of which is to increase
the cost to the Deal Agent, the Purchaser and/or any other Affected Party or to
reduce the amount of any sum received or receivable by the Purchaser and/or any
other Affected Party under this Agreement, then within ten (10) days after
demand by the Deal Agent, the Purchaser and/or any other Affected Party (which
demand shall be accompanied by a statement setting forth the basis for such
demand), the Seller shall pay directly to the Deal Agent, the Purchaser and/or
any other Affected Party such additional amount or amounts as will compensate
the Purchaser and/or any other Affected Party for such additional or increased
cost incurred or such reduction suffered.
          (b) If either (i) the introduction of or any change in or in the
interpretation of any law, guideline, rule, regulation, directive or request or
(ii) compliance by the Purchaser and/or any other Affected Party with any law,
guideline, rule, regulation, directive or request from any central bank or other
Governmental Authority or agency (whether or not having the force of law),
including, without limitation, compliance by the Purchaser and/or any Affected
Party with any request or directive regarding capital adequacy, has or would
have the effect of reducing the rate of return on the capital of the Purchaser
and/or any other Affected Party as a consequence of its obligations hereunder or
arising in connection herewith to a level below that which the Purchaser and/or
any other Affected Party could have achieved but for such introduction, change
or compliance (taking into consideration the policies of the Purchaser and/or
any other Affected Party with respect to capital adequacy) by an amount deemed
by the Purchaser and/or any other Affected Party to be material, then from time
to time, within ten (10) days after demand by the Deal Agent on behalf of the
Purchaser and/or any other Affected Party (which demand shall be accompanied by
a statement setting forth the basis for such demand), the Seller shall pay
Master Repurchase Agreement
(VFCC and Arbor)

48



--------------------------------------------------------------------------------



 



directly to the Deal Agent on behalf of the Purchaser and/or any other Affected
Party such additional amount or amounts as will compensate the Purchaser and/or
any other Affected Party for such reduction. For the avoidance of doubt, any
interpretation of Accounting Research Bulletin No. 51 by the Financial
Accounting Standards Board shall constitute an adaptation, change, request or
directive subject to this Subsection 2.13(b).
          (c) If as a result of any event or circumstance similar to those
described in Subsections (a) or (b) of this Section 2.13, the Purchaser or any
Affected Party is required to compensate a bank or other financial institution
providing liquidity support, credit enhancement or other similar support to such
Purchaser or any Affected Party in connection with this Agreement or the other
Repurchase Documents or the funding or maintenance of Purchased Items hereunder,
then within ten (10) days after demand by the Deal Agent on behalf of the
Purchaser and any such Affected Party, the Seller shall pay to the Deal Agent on
behalf of the Purchaser and any such Affected Party such additional amount or
amounts as may be necessary to reimburse the Purchaser and any such Affected
Party for any amounts payable or paid by it.
          (d) In determining any amount provided for in this Section 2.13, the
Deal Agent, the Purchaser and/or any other Affected Party may use any reasonable
averaging and attribution methods. The Deal Agent, the Purchaser and/or any
other Affected Party making a claim under this Section 2.13 shall submit to the
Seller a written description as to such additional or increased cost or
reduction and the calculation thereof, which written description shall be
conclusive absent demonstrable error.
          (e) If an Affected Party shall notify the Deal Agent that a Eurodollar
Disruption Event as described in clause (a) of the definition of “Eurodollar
Disruption Event” has occurred, the Deal Agent shall in turn so notify the
Seller, whereupon all Transactions in respect of which the Price Differential
accrues at the Adjusted Eurodollar Rate shall immediately be converted into
Transactions in respect of which the Price Differential accrues at the Base
Rate.
          (f) The Deal Agent shall use reasonable efforts to give thirty
(30) calendar days notice of amounts due under this Section 2.13; provided,
however, the Deal Agent’s failure to give such notice shall not in anyway affect
or limit the Seller’s obligation to pay such amounts.
          (g) Without prejudice to the survival of any other agreement of the
Seller hereunder, the agreements and obligations of the Seller contained in this
Section 2.13 shall survive the termination of this Agreement.
          Section 2.14 Taxes.
          (a) All payments made by a Borrower in respect of a Purchased Item and
all payments made by the Seller under this Agreement will be made free and clear
of and without deduction or withholding for or on account of any Taxes. If any
Taxes are required to be withheld from any amounts payable to the Deal Agent,
the Purchaser or any Affected Party, then the amount payable to such Person will
be increased (such increase, the “Additional Amount”) such that every net
payment made under this Agreement after withholding for or on account of any
Taxes (including, without limitation, any Taxes on such increase) is not less
than the amount that would have been paid had no such deduction or withholding
been deducted or withheld. The foregoing obligation to pay Additional Amounts,
however, will not apply with respect to net income or franchise taxes imposed on
the Deal Agent, the Purchaser and/or any other Affected Party, with respect to
payments required to be made by the Seller under this Agreement, by a taxing
jurisdiction in which the Deal Agent, the Purchaser and/or any other Affected
Party is organized, conducts business or is paying taxes (as the case may be).
Master Repurchase Agreement
(VFCC and Arbor)

49



--------------------------------------------------------------------------------



 



          (b) The Seller will indemnify the Deal Agent, the Purchaser and/or any
other Affected Party for the full amount of Taxes payable by such Person in
respect of Additional Amounts and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. All payments in respect
of this indemnification shall be made within ten (10) days from the date a
written invoice therefor is delivered to the Seller.
          (c) Within thirty (30) days after the date of any payment by the
Seller of any Taxes, the Seller will furnish to the Deal Agent, at its address
set forth under its name on the signature pages hereof, appropriate evidence of
payment thereof.
          (d) If the Purchaser or any Affected Party is created or organized
under the laws of the United States or a political subdivision thereof, the
Purchaser or such Affected Party shall deliver to the Seller, within fifteen
(15) days after the date hereof, two (or such other number as may from time to
time be prescribed by Applicable Laws) duly completed copies of IRS Form W–9 (or
any successor forms of other certificates or statements that may be required
from time to time by the relevant United States taxing authorities or Applicable
Laws). If the Purchaser or any Affected Party is not created or organized under
the laws of the United States or a political subdivision thereof, the Deal Agent
on behalf of the Purchaser or such Affected Party shall deliver to the Seller
(with a copy to the Deal Agent in the case of delivery by an Affected Party),
(i) within fifteen (15) days after the date hereof, two (or such other number as
may from time to time be prescribed by Applicable Laws) duly completed copies of
IRS Form W–8BEN or Form W–8ECI (or any successor forms or other certificates or
statements that may be required from time to time by the relevant United States
taxing authorities or Applicable Laws), as appropriate, to permit the Seller,
the Guarantor and the Pledgor to make payments hereunder and under the other
Repurchase Documents for the account of the Deal Agent, the Purchaser and each
Affected Party without deduction or withholding of United States federal income
or similar Taxes, and (ii) upon the obsolescence of, or after the occurrence of
any event requiring a change in, any form or certificate previously delivered
pursuant to this Subsection 2.14(d), copies (in such numbers as may from time to
time be prescribed by Applicable Laws or regulations) of such additional,
amended or successor forms, certificates or statements as may be required under
Applicable Laws or regulations to permit the Seller, the Guarantor and the
Pledgor to make payments hereunder for the account of the Deal Agent, the
Purchaser and each Affected Party without deduction or withholding of United
States federal income or similar Taxes.
          (e) If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support to the Purchaser
or any Affected Party in connection with this Agreement or the other Repurchase
Documents or the funding or maintenance of Purchased Items hereunder, the
Purchaser or any Affected Party is required to compensate a bank or other
financial institution in respect of Taxes under circumstances similar to those
described in this Section 2.14, then, within ten (10) days after demand by the
Deal Agent on behalf of the Purchaser and any Affected Party, the Seller shall
pay to the Deal Agent on behalf of the Purchaser and any Affected Party such
additional amount or amounts as may be necessary to reimburse the Purchaser and
any Affected Party for any amounts paid by it.
          (f) Without prejudice to the survival of any other agreement of the
Seller hereunder, the agreements and obligations of the Seller contained in this
Section 2.14 shall survive the termination of this Agreement.
          Section 2.15 Condominium Loans/Land Loans.
          To the extent the Purchaser agrees to purchase a Condominium Loan or a
Land Loan in its discretion, the conditions, representations, warranties,
covenants, duties, delivery requirements and all
Master Repurchase Agreement
(VFCC and Arbor)

50



--------------------------------------------------------------------------------



 



other terms, conditions and requirements applicable to a Condominium Loan and a
Land Loan, as applicable, under the Repurchase Documents shall be the same as
those applicable under the Repurchase Documents to Whole Loans, Junior Interests
or Mezzanine Loans, as applicable, except that the related Transaction Request
and Confirmation shall also disclose that the Mortgage Asset is a Condominium
Loan or Land Loan, as applicable, and the Purchaser may require additional or
different requirements, terms, conditions and provisions with respect to such
assets, which matters shall be set forth in the related Confirmation. In
addition to the preceding sentence and any additional requirements set forth in
a Confirmation, the Seller shall also deliver to the Custodian under the
Custodial Agreement the construction documents and such other documents,
instruments and agreements as the Deal Agent may require in its discretion for a
Land Loan and, in connection with a Condominium Loan, the following documents:
     (i) the declaration of condominium;
     (ii) the Authority Documents of the condominium association;
     (iii) the plat or map establishing or depicting the condominium;
     (iv) a condominium endorsement to the title policy; and
     (v) such other documents, instruments and agreements as the Deal Agent may
require in its discretion.
          Section 2.16 Swingline Purchasers.
          (a) During the Facility Period, the Seller may request a Swingline
Purchase by delivering a written request therefor (which may be by email) to the
Deal Agent and the Swingline Purchaser (a “Swingline Funding Request”) by 2 p.m.
on the proposed Purchase Date Each purchase by the Swingline Purchaser shall be
in a minimal amount of $500,000 and shall be irrevocable. Provided the Deal
Agent has determined in its discretion to enter into the related Transaction
that is the subject of the Swingline Funding Request, the Swingline Purchaser
determines in its discretion to make such Swingline Purchase and all other terms
and conditions set forth in Articles II and III are satisfied on the proposed
Purchase Date, the Swingline Purchaser shall fund the Swingline Purchase by 5
p.m. on the proposed Purchase Date in the manner provided in Subsection 2.2(i).
If any Swingline Funding Request is received by the Deal Agent and the Swingline
Purchaser after 2:00 p.m. on the Business Day for which such Swingline Purchase
is requested or on a day that is not a Business Day, such Swingline Funding
Request shall be deemed to be received by the Deal Agent and the Swingline
Purchaser at 9:00 a.m. on the next following Business Day. The Seller shall
deliver no more than two (2) Swingline Funding Requests in any calendar week.
The aggregate Purchase Price for all outstanding Transactions subject to
Swingline Purchases shall not at any time exceed the Swingline Maximum Amount.
In the event the Swingline Purchaser funds more than three (3) Swingline
Purchases in any calendar month, the Seller shall pay to the Deal Agent on
behalf of the Swingline Purchaser a Swingline Fee. Swingline Purchases are
revolving and may be repaid and readvanced in the Swingline Purchaser’s
discretion.
          (b) Notwithstanding Articles II and III of this Agreement, VFCC hereby
agrees that if the Swingline Purchaser funds any Swingline Purchase, VFCC shall
acquire the related Purchased Asset from the Swingline Purchaser by reimbursing
the Swingline Purchaser the Repurchase Price for such Swingline Purchase not
later than 5 p.m. one (1) Business Day after the Swingline Purchaser funds such
Swingline Purchase. The Seller hereby authorizes and instructs VFCC to acquire
the related Purchased Asset from the Swingline Purchaser by reimbursing the
Swingline Purchaser in the manner described in this Subsection 2.16(b). Upon the
timely payment of the Repurchase Price for a Swingline Purchase to the
Master Repurchase Agreement
(VFCC and Arbor)

51



--------------------------------------------------------------------------------



 



Swingline Purchaser, such Purchased Asset shall continue to be a Purchased Asset
under the Repurchase Documents and VFCC shall thereafter be the Purchaser
thereof.
          (c) Unless sooner reimbursed by VFCC pursuant to Subsection 2.16(b),
the Repurchase Price for the Swingline Purchases shall be repaid in full by the
Seller to the Swingline Purchaser within one (1) Business Day following demand
therefore from the Swingline Purchaser. The amounts due for Swingline Purchases
shall be full recourse to the Seller. If the Repurchase Price for a Swingline
Purchase is not repaid on or before the date and time such amounts are due, the
same shall constitute an Event of Default under the Repurchase Documents.
ARTICLE III
CONDITIONS TO TRANSACTIONS
          Section 3.1 Conditions to Closing and Initial Purchase.
          Neither the Deal Agent nor the Purchaser shall be obligated to enter
into any Transaction hereunder nor shall the Deal Agent or the Purchaser be
obligated to take, fulfill or perform any other action hereunder until the
following conditions have been satisfied, in the sole discretion of, or waived
in writing by, the Deal Agent:
          (a) Each Repurchase Document shall have been duly executed by, and
delivered to, the parties thereto, and the Deal Agent shall have received such
other documents, instruments, agreements and legal opinions as the Deal Agent
shall reasonably request in connection with the Transactions contemplated by
this Agreement, each in form and substance satisfactory to the Deal Agent;
          (b) The Deal Agent shall have received (i) satisfactory evidence that
the Seller and the Guarantor have obtained all required consents and approvals
of all Persons, including all requisite Governmental Authorities, to the
execution, delivery and performance of this Agreement and the other Repurchase
Documents to which each is a party and the consummation of the transactions
contemplated hereby or thereby or (ii) an Officer’s Certificate from each of the
Seller and the Guarantor in form and substance reasonably satisfactory to the
Deal Agent affirming that no such consents or approvals are required; it being
understood that the acceptance of such evidence or Officer’s Certificate shall
in no way limit the recourse of the Deal Agent, the Purchaser or any other
Secured Party against the Seller or the Guarantor for a breach of the Seller’s
or the Guarantor’s representation or warranty that all such consents and
approvals have, in fact, been obtained;
          (c) The Seller, the Guarantor and the Pledgor shall each be in
compliance in all material respects with all Applicable Laws and Contractual
Obligations and shall have delivered to the Deal Agent as to this and other
closing matters certification in the form of Exhibit I–1, I–2 and I–3,
respectively;
          (d) The Deal Agent shall be in receipt of UCC searches regarding the
Seller and the Pledgor from the appropriate jurisdictions;
          (e) The Seller and the Pledgor shall have delivered to the Deal Agent
a perfection certificate in the form of Exhibit VI–1 and VI–2, respectively;
          (f) Any and all consents and waivers applicable to the Seller, the
Guarantor or to the Purchased Items shall have been obtained;
Master Repurchase Agreement
(VFCC and Arbor)

52



--------------------------------------------------------------------------------



 



          (g) UCC Financing Statements shall have been filed in the appropriate
filing offices;
          (h) The Deal Agent shall be in receipt of such Opinions of Counsel
from the counsel to the Seller, the Guarantor, the Pledgor and the Custodian as
the Deal Agent may require, each in form and substance satisfactory to the Deal
Agent in its sole discretion, including, without limitation, corporate opinions
and perfection opinions (filing and possession);
          (i) The Deal Agent shall be in receipt of a good standing certificate,
secretary’s certificate, incumbency certificate and certified copies of the
Authority Documents and applicable resolutions of the Seller, the Guarantor, the
Pledgor and the Custodian evidencing the corporate or other authority for the
Seller, the Guarantor, the Pledgor and the Custodian with respect to the
execution, delivery and performance of the Repurchase Documents and each of the
other documents to be delivered by the Seller, the Guarantor and the Custodian
from time to time in connection herewith;
          (j) The Deal Agent as agent for the Secured Parties shall have
received payment from the Seller of the fees payable under the Fee Letter and
the amount of actual costs and expenses, including, without limitation, the fees
and expenses of counsel to the Deal Agent and Purchaser as contemplated by
Section 13.9, incurred by the Deal Agent and/or the Purchaser in connection with
the development, preparation and execution of this Agreement, the other
Repurchase Documents and any other documents prepared in connection herewith or
therewith;
          (k) The Deal Agent is in receipt of pro–forma Financial Covenant
calculations from ART;
          (l) No Event of Default or Material Adverse Effect shall have
occurred;
          (m) The Deal Agent shall be in receipt of a Power of Attorney from the
Seller and the Pledgor in the form of Exhibits III–1 and III–2, respectively;
          (n) The Deal Agent shall have completed to its satisfaction such due
diligence as it may require in its discretion; and
          (o) The Deal Agent shall have received all such other and further
documents, certifications, reports, approvals and legal opinions as the Deal
Agent may reasonably require.
          Section 3.2 Conditions Precedent to all Transactions.
          The Deal Agent’s and the Purchaser’s agreement to enter into each
Transaction (including the initial Transaction) is subject to the satisfaction
of the following further conditions precedent, both immediately prior to
entering into such Transaction and also after giving effect to the consummation
thereof and the intended use of the proceeds of the sale:
          (a) no Applicable Law shall prohibit or render it unlawful, and no
order, judgment or decree of Governmental Authority shall prohibit, enjoin or
render it unlawful, to enter into such Transaction in accordance with the
provisions hereof or any other transaction contemplated herein;
          (b) the Seller, the Guarantor, the Pledgor and each Servicer and PSA
Servicer shall have delivered to the Deal Agent all reports and other
information required to be delivered as of the date of such Transaction;
          (c) the Seller shall have delivered a Confirmation, via Electronic
Transmission, in accordance with the procedures set forth in Section 2.2, and
the Deal Agent shall have determined that the
Master Repurchase Agreement
(VFCC and Arbor)

53



--------------------------------------------------------------------------------



 



Mortgage Asset described in such Confirmation is an Eligible Asset, shall have
approved in writing the purchase of the Mortgage Asset to be included in such
Transaction in its discretion and shall have obtained all necessary internal
credit and other approvals for such Transaction;
          (d) no Default or Event of Default shall have occurred and be
continuing and no Margin Deficits are outstanding;
          (e) the Deal Agent shall have received a Compliance Certificate in the
form of Exhibit X attached hereto (“Compliance Certificate”) from a Responsible
Officer of the Seller and Guarantor that, among other things: (i) shows in
detail the calculations demonstrating that, after giving effect to the requested
Transaction, the aggregate Purchase Price of the Transactions outstanding shall
not exceed the Maximum Amount, (ii) the Seller and the Guarantor have observed
or performed all of their covenants and other agreements, and satisfied every
condition, contained in this Agreement, the Repurchase Documents and the related
documents to be observed, performed or satisfied by them, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, (iii) states that all representations
and warranties contained in this Agreement are true and correct on and as of
such day as though made on and as of such day and shall be deemed to be made on
such day, (iv) ART is in compliance with the Financial Covenants, and
(v) discloses the status of each Interest Rate Protection Agreements described
under clause (ii) of the definition thereof;
          (f) after giving effect to the requested Transaction, the aggregate
outstanding Purchase Price of the Transactions outstanding shall not exceed the
Asset Value of all the Purchased Assets subject to outstanding Transactions or
the Maximum Amount;
          (g) subject to the Deal Agent’s right to perform one or more Due
Diligence Reviews pursuant to Section 13.21, the Deal Agent shall have completed
in accordance with Section 2.2 its due diligence review of the Mortgage Asset
File and the Underwriting Package for each Purchased Asset and such other
documents, records, agreements, instruments, mortgaged properties or information
relating to such Mortgage Asset as the Deal Agent in its sole discretion deems
appropriate to review and such review shall be satisfactory to the Deal Agent in
its sole discretion;
          (h) with respect to any Eligible Asset to be purchased hereunder on
the related Purchase Date that is not serviced by the Seller, the Seller shall
have provided to the Deal Agent copies of the related Servicing Agreements and
the Pooling and Servicing Agreements, certified as true, correct and complete
copies of the originals, together with Servicer Redirection Notices fully
executed by the Seller and the Servicer;
          (i) the Deal Agent as agent for the Secured Parties shall have
received all fees and expenses of the Deal Agent, the Purchaser and counsel to
the Deal Agent and the Purchaser as contemplated by Section 13.9 and the Fee
Letter and, to the extent the Seller is required hereunder to reimburse the Deal
Agent for such amounts, the Deal Agent shall have received the reasonable costs
and expenses incurred by them in connection with the entering into of any
Transaction hereunder, including, without limitation, costs associated with due
diligence recording or other administrative expenses necessary or incidental to
the execution of any Transaction hereunder, which amounts, at the Deal Agent’s
option, may be withheld from the sale proceeds of any Transaction hereunder;
          (j) none of the following shall have occurred and/or be continuing:
     (i) an event or events shall have occurred in the good faith determination
of the Deal Agent resulting in the effective absence of a “repo market” or
related “lending market” for purchasing (subject to repurchase) or financing
debt obligations secured by commercial mortgage

54



--------------------------------------------------------------------------------



 



loans or securities, or an event or events shall have occurred resulting in the
Purchaser or any Secured Party not being able to finance Mortgage Assets through
the “repo market” or “lending market” with traditional counterparties at rates
that would have been reasonable prior to the occurrence of such event or events;
     (ii) an event or events shall have occurred resulting in the effective
absence of a “securities market” for securities backed by Mortgage Assets, or an
event or events shall have occurred resulting in the Deal Agent, the Purchaser
or any Secured Party not being able to sell securities backed by Mortgage Assets
at prices that would have been reasonable prior to such event or events; or
     (iii) there shall have occurred a material adverse change in the financial
condition of the Purchaser or any Secured Party that affects (or can reasonably
be expected to affect) materially and adversely the ability of the Purchaser or
any Secured Party to fund its obligations under this Agreement.
          (k) for each Non–Table Funded Purchased Asset, the Deal Agent shall
have received from the Custodian on each Purchase Date a Trust Receipt (along
with a completed Mortgage Asset File Checklist attached thereto) and an Asset
Schedule and Exception Report with respect to the Basic Mortgage Asset Documents
for each Eligible Asset, each dated the Purchase Date, duly completed and, in
the case of the Asset Schedule and Exception Report, with exceptions acceptable
to the Deal Agent in its sole discretion in respect of Eligible Assets to be
purchased hereunder on such Business Day. In the case of a Table Funded
Purchased Asset or Swingline Purchase, the Deal Agent shall have received on the
related Purchase Date the Table Funded Trust Receipt and all other items
described in the second (2nd) sentence of Subsection 2.2(h), each in form and
substance satisfactory to the Deal Agent in its sole discretion, provided that
the Deal Agent subsequently receives the items described in Subsections 2.2(d)
and (h) and the other delivery requirements under the Custodial Agreement on or
before the date and time specified herein and therein, which items shall be in
form and substance satisfactory to the Deal Agent in its sole discretion;
          (l) the Deal Agent shall have received from the Seller a Warehouse
Lender’s Release Letter substantially in the form of Exhibit VII–B hereto (or
such other form acceptable to the Deal Agent) (“Warehouse Lender’s Release
Letter”), if applicable, or a Seller’s Release Letter substantially in the form
of Exhibit VII–A hereto (or such other form acceptable to the Deal Agent)
(“Seller’s Release Letter”) covering each Eligible Asset to be sold to the Deal
Agent;
          (m) prior to the purchase of any Eligible Asset acquired (by purchase
or otherwise) by the Seller from any Affiliate of the Seller, the Deal Agent
shall have received certified copies of the applicable Purchase Agreements and a
True Sale Opinion;
          (n) The Deal Agent shall be in receipt of the Servicing Agreements
(including a Servicing Agreement for the Preferred Equity Interest or an
addendum to the existing Servicing Agreement providing for the servicing of the
Preferred Equity Interests) and the Pooling and Servicing Agreements (if any),
certified as true, correct and complete copies of the originals, together with
the Servicer Redirection Notices, fully executed by the Seller and Servicer;
          (o) on and as of such day, the Seller, the Guarantor and the Custodian
shall have performed all of the covenants and agreements contained in the
Repurchase Documents to be performed by such Person at or prior to such day;
Master Repurchase Agreement
(VFCC and Arbor)

55



--------------------------------------------------------------------------------



 



          (p) the Repurchase Date for such Transaction is not later than to the
earlier of (i) the Facility Maturity Date and (ii) 364 calendar days from the
Purchase Date.
          (q) the Deal Agent shall have received evidence satisfactory to the
Deal Agent that the Seller has delivered an irrevocable instruction to each
Servicer or PSA Servicer under a Pooling and Servicing Agreement, as applicable,
to pay Income with respect to the Purchased Items directly to the Collection
Account as provided herein, which instructions may not be modified without the
prior written consent of the Deal Agent;
          (r) both immediately prior to the requested Transaction and also after
giving effect thereto and to the intended use thereof, the representations and
warranties made by the Seller and the Guarantor in Section 4.1 shall be true,
correct and complete on and as of such Purchase Date in all material respects
with the same force and effect as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made only as of
a specific date, as of such specific date);
          (s) the Deal Agent shall be in receipt of the evidence of insurance
required by Section 9.1 of the Custodial Agreement;
          (t) the Seller shall have delivered any other opinion or closing item
required by Section 3.1 that was, with the written consent of the Deal Agent,
not delivered on the Closing Date;
          (u) if applicable and to the extent required for the Deal Agent, the
Purchaser or any Secured Party to assert its rights with respect to an Eligible
Asset, a certification of good standing for the Seller in each jurisdiction
where the Mortgaged Property is located;
          (v) other conditions to such Purchase set forth in this Agreement or
the Custodial Agreement are satisfied;
          (w) to the extent there are additional Sellers other than the initial
Seller, the additional Sellers shall each deliver to the Deal Agent a duly
executed Power of Attorney in the form attached as Exhibit III, a Joinder
Agreement in form and substance satisfactory to the Deal Agent in its discretion
and all other agreements, documents, certifications, UCC financing statements
and Opinions of Counsel required of the Seller hereunder at the Closing Date or
under the Joinder Agreement;
          (x) to the extent applicable, the Seller shall have delivered the
opinions required by Section 3.3;
          (y) for each Preferred Equity Interest, the Seller has executed and
delivered all instruments and documents and has taken all further action
reasonably necessary and desirable or that the Deal Agent has reasonably
requested in order to (i) perfect and protect the Deal Agent’s security interest
in such Preferred Equity Interest (including, without limitation, execution and
delivery of one or more control agreements reasonably acceptable to the Deal
Agent, execution and filing of UCC financing statements and any and all other
actions reasonably necessary to satisfy the Deal Agent that the Deal Agent has
obtained a first priority perfected security interest in such Preferred Equity
Interest); (ii) enable the Deal Agent to exercise and enforce its rights and
remedies hereunder in respect of such Preferred Equity Interest; and
(iii) otherwise effect the purposes of this Agreement, including, without
limitation and if requested by the Deal Agent, having delivered to the Deal
Agent irrevocable proxies in respect of such Preferred Equity Interest; and
Master Repurchase Agreement
(VFCC and Arbor)

56



--------------------------------------------------------------------------------



 



          (z) the Deal Agent shall have received all such other and further
documents, reports, certifications, approvals and legal opinions as the Deal
Agent in its sole discretion shall reasonably require.
          Each Confirmation delivered by the Seller hereunder shall constitute a
certification by the Seller that all the conditions set forth in Section 3.1 and
this Section 3.2 have been satisfied (both as of the date of such notice or
request and as of the date of such purchase).
          The failure of the Seller or the Guarantor, as applicable, to satisfy
any of the foregoing conditions precedent in respect of any Transaction shall,
unless such failure was expressly waived in writing by the Deal Agent on or
prior to the related Purchase Date, give rise to a right of the Deal Agent,
which right may be exercised at any time on the demand of the Deal Agent, to
rescind the related Transaction and direct the Seller to pay to the Deal Agent
as agent for the Secured Parties an amount equal to the Purchase Price, the
Price Differential, Breakage Costs and other amounts due in connection therewith
during any such time that any of the foregoing conditions precedent were not
satisfied.
          Section 3.3 Additional Opinions.
          To the extent required by any Rating Agency at any time, the Seller
shall (i) amend its Authority Documents to require two (2) Independent Directors
and add any other provision that may be required by any such Rating Agency in
its discretion or by the Deal Agent in its reasonable discretion, (ii) provide
to the Deal Agent a non–consolidation opinion regarding the Seller, the Pledgor
and the Guarantor, which opinion shall be satisfactory to the Deal Agent in its
reasonable discretion and the Rating Agencies in their discretion, (iii) provide
the Deal Agent with one (1) or more legal opinions addressing the single–member
limited liability company structure of the Seller, which opinions shall be
satisfactory to the Deal Agent in its reasonable discretion and the Rating
Agencies in their discretion, and (iv) any additional opinions or requirements
that any Rating Agency may require, which opinions shall be satisfactory to the
Deal Agent in its reasonable discretion and the Rating Agencies in their
discretion.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          Section 4.1 Representations and Warranties.
          Each of the Seller and the Guarantor represents and warrants, as of
the date of this Agreement and any Transaction hereunder and at all times while
any Repurchase Document and any Transaction hereunder is in full force and
effect, as follows:
          (a) Organization and Good Standing. Each of the Seller’s and the
Guarantor’s exact legal name is set forth on the signature pages to this
Agreement. The Seller has been duly organized, and is validly existing as a
limited liability company in good standing, under the laws of the State of
Delaware, with all requisite limited liability company power and authority to
own or lease its Properties and conduct its business as such business is
presently conducted, and had, at all relevant times, and now has, all necessary
power, authority and legal right to acquire, own and sell the Purchased Items.
ART has been duly organized, and is validly existing as a corporation in good
standing, under the laws of the State of Maryland, with all requisite corporate
power and authority to own or lease its Properties and conduct its business as
such business is presently conducted. Arbor Realty has been duly organized, is
validly existing as a limited partnership in good standing, under the laws of
the State of Delaware, with all
Master Repurchase Agreement
(VFCC and Arbor)

57



--------------------------------------------------------------------------------



 



requisite partnership power and authority to own or lease its Properties and
conduct its business as such business is presently conducted.
          (b) Due Qualification. Each of the Seller and the Guarantor is duly
qualified to do business and is in good standing as a limited liability company,
corporation and limited partnership, respectively, and has obtained all
necessary licenses and approvals, in all jurisdictions in which the ownership or
lease of Property or the conduct of its business requires such qualification,
licenses or approvals.
          (c) Power and Authority; Due Authorization; Execution and Delivery.
Each of the Seller and the Guarantor (i) has all necessary power, authority and
legal right (A) to execute and deliver the Repurchase Documents to which it is a
party, (B) to carry out the terms of the Repurchase Documents to which it is a
party, (C) with respect to the Seller, to sell and assign an ownership interest
in the Purchased Items, and (D) with respect to the Seller, to sell the
Purchased Items on the terms and conditions provided herein, and (ii) has duly
authorized by all necessary corporate action (A) the execution, delivery and
performance of the Repurchase Documents to which it is a party, and (B) with
respect to the Seller, the sale and assignment of an ownership interest in the
Purchased Items on the terms and conditions herein provided. The Repurchase
Documents to which each of the Seller and the Guarantor is a party have been
duly executed and delivered by the Seller and the Guarantor, as applicable.
          (d) Binding Obligation. Each of the Repurchase Documents to which each
of the Seller and the Guarantor is a party constitutes a legal, valid and
binding obligation of the Seller and the Guarantor, as applicable, enforceable
against the Seller and the Guarantor in accordance with its respective terms,
except as such enforceability may be limited by Insolvency Laws and by general
principles of equity (whether considered in a suit at law or in equity).
          (e) No Violation. The consummation of the transactions contemplated by
the Repurchase Documents to which each of the Seller and the Guarantor is a
party and the fulfillment of the terms hereof and thereof will not (i) conflict
with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under, the Seller’s
or the Guarantor’s, as applicable, Authority Documents or any material
Contractual Obligation of the Seller or the Guarantor, as applicable,
(ii) result in the creation or imposition of any Lien (other than Permitted
Liens) upon any of the Seller’s or the Guarantor’s, Properties pursuant to the
terms of any such Contractual Obligation, other than this Agreement, or (iii)
violate any Applicable Law.
          (f) No Proceedings. There is no material litigation, proceeding or
investigation pending or, to the best knowledge of each of the Seller or the
Guarantor, threatened against the Seller or the Guarantor, before any
Governmental Authority (i) asserting the invalidity of the Repurchase Documents
to which each of the Seller and the Guarantor is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by the
Repurchase Documents to which each of the Seller and the Guarantor is a party,
or (iii) seeking any determination or ruling that could reasonably be expected
to have Material Adverse Effect.
          (g) All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required for the due execution, delivery and performance by the Seller and the
Guarantor of the Repurchase Documents to which each of the Seller and the
Guarantor is a party (including the transfer of and the grant of a security
interest in the Purchased Items) have been obtained, effected or given and are
in full force and effect.
          (h) Bulk Sales. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not require compliance
with any “bulk sales” act or similar law by the Seller or the Guarantor.
Master Repurchase Agreement
(VFCC and Arbor)

58



--------------------------------------------------------------------------------



 



          (i) Solvency. Neither the Seller nor the Guarantor is the subject of
any Insolvency Proceedings or Insolvency Event. The Transactions under this
Agreement and any other Repurchase Document to which each of the Seller and the
Guarantor is a party do not and will not render the Seller or the Guarantor not
Solvent.
          (j) Selection Procedures. No procedures believed by the Seller or the
Guarantor to be adverse to the interests of the Deal Agent, the Purchaser or the
Secured Parties were utilized by the Seller or the Guarantor in identifying
and/or selecting the Purchased Assets. In addition, each Purchased Asset shall
have been underwritten in accordance with and satisfy any applicable standards
that have been established by the Seller, the Guarantor and any of their
Affiliates and are then in effect.
          (k) Taxes. Each of the Seller and the Guarantor has filed or caused to
be filed all tax returns that are required to be filed by it. Each of the Seller
and the Guarantor has paid or made adequate provisions for the payment of all
Taxes and all assessments made against it or any of its Property (other than any
amount of Tax the validity of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Seller), and no tax Lien has been
filed and, to each of the Seller’s and the Guarantor’s knowledge, no claim is
being asserted, with respect to any such Tax, fee or other charge.
          (l) Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein (including, without limitation, the use of the
proceeds from the sale of the Purchased Items) will violate or result in a
violation of Section 7 of the Exchange Act, or any regulations issued pursuant
thereto, including, without limitation, Regulations T, U and X. Neither the
Seller nor the Guarantor owns or intends to carry or purchase, and no proceeds
from the Transactions will be used to carry or purchase, any “margin stock”
within the meaning of Regulation U or to extend “purpose credit” within the
meaning of Regulation U.
          (m) Environmental Matters.
     (i) No Properties owned or leased by the Seller or the Guarantor and, to
the knowledge of each of the Seller and the Guarantor, no Properties formerly
owned or leased by the Seller or the Guarantor, or any Subsidiaries thereof,
contain, or have previously contained, any Materials of Environmental Concern in
amounts or concentrations that constitute or constituted a violation of, or
reasonably could be expected to give rise to liability under, Environmental
Laws;
     (ii) Each of the Seller and the Guarantor is in compliance, and has in the
last five (5) years (or such shorter period as the Seller and/or the Guarantor
shall have been in existence) been in compliance, with all applicable
Environmental Laws, and, to the knowledge of the Seller and the Guarantor, there
is no violation of any Environmental Laws that reasonably could be expected to
interfere with the continued operations of the Seller or the Guarantor;
     (iii) Neither the Seller nor the Guarantor has received any notice of
violation, alleged violation, non–compliance, liability or potential liability
under any Environmental Law, nor does the Seller or the Guarantor have knowledge
that any such notice will be received or is being threatened;
     (iv) Materials of Environmental Concern have not been transported or
disposed of by the Seller or the Guarantor in violation of, or in a manner or to
a location that reasonably could be expected to give rise to liability under,
any applicable Environmental Law, nor has any of them generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in
Master Repurchase Agreement
(VFCC and Arbor)

59



--------------------------------------------------------------------------------



 



a manner that reasonably could be expected to give rise to liability under, any
applicable Environmental Law;
     (v) No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of each of the Seller and the Guarantor,
threatened, under any Environmental Law to which Seller or the Guarantor is or
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements arising out of judicial proceedings or governmental or
administrative actions, outstanding under any Environmental Law to which the
Seller or the Guarantor is a party;
     (vi) There has been no release or, to the best knowledge of each of the
Seller and the Guarantor, threat of release of Materials of Environmental
Concern in violation of or in amounts or in a manner that reasonably could be
expected to give rise to liability under any Environmental Law for which the
Seller or the Guarantor may become liable; and
     (vii) To the best knowledge of each of the Seller and the Guarantor, each
of the representations and warranties set forth in the preceding clauses (i)
through (vi) is true and correct with respect to each parcel of real property
owned or operated by the Seller and the Guarantor.
          (n) Security Interest.
     (i) This Agreement and the applicable Transfer Documents constitute a valid
transfer to the Purchaser or its designee of all right, title and interest of
the Seller in, to and under all Purchased Items, free and clear of any Lien of
any Person claiming through or under the Seller, the Guarantor or any of their
Affiliates, except for Permitted Liens and the Seller’s repurchase rights
described in Article II, and is enforceable against creditors of and purchasers
from the Seller. If the conveyances contemplated by this Agreement are
determined to be transfers for security, then this Agreement constitutes a grant
of a security interest in all Purchased Items to the Deal Agent as agent for the
Secured Parties, that, upon the delivery of the Transfer Documents and Mortgage
Asset Files to the Custodian and the filing of the financing statements
described in Subsection 4.1(n)(v), shall be a first priority perfected security
interest in all Purchased Items to the extent such Purchased Items can be
perfected by possession or by filing, subject only to Permitted Liens. Neither
the Seller nor any Person claiming through or under the Seller shall have any
claim to or interest in the Collection Account or the Homewood Interest Reserve,
except for the interest of the Seller in such property as a debtor for purposes
of the UCC;
     (ii) The Purchased Items constitute either a “general intangible,” an
“instrument,” an “account,” “investment property,” a “security,” a “deposit
account,” a “financial asset,” an “uncertificated security,” a “securities
account,” a “securities entitlement” and/or “chattel paper” within the meaning
of the applicable UCC;
     (iii) Other than the Lien and transfers contemplated hereunder, the Seller
has not sold, assigned, pledged, encumbered or otherwise conveyed any of the
Purchased Items to any Person, and, immediately prior to the sale to the
Purchaser or its designee, the Seller was the sole owner of such Purchased
Items, and the Seller owns and has good and marketable title to the Purchased
Items free and clear of any Lien (other than Permitted Liens);
Master Repurchase Agreement
(VFCC and Arbor)

60



--------------------------------------------------------------------------------



 



     (iv) The Seller has received all consents and approvals, if any, required
by the terms of any Purchased Items to the sale and granting of a security
interest in the Purchased Items hereunder to the Deal Agent as agent for the
Secured Parties;
     (v) Upon the filing of the UCC Financing Statements describing the
Purchased Items, in the jurisdictions and recording offices listed on Schedule 7
attached hereto, the security interests granted hereunder in the Purchased Items
shall constitute fully perfected first priority security interests under the
Uniform Commercial Code in all right, title and interest of the Seller in, to
and under such Purchased Items that can be perfected by filing under the UCC;
     (vi) Upon execution and delivery of the Account Agreement, the Purchaser or
its designee shall either be the owner of, or the Deal Agent as agent for the
Secured Parties shall have a valid and fully perfected first priority security
interest in, the Collection Account, the Homewood Interest Reserve and the
deposits and investment property on deposit in each of the foregoing accounts;
     (vii) The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Purchased Items other than any financing statement (A) relating to
the security interests granted to the Seller under the Purchase Agreements (if
any), (B) that has been terminated, or (C) pursuant hereto. The Seller is not
aware of the filing of any judgment or tax Lien filings against the Seller;
     (viii) Upon receipt by Custodian of each Mortgage Note, Mezzanine Note or
Junior Interest Document, as applicable, endorsed in blank by a duly authorized
officer of the Seller and payment by the Purchaser of the applicable Purchase
Price, either a purchase shall have been completed by the Purchaser or its
designee of each Mortgage Note or Junior Interest Document, as applicable, or
the Deal Agent as agent for the Secured Parties shall have a valid and fully
perfected first priority security interest in each Mortgage Note or Junior
Interest Document, as applicable;
     (ix) All original Mortgage Notes, Mezzanine Notes and Junior Interest
Documents have been, or, subject to the delivery requirements contained herein,
will be delivered to the Custodian; and
     (x) None of the Mortgage Notes, Mezzanine Notes or Junior Interest
Documents has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Deal Agent as agent
for the Secured Parties.
(o) Location of Offices. The Seller’s location (within the meaning of Article 9
of the UCC) is 333 Earle Ovington Boulevard, Uniondale, New York 11553. The
office where the Seller keeps all the records (within the meaning of Article 9
of the UCC) is at the address of the Seller referred to in Section 13.2 hereof
(or at such other locations as to which the notice and other requirements
specified in Subsection 5.1(n) shall have been satisfied). ARF’s organizational
number is 3739319. Arbor Realty’s organizational number is 3668030. ARSR Tahoe’s
organizational number is 4164613. The Seller has not changed its name, whether
by amendment of its certificate of incorporation, by reorganization or
otherwise, and has not changed its location, since the Closing Date.
          (p) Tradenames. The Seller has no trade names, fictitious names,
assumed names or “doing business as” names or other names under which it has
done or is doing business.
Master Repurchase Agreement
(VFCC and Arbor)

61



--------------------------------------------------------------------------------



 



          (q) Value Given. The Seller shall have given reasonably equivalent
value to each Transferor in consideration for the transfer to the Seller of the
Purchased Items under the applicable Purchase Agreement, no such transfer shall
have been made for or on account of an antecedent debt owed by the Transferor
thereunder to the Seller, and no such transfer is or may be voidable or subject
to avoidance under any section of the Bankruptcy Code.
          (r) [Reserved].
          (s) Compliance with Anti–Terrorism Laws. Neither the Seller, the
Guarantor nor the Pledgor (i) is or will be in violation of any Anti–Terrorism
Law, (ii) is or will be a Prohibited Person, (iii) conducts any business or
engages in any transaction or dealing with any Prohibited Person, including the
making or receiving any contribution of funds, goods or services to or for the
benefit of any Prohibited Person, (iv) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224, (v) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti–Terrorism
Law, (vi) has more than 10% of its assets in a Prohibited Person or derives more
than 10% of its operating income from direct or indirect investments in, or
transactions with, any Prohibited Person, and (vii) engages in or will engage in
any of the foregoing activities in the future. To the extent applicable, each of
the Seller, the Guarantor and the Pledgor has established an adequate anti–money
laundering compliance program as required by the Anti–Terrorism Laws, has
conducted the requisite due diligence in connection with the origination or
acquisition of each Mortgage Asset and each Purchased Asset for purposes of the
Anti–Terrorism Laws, including with respect to the legitimacy of the applicable
Borrower and the origin of the assets used by the said Borrower to purchase the
property in question, and maintains, and will maintain, sufficient information
to identify the applicable Borrower for purposes of the Anti–Terrorism Laws. No
Mortgage Asset or Purchased Asset is subject to nullification pursuant to any
Anti–Terrorism Law, no Mortgage Asset is in violation of any Anti–Terrorism Law,
and no Borrower is in violation of or adversely affected by the provisions of
any Anti–Terrorism Law nor listed as a Prohibited Person. The proceeds of any
Purchase Price have not been used and shall not be used to fund any operations
in, finance any investments or activities in or make any payments to a
Prohibited Person.
          (t) Investment Company Act. Neither the Seller nor the Guarantor is,
and neither is controlled by, an “investment company” within the meaning of the
40 Act, as amended, or is exempt from the provisions of the 40 Act.
          (u) ERISA. The Seller, the Guarantor and each ERISA Affiliate have
made all required contributions to each Benefit Plan subject to Section 412 of
the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Benefit Plan. Neither the Seller, the Guarantor nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan, nor has there been a complete or partial
withdrawal by the Seller, the Guarantor or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization. The present value of all benefits vested under all “employee
pension benefit plans,” as such term is defined in Section 3(2) of ERISA,
maintained by each of the Seller and the Guarantor, or in which employees of the
Seller or the Guarantor are entitled to participate, as from time to time in
effect (herein called the “Pension Plans”), does not exceed the value of the
assets of the Pension Plan allocable to such vested benefits (based on the value
of such assets as of the last annual valuation date). No prohibited
transactions, accumulated funding deficiencies, withdrawals or reportable events
have occurred with respect to any Pension Plans that, in the aggregate, could
subject the Seller or the Guarantor to any material tax, penalty or other
liability. No Lien in favor of the PBGC or a Pension Plan has arisen or is
Master Repurchase Agreement
(VFCC and Arbor)

62



--------------------------------------------------------------------------------



 



likely to arise on account of any Pension Plan. No notice of intent to terminate
a Pension Plan under Section 4041(b) of ERISA has been filed, nor has any
Pension Plan been terminated under Section 4041(c) of ERISA, nor has the PBGC
instituted proceedings to terminate or appoint a trustee to administer a Pension
Plan, and no event has occurred or condition exists that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan.
          (v) PUHCA. Neither the Seller nor the Guarantor is a “holding company”
or a subsidiary holding company” of a “holding company” within the meaning of
the Public Utility Holding Company Act of 1935, as amended, or any successor
statute.
          (w) Compliance with Law. Each of the Seller and the Guarantor has
complied in all respects with all Applicable Laws to which it may be subject,
and no Purchased Item contravenes any Applicable Laws (including, without
limitation, laws, rules and regulations relating to licensing, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy).
          (x) Income. The Seller acknowledges that all Income received by it or
its Affiliates and the Servicers or PSA Servicer with respect to the Purchased
Items sold hereunder are held and shall be held for the benefit of the Deal
Agent as agent for the Secured Parties until deposited into the Collection
Account as required herein.
          (y) Set–Off, etc. No Purchased Item has been compromised, adjusted,
extended, satisfied, subordinated, rescinded, set–off or modified by the Seller,
the Transferor or the Borrower thereof, and no Purchased Item is subject to
compromise, adjustment, extension (except as set forth in the related Mortgage
Asset File), satisfaction, subordination, rescission, set–off, counterclaim,
defense, abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Purchased Item
or otherwise, by the Seller, the Transferor or the Borrower with respect
thereto, except for amendments to such Purchased Assets otherwise permitted
under Section 6.10 of this Agreement.
          (z) Full Payment. Neither the Seller nor the Guarantor has knowledge
of any fact that should lead it to expect that any Purchased Asset will not be
paid in full.
          (aa) [Reserved].
          (bb) Assignments. The Assignments do not violate any provisions of the
underlying Mortgage Loan Documents, such documents do not contain any express or
implied prohibitions on sales or assignments of such Purchased Assets, and such
agreements are valid, binding and enforceable against the Seller.
          (cc) Eligibility of Purchased Assets. With respect to each Purchased
Asset, each representation and warranty on Schedule 1 is true and correct.
          (dd) Acting as Principal. The Seller will engage in such Transactions
as principal, or, if agreed in writing in advance of any Transaction by the Deal
Agent in its discretion, as agent for a disclosed principal.
          (ee) No Broker. The Seller has not dealt with any broker, investment
banker, agent, or other Person, except for the Deal Agent or the Purchaser (or
an Affiliate of the Deal Agent or the Purchaser), who may be entitled to any
commission or compensation in connection with the sale of Purchased Assets
pursuant to this Agreement.
Master Repurchase Agreement
(VFCC and Arbor)

63



--------------------------------------------------------------------------------



 



          (ff) Ability to Perform. Neither the Seller nor the Guarantor
believes, nor does either have any reason or cause to believe, that it cannot
perform each and every agreement and covenant contained in the Repurchase
Documents applicable to it to which it is a party.
          (gg) No Default. No Default or Event of Default has occurred and is
continuing hereunder.
          (hh) Financial Condition.
     (i) The consolidated balance sheet of ART and its Consolidated Subsidiaries
provided to the Deal Agent and the related consolidated statements of income and
retained earnings and of cash flows, copies of which have heretofore been
furnished to the Deal Agent, are complete and correct and present fairly the
consolidated financial condition of ART and its Consolidated Subsidiaries as at
such date, and the consolidated results of their operations and their
consolidated cash flows as of the date of such financial statements and other
information. All such financial statements, including the related schedules and
notes thereto (if any), have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as disclosed therein).
Except as set forth on Schedule 6 attached hereto, neither ART nor any of its
Consolidated Subsidiaries had, at the date of the most recent balance sheet
referred to above, any material contingent liability or liability for taxes, or
any long term lease or unusual forward or long term commitment, including,
without limitation, any interest rate or foreign currency swap or exchange
transaction or other financial derivative, that is not reflected in the
foregoing statements or in the notes thereto. During the period from the date of
the financial statements and other financial information delivered to the Deal
Agent, to and including the date hereof, there has been no sale, transfer or
other disposition by ART or any of its Consolidated Subsidiaries of any material
part of its business or property and no purchase or other acquisition of any
business or property (including any Equity Interest of any other Person)
material in relation to the consolidated financial condition of ART and its
Consolidated Subsidiaries on the date hereof.
     (ii) The operating forecast and cash flow projections of ART and its
Consolidated Subsidiaries, copies of which have heretofore been furnished to the
Deal Agent, have been prepared in good faith under the direction of a
Responsible Officer of ART and in accordance with GAAP. ART has no reason to
believe that as of the date of delivery thereof such operating forecast and cash
flow projections are materially incorrect or misleading in any material respect
or omit to state any material fact which would render them misleading in any
material respect. ART shall not be required to provide information in its
projections if the disclosure of such information would violate Applicable Laws
relating to insider trading.
          (ii) Servicing Agreements. The Seller has delivered to the Deal Agent
all Servicing Agreements and all Pooling and Servicing Agreements with respect
to the Purchased Assets, and, to the best of the Seller’s knowledge, no material
default or event of default exists thereunder.
          (jj) Existing Financing Facilities. All credit facilities, repurchase
facilities or substantially similar facilities of the Seller and the Guarantor
that are presently in effect are listed under the definition of “Existing
Financing Facilities.” To the Seller’s and the Guarantor’s knowledge, no
material defaults or events of default exist thereunder. Other than the Bank
Repurchase Facility, ARF and ARSR Tahoe are not a party to any Existing
Financing Facility.
          (kk) [Reserved].
Master Repurchase Agreement
(VFCC and Arbor)

64



--------------------------------------------------------------------------------



 



          (ll) True and Complete Disclosure. To the Seller’s and the Guarantor’s
actual knowledge, the information, reports, certificates, documents, financial
statements, books, records, files, exhibits and schedules furnished in writing
by or on behalf of each of the Seller and the Guarantor to the Deal Agent, the
Purchaser or the other Affected Parties in connection with the negotiation,
preparation or delivery of this Agreement and the other Repurchase Documents or
included herein or therein or delivered pursuant hereto or thereto, when taken
as a whole, do not contain any untrue statement of material fact or omit to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading. All
written information furnished after the date hereof by or on behalf of each of
the Seller and the Guarantor to the Deal Agent, the Purchaser or the other
Affected Parties in connection with this Agreement and the other Repurchase
Documents and the transactions contemplated hereby and thereby will be true,
complete and accurate in every material respect, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified. There is no fact known to a Responsible Officer of the
Seller or the Guarantor, after due inquiry, that could reasonably be expected to
have a Material Adverse Effect that has not been disclosed to the Deal Agent,
the Purchaser or the other Affected Parties. All projections furnished on behalf
of the Seller or the Guarantor to the Deal Agent, the Purchaser or the other
Affected Parties were prepared and presented in good faith by or on behalf of
the Seller or the Guarantor.
          (mm) No Reliance. Each of the Seller and the Guarantor has made its
own independent decisions to enter into the Repurchase Documents and each
Transaction and as to whether such Transaction is appropriate and proper for it
based upon its own judgment and upon advice from such advisors (including,
without limitation, legal counsel and accountants) as it has deemed necessary.
Each of the Seller and the Guarantor is not relying upon any advice from the
Deal Agent, the Purchaser or any Affected Party as to any aspect of the
Transactions, including, without limitation, the legal, accounting or tax
treatment of such Transactions.
          (nn) [Reserved].
          (oo) Insurance. Each of the Seller and the Guarantor has and
maintains, with respect to its Properties and business, insurance which meets
the requirements of Subsection 5.1(nn). In addition, the Seller shall maintain
the insurance required by Section 5.7 of the Custodial Agreement.
          (pp) Purchased Assets. (i) There are no outstanding rights, options,
warrants or agreements for the purchase, sale or issuance of the Purchased
Assets created by, through, or as a result of the Seller’s or the Guarantor’s
actions or inactions; (ii) there are no agreements on the part of any Repurchase
Party to issue, sell or distribute the Purchased Assets, other than this
Agreement, and (iii) the Seller has no obligation (contingent or otherwise) to
purchase, redeem or otherwise acquire any securities or any interest therein or
to pay any dividend or make any distribution in respect of the Purchased Assets.
          (qq) No Change. Since September 30, 2003 there has been no development
or event, nor any prospective development or event, which has had or could
reasonably be expected to have a Material Adverse Effect.
          (rr) Subsidiaries. The Seller is a Subsidiary of ART, the Sellers have
no Subsidiaries other than those listed on Schedule 8, and Schedule 8 sets forth
the name of each direct or indirect Subsidiary of the Seller and the Guarantor.
          (ss) Labor Relations. Neither the Seller nor the Guarantor is engaged
in any unfair labor practice which could reasonably be expected to have a
Material Adverse Effect. There is (i) no unfair labor practice complaint pending
or, to the best knowledge of each of the Seller and the Guarantor and each of
the Subsidiaries, threatened against the Seller or the Guarantor before the
National Labor
Master Repurchase Agreement
(VFCC and Arbor)

65



--------------------------------------------------------------------------------



 



Relations Board which could reasonably be expected to have a Material Adverse
Effect and no grievance or arbitration proceeding arising out of or under a
collective bargaining agreement is so pending or, to the knowledge of the
Repurchase Parties, threatened, (ii) no strike, labor dispute, slowdown or
stoppage pending or, to the best knowledge of each of the Seller and the
Guarantor, threatened against the Seller or the Guarantor, and (iii) no union
representation question existing with respect to the employees of a Repurchase
Party and to the knowledge of the Repurchase Parties, no union organizing
activities are taking place with respect to any thereof.
          (tt) Separateness. As of the date hereof, the Seller (other than Arbor
Realty) (i) owns no assets, and does not engage in any business, other than the
assets and transactions specifically contemplated by this Agreement; (ii) has
not incurred any indebtedness or obligation, secured or unsecured, direct or
indirect, absolute or contingent (including guaranteeing any obligation), other
than (W) with respect to Retained Interests, (X) commitments to make loans which
may become Eligible Assets, and (Y) as permitted herein; (iii) has not made any
loans or advances to any Affiliate other than loans to the Guarantor that have
been disclosed in writing to and approved in writing by the Deal Agent, and has
not acquired obligations or securities of its Affiliates; (iv) has paid its
debts and liabilities (including, as applicable, shared personnel and overhead
expenses) only from its own assets; (v) complies with the provisions of its
organizational documents; (vi) does all things necessary to observe
organizational formalities and to preserve its existence, and has not amended,
modified or otherwise changed its Authority Documents, or suffered same to be
amended, modified or otherwise changed; (vii) maintains all of its books,
records, financial statements and bank accounts separate from those of its
Affiliates (except that such financial statements may be consolidated to the
extent consolidation is required under the GAAP consistently applied or as a
matter of Applicable Law); (viii) is, and at all times holds itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), corrects any known misunderstanding regarding its status as a
separate entity, conducts business in its own name, does not identify itself or
any of its Affiliates as a division or part of the other; (ix) maintains
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;
(x) does not engage in or suffer any change of ownership, dissolution, winding
up, liquidation, consolidation or merger in whole or in part; (xi) does not
commingle its funds or other assets with those of any Affiliate or any other
Person; (xii) maintains its accounts separately from those of any Affiliate or
any other Person; (xiii) does not hold itself out to be responsible for the
debts or obligations of any other Person; (xiv) has not (A) filed or consented
to the filing of any Insolvency Proceeding with respect to the Seller,
instituted any proceedings under any applicable Insolvency Law or otherwise
sought any relief under any laws relating to the relief from debts or the
protection of debtors generally with respect to the Seller, (B) sought or
consented to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the Seller or a substantial
portion of its properties or (C) made any assignment for the benefit of the
Seller’s creditors; (xv) has at least one (1) Independent Director or such
greater number as required by the Deal Agent or any Rating Agency; (xvi) shall
maintain an arm’s length relationship with its Affiliates; (xvii) maintain a
sufficient number of employees in light of contemplated business operations;
(xviii) use separate stationary, invoices and checks; and (xvix) allocate fairly
and reasonably any overhead for shared office space.
          (uu) No Defenses. There are no defenses, offsets, counterclaims,
abatements, rights of rescission or other claims, legal or equitable, available
to the Seller or the Guarantor or any other Person with respect to this
Agreement, the Repurchase Documents or any other instrument, document and/or
agreement described herein or therein, as modified and amended hereby, or with
respect to the obligation of the Seller to repay the Aggregate Unpaids and other
amounts due hereunder.
Master Repurchase Agreement
(VFCC and Arbor)

66



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS
          Section 5.1 Covenants.
          From the date hereof until the Aggregate Unpaids are paid in full:
          (a) Compliance with Laws. Each of the Seller and the Guarantor will
comply in all material respects with all Applicable Laws (including
Environmental Laws), including those with respect to the Purchased Items or any
part thereof, and all Contractual Obligations.
          (b) Preservation of Company Existence. Each of the Seller and the
Guarantor will preserve and maintain its corporate, limited liability company or
limited partnership, as applicable, existence, rights, franchises and privileges
in the jurisdiction of its formation or organization and will qualify and remain
qualified in good standing as a corporation, limited liability company or
limited partnership, as applicable, in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.
          (c) Performance and Compliance with Purchased Assets. The Seller will,
at its expense, timely and fully perform and comply (or cause the Transferors to
perform and comply pursuant to the Purchase Agreements) with all provisions,
covenants and other promises required to be observed by it under the Purchased
Items and all other agreements related to such Purchased Items.
          (d) Keeping of Records and Books of Account. Each of the Seller and
the Guarantor will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing the Purchased Items in the event of the destruction of the originals
thereof) and will keep and maintain all documents, books, records and other
information reasonably necessary or advisable in which complete entries are made
in accordance with GAAP and Applicable Laws.
          (e) Perfection. The Seller will (i) acquire such Purchased Items
pursuant to and in accordance with the terms of the Purchase Agreements,
(ii) take all action necessary to perfect, protect and more fully evidence the
Seller’s ownership of such Mortgage Assets under the Purchase Agreements free
and clear of any Lien other than the Lien created hereunder and Permitted Liens,
including, without limitation, (A) file and maintain effective financing
statements against the Transferors in all necessary or appropriate filing
offices, and filing continuation statements, amendments or assignments with
respect thereto in such filing offices, and (B) execute or cause to be executed
such other instruments or notices as may be necessary or appropriate, and
(iii) take all additional action that the Deal Agent may reasonably request to
perfect, protect and more fully evidence the respective interests of the parties
to this Agreement in the Purchased Items.
          (f) Delivery of Income. The Seller will deposit and cause all
Servicers to deposit all Income received in respect of the Purchased Items into
the Collection Account within two (2) Business Days of receipt thereof. The
Seller shall instruct all PSA Servicers under the Pooling and Servicing
Agreements to deposit into the Collection Account within two (2) Business Days
of the date the PSA Servicer is obligated to disburse the same under the Pooling
and Servicing Agreements all Income in respect of the Purchased Items and the
Seller shall take reasonable steps necessary to enforce such instructions.
          (g) Events of Default. Each of the Seller and the Guarantor will
provide the Deal Agent with immediate written notice of the occurrence of each
Event or Default and each Default of which the Seller
Master Repurchase Agreement
(VFCC and Arbor)

67



--------------------------------------------------------------------------------



 



or the Guarantor has knowledge or has received notice. In addition, no later
than two (2) Business Days following the Seller’s or the Guarantor’s knowledge
or notice of the occurrence of any Event of Default or Default, the Seller or
the Guarantor will provide to the Deal Agent a written statement of a
Responsible Officer of the Seller or the Guarantor setting forth the details of
such event and the action that the Seller or the Guarantor proposes to take with
respect thereto.
          (h) Adverse Claims. The Seller will not create, or participate in the
creation of, or permit to exist, any Liens in relation to each Purchased Item
other than Permitted Liens or as disclosed to the Deal Agent and existing as of
the date of this Agreement.
          (i) Seller’s Assets. With respect to each Purchased Item acquired by
the Purchaser or its designee, the Seller will (i) take all action necessary to
perfect, protect and more fully evidence the ownership of the Purchaser or it
designee in such Purchased Item, including, without limitation, (A) filing and
maintaining effective financing statements against the Seller in all necessary
or appropriate filing offices, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, and (B) executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate and (ii) taking all additional action that the Deal Agent may
reasonably request to perfect, protect and more fully evidence the respective
interests of the parties to this Agreement and the Repurchase Documents in such
Purchased Items.
          (j) Notices. Each of the Seller and the Guarantor will furnish notice
to the Deal Agent with respect to the following:
     (i) Representations. Forthwith upon receiving knowledge of the same, the
Seller or the Guarantor shall notify the Deal Agent if any representation or
warranty set forth in Section 4.1 or Schedule 1 was incorrect at the time it was
given or deemed to have been given and at the same time shall deliver to the
Deal Agent a written notice setting forth in reasonable detail the nature of
such facts and circumstances. In particular, but without limiting the foregoing,
the Seller and the Guarantor shall notify the Deal Agent in the manner set forth
in the preceding sentence before any Purchase Date of any facts or circumstances
within the knowledge of the Seller or the Guarantor that would render any of the
said representations and warranties untrue at the date when such representations
and warranties were made or deemed to have been made;
     (ii) Proceedings. As soon as possible and in any event within three (3)
Business Days after the Seller or the Guarantor receives notice or obtains
knowledge thereof, notice of any settlement of, material judgment (including a
material judgment with respect to the liability phase of a bifurcated trial) in
or commencement of any labor controversy (of a material nature), litigation,
action, suit, arbitration or proceeding before any court or governmental
department, commission, board, bureau, agency, arbitrator, investigation or
instrumentality, domestic or foreign, affecting (A) the Purchased Items, (B) the
Repurchase Documents, (C) the Deal Agent’s, the Purchaser’s or any Secured
Party’s interest in the Purchased Items, or (D) the Seller or the Guarantor or
any of their Affiliates and, with respect to this clause (D) only, the amount in
controversy exceeds $250,000;
     (iii) Material Events. Promptly upon becoming aware thereof, notice of any
other event or circumstances that, in the reasonable judgment of the Seller or
the Guarantor, is likely to have a Material Adverse Effect;
     (iv) Casualty. With respect to any Purchased Asset hereunder, promptly upon
receipt of notice or knowledge that the Underlying Mortgaged Property has been
damaged by waste, fire,
Master Repurchase Agreement
(VFCC and Arbor)

68



--------------------------------------------------------------------------------



 



earthquake or earth movement, flood, tornado or other casualty, or otherwise
damaged so as to affect adversely the Asset Value of such Purchased Asset;
     (v) Liens. Promptly upon receipt of notice or knowledge of any Lien or
security interest on, or claim asserted against, any Purchased Item other than
Permitted Liens;
     (vi) Assets. Promptly upon any material change in the market value of any
or all of the Seller’s or the Guarantor’s assets that could reasonably be
expected to have a Material Adverse Effect;
     (vii) Defaults. (A) Any material default (beyond any applicable notice and
cure period) related to any Purchased Item, or (B) any default (beyond any
applicable notice and cure period) under any Contractual Obligation of the
Seller or the Guarantor or any of their Subsidiaries, which, if not cured, could
reasonably be expected to have a Material Adverse Effect;
     (viii) Servicers. The resignation or termination of any Servicer under any
Servicing Agreement with respect to any Purchased Asset or any PSA Servicer
under a Pooling and Servicing Agreement;
     (ix) Sales. The conveyance, sale, lease, assignment, transfer or other
disposition (any such transaction, or related series of transactions, a “Sale”)
of any Property, business or assets of the Seller or the Guarantor whether now
owned or hereafter acquired, with the exception of (A) this Agreement and
(B) any Sale of Property by the Seller or the Guarantor that is not material to
the conduct of its business and is effected in the ordinary course of business;
     (x) Ratings. The establishment of a rating assigned to the long–term
unsecured debt issued by the Guarantor by Moody’s or S&P (or other rating agency
acceptable to the Deal Agent) and of any downgrade in such rating once
established;
     (xi) Losses. Any loss or expected loss in respect of any Purchased Asset,
or any other event or change in circumstances or expected event or change in
circumstances that could be reasonably be expected to result in a material
decline in value or cash flow of any Purchased Asset; and
     (xii) Senior Interests. The Seller shall provide written notice to the Deal
Agent at least ten (10) days prior to the Seller, any Guarantor or any Affiliate
thereof acquiring any interest that would be senior in priority to any existing
Purchased Asset.
Each notice pursuant to this Subsection 5.1(j) shall be accompanied by a
statement of a Responsible Officer of the Seller or the Guarantor, as
applicable, setting forth details of the occurrence referred to therein and
stating what action the Seller or the Guarantor, as applicable, has taken or
proposes to take with respect thereto.
          (k) Purchased Assets Not to be Evidenced by Instruments. Neither the
Seller nor the Guarantor will take any action to cause any Purchased Item that
is not, as of the applicable Purchase Date, evidenced by an Instrument to be so
evidenced except in connection with the enforcement or collection of such
Purchased Items.
          (l) Security Interests. The Seller will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien on any Purchased Item other than Permitted
Master Repurchase Agreement
(VFCC and Arbor)

69



--------------------------------------------------------------------------------



 



Liens, whether now existing or hereafter transferred hereunder, or any interest
therein, and the Seller will not sell, pledge, assign or suffer to exist any
Lien on its interest, if any, hereunder. The Seller will promptly notify the
Deal Agent of the existence of any Lien other than Permitted Liens on any
Purchased Item, and the Seller shall defend the right, title and interest of the
Deal Agent, the Purchaser and the Secured Parties in, to and under the Purchased
Items against all claims of third parties other than Permitted Liens.
          (m) Deposits. Subject to Subsection 2.8(c), the Seller will not
deposit or otherwise credit, or cause or permit to be so deposited or credited,
to the Collection Account or Homewood Interest Reserve cash or cash proceeds
other than (i) in the case of the Collection Account, Income in respect of
Purchased Items, and (ii) in the case of the Homewood Interest Reserve, the
interest reserve amounts for the Homewood Purchased Asset.
          (n) Change of Name or Location of Loan Files. The Seller shall not
(i) change its name, organizational number, identity, structure or jurisdiction
of formation, move the location of its principal place of business and chief
executive office, or change the offices where it keeps the records (as defined
in the UCC) from the location referred to in Section 13.2, or (ii) move, or
consent to the Custodian moving, the Mortgage Asset Files from the location
thereof on the Closing Date, unless the Seller has given at least thirty
(30) days’ prior written notice to the Deal Agent and has taken all actions
required under the UCC of each relevant jurisdiction in order to continue the
first priority perfected security interest of the Deal Agent as agent for the
Secured Parties in the Purchased Items.
          (o) Exceptions. The Seller shall promptly correct any and all
Exceptions set forth on any Asset Schedule and Exception Report.
          (p) ERISA Matters. Neither the Seller nor the Guarantor will
(i) engage or permit any ERISA Affiliate to engage in any prohibited transaction
for which an exemption is not available or has not previously been obtained from
the United States Department of Labor, (ii) permit to exist any accumulated
funding deficiency, as defined in Section 302(a) of ERISA and Section 412(a) of
the Code, or funding deficiency with respect to any Benefit Plan other than a
Multiemployer Plan, (iii) fail to make any payments to a Multiemployer Plan that
the Seller, the Guarantor or any ERISA Affiliate may be required to make under
the agreement relating to such Multiemployer Plan or any law pertaining thereto,
(iv) terminate any Benefit Plan so as to result in any liability, (v) permit to
exist any occurrence of any Reportable Event or (vi) otherwise violate the
provisions of ERISA or the Code with respect to any Benefit Plan.
          (q) Purchase Agreements; Servicing Agreements. The Seller and
Guarantor will not materially amend, modify, waive or terminate any provision of
any Purchase Agreement, Servicing Agreement or Pooling and Servicing Agreement
without the prior written consent of the Deal Agent. Notwithstanding the
foregoing, but subject to the Deal Agent’s and the Purchaser’s rights under
Article VI, the Seller shall have the right to terminate any of the foregoing
upon the occurrence of a material default (beyond any applicable notice and cure
period) of the other party thereto.
          (r) Compliance with Anti–Terrorism Laws. The Seller, the Guarantor and
the Pledgor shall comply with all applicable Anti–Terrorism Laws. The Seller
shall conduct the requisite due diligence in connection with the origination or
acquisition of each Mortgage Asset for purposes of complying with the
Anti–Terrorism Laws, including with respect to the legitimacy of the applicable
Borrower, obligor or account debtor and the origin of the assets used by the
said Borrower, obligor or account debtor to purchase the property in question,
and will maintain sufficient information to identify the applicable Borrower,
obligor or account debtor for purposes of the Anti–Terrorism Laws. Neither the
Seller, the Guarantor nor the Pledgor shall engage in any conduct described in
Subsection 4.1(s). The Seller, the
Master Repurchase Agreement
(VFCC and Arbor)

70



--------------------------------------------------------------------------------



 



Guarantor and the Pledgor shall, upon the request of the Deal Agent from time to
time, provide certification and other evidence of the Seller’s, the Guarantor’s
or the Pledgor’s compliance with this Subsection 5.1(r).
          (s) Financial Statements. The Seller and the Guarantor, as applicable,
shall deliver to the Deal Agent:
     (i) as soon as available, and in any event within forty–five (45) calendar
days after the end of each fiscal quarter of each of the Seller and ART, the
unaudited consolidated balance sheets of the Seller, ART and ART’s Consolidated
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income and retained earnings and of cash flows for the Seller, ART
and ART’s Consolidated Subsidiaries for such period and the portion of the
fiscal year through the end of such period, accompanied by a certificate of a
Responsible Officer of the Seller and ART, which certificate shall state that
said consolidated financial statements fairly present in all material respects
the consolidated financial condition and results of operations of the Seller,
ART and ART’s Consolidated Subsidiaries in accordance with GAAP, consistently
applied, as at the end of, and for, such period (subject to normal year–end
adjustments);
     (ii) as soon as available, and in any event within ninety (90) days after
the end of each fiscal year of ART, the audited consolidated balance sheets of
ART and ART’s Consolidated Subsidiaries as at the end of such fiscal year and
the related consolidated statements of income and retained earnings and of cash
flows for ART and ART’s Consolidated Subsidiaries for such year, setting forth
in each case in comparative form the figures for the previous year, accompanied
by an opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall not be qualified as to scope of audit or
going concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of ART
and ART’s Consolidated Subsidiaries as at the end of, and for, such fiscal year
in accordance with GAAP;
     (iii) with respect to each Purchased Asset, if provided to the Seller or
any Servicer or PSA Servicer by the Borrower under any Purchased Asset, as soon
as available, but in any event not later than forty–five (45) days after the end
of each fiscal quarter of the Seller, the operating statement and rent roll for
each Underlying Mortgaged Property; provided, however, the Deal Agent reserves
the right in its reasonable discretion to request such information on a monthly
basis (to be provided no later than thirty (30) days after the end of each
month);
     (iv) with respect to each Purchased Asset, if provided to the Seller by the
Borrower under any Purchased Asset, as soon as available, but in any event not
later than thirty (30) days after receipt thereof, the annual balance sheet with
respect to such Borrower;
     (v) with respect to each Purchased Asset, as soon as available but in any
event not later than thirty (30) days after receipt thereof, (A) the related
monthly securitization report, if any, and any other reports delivered under the
Pooling and Servicing Agreements to the Seller, if any, and, (B) within
forty–five (45) days after the end of each quarter, a copy of the standard
monthly exception report, prepared by the Seller in the ordinary course of its
business in respect of the related Purchased Asset or Underlying Mortgaged
Property;
     (vi) from time to time such other information regarding the financial
condition, operations or business of the Seller and the Guarantor as the Deal
Agent may reasonably request;
Master Repurchase Agreement
(VFCC and Arbor)

71



--------------------------------------------------------------------------------



 



          (vii) as soon as reasonably possible, and in any event within thirty
(30) days after a Responsible Officer of the Seller or Guarantor knows, or with
respect to any Plan or Multiemployer Plan to which the Seller, the Guarantor or
any ERISA Affiliate makes direct contributions, has reason to believe, that any
of the events or conditions specified below with respect to any Plan or
Multiemployer Plan has occurred or exists, a statement signed by a senior
financial officer of the Seller or the Guarantor setting forth details
respecting such event or condition and the action, if any, that the Seller, the
Guarantor or their ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to the PBGC by
the Seller, the Guarantor or an ERISA Affiliate with respect to such event or
condition):
     (A) any Reportable Event (provided that a failure to meet the minimum
funding standard of Section 412 of the Code or Section 302 of ERISA or any
successor provision thereof, including without limitation the failure to make on
or before its due date a required installment under Section 412(m) of the Code
or Section 302(e) of ERISA or any successor provision thereof, shall be a
“Reportable Event” regardless of the issuance of any waivers in accordance with
Section 412(d) of the Code or any successor provision thereof); and any request
for a waiver under Section 412(d) of the Code or any successor provision thereof
for any Plan;
     (B) the distribution under Section 4041(c) of ERISA or any successor
provision thereof of a notice of intent to terminate any Plan or any action
taken by the Seller, the Guarantor or an ERISA Affiliate to terminate any Plan;
     (C) the institution by the PBGC of proceedings under Section 4042 of ERISA
or any successor provision thereof for the termination of, or the appointment of
a trustee to administer, any Plan, or the receipt by the Seller, the Guarantor
or any ERISA Affiliate of a notice from a Multiemployer Plan that such action
has been taken by the PBGC with respect to such Multiemployer Plan;
     (D) the complete or partial withdrawal from a Multiemployer Plan by the
Seller, the Guarantor or any ERISA Affiliate that results in liability under
Section 4201 or 4204 of ERISA or any successor provision thereof (including the
obligation to satisfy secondary liability as a result of a purchaser default)
that would have a Material Adverse Effect or the receipt by the Seller, the
Guarantor or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or any
successor provision thereof or that it intends to terminate or has terminated
under Section 4041A of ERISA or any successor provision thereof;
     (E) the institution of a proceeding by a fiduciary of any Multiemployer
Plan against the Seller, the Guarantor or any ERISA Affiliate to enforce
Section 515 of ERISA or any successor provision thereof, which proceeding is not
dismissed within thirty (30) days; and
     (F) the adoption of an amendment to any Plan that would result in the loss
of tax exempt status of the trust of which such Plan is a part if the Seller,
the Guarantor or an ERISA Affiliate fails to provide timely security to such
Plan in accordance with the provisions of Section 401(a)(29) of the Code or
Section 307 of ERISA or any successor provision thereof; and
Master Repurchase Agreement
(VFCC and Arbor)

72



--------------------------------------------------------------------------------



 



     (viii) all such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein); provided, that any financial statements
delivered by the Seller with respect to the Borrower under any Underlying
Mortgage Loan shall be delivered to the Deal Agent in the form received by the
Seller.
          (t) Certificates; Other Information. The Seller and the Guarantor, as
applicable, shall furnish to the Deal Agent:
     (i) concurrently with the delivery of the financial statements referred to
in Subsections 5.1(s)(i) and (ii) above and in connection with the delivery of
each Confirmation, a Compliance Certificate from a Responsible Officer of each
of the Seller and ART, which Compliance Certificate shall, among other things,
on a quarterly basis describe in detail the calculations supporting the
Responsible Officer’s certification of ART’s compliance with the Financial
Covenants;
     (ii) as soon as available, but in any event not later than ninety (90) days
after the end of each fiscal year of the Seller and ART, respectively, and
provided that the disclosure does not violate Applicable Laws relating to
insider trading, a copy of the projections of the Seller (if any) and ART of the
operating budget and cash flow budget of Seller (if any) and ART, respectively,
for the succeeding fiscal year, such projections to be accompanied by a
certificate of a Responsible Officer certifying that such projections have been
prepared in good faith based upon reasonable assumptions;
     (iii) promptly upon receipt thereof, copies of all reports submitted to
each of the Seller (if any) and ART by independent certified public accountants
in connection with each annual, interim or special audit of the books and
records of the Seller (if applicable) and ART made by such accountants,
including, without limitation, any management letter commenting on the Seller’s
and ART’s internal controls submitted by such accountants to management in
connection with their annual audit;
     (iv) within forty–five (45) days of the end of each calendar quarter, the
Seller shall provide the Deal Agent with a quarterly report, which report shall
include, among other items, a summary of such Seller’s delinquency and loss
experience with respect to Purchased Assets serviced by the Seller or any
Servicer or PSA Servicer or any designee of the foregoing, the Seller’s internal
risk rating and/or surveillance on the Purchased Assets, and, to the extent
provided to the Seller or any Servicer or PSA Servicer by the Borrowers under
any Purchased Assets, operating statements, the occupancy status of such
Purchased Property and other property level information plus any such additional
reports as the Deal Agent may reasonably request with respect to the Seller or
any Servicer or PSA Servicer servicing portfolio or pending originations of
Mortgage Assets;
     (v) within thirty (30) days after the same are sent, copies of all
financial statements, reports, notices and other documents that each of the
Seller and ART sends to its stockholders and, within thirty (30) days after the
same are filed, copies of all financial statements and reports that the Seller
and ART may make to, or file with, the Securities and Exchange Commission or any
successor or analogous Governmental Authority;
Master Repurchase Agreement
(VFCC and Arbor)

73



--------------------------------------------------------------------------------



 



     (vi) no later than the fifteenth (15th) day of each month, with respect to
each Purchased Asset, a Purchased Asset Data Summary, substantially in the form
of Exhibit XI (“Purchased Asset Data Summary”), properly completed;
     (vii) to the extent not prohibited by Applicable Law, the Seller shall
promptly provide the Deal Agent with copies of all documents that the Seller,
the Guarantor or any Subsidiary of the Seller or the Guarantor is required to
file with any regulatory body in accordance with its regulations;
     (viii) the Seller shall promptly deliver or cause to be delivered to the
Deal Agent (i) any report or material notice received by the Seller from any
obligor under the Purchased Assets promptly following receipt thereof and
(ii) any other such document or information relating to the Purchased Assets as
the Deal Agent may reasonably request in writing from time to time;
     (ix) upon request, an updated organizational chart of the Seller, the
Guarantor and their Affiliates; and
     (x) promptly, such additional financial and other information as the Deal
Agent may from time to time reasonably request.
          (u) Existence, etc. Each of the Seller and the Guarantor shall:
     (i) continue to engage in business of the same general type as now
conducted by it and maintain and preserve its legal existence and all of its
material rights, privileges, licenses and franchises necessary for the operation
of its business; provided, however, that nothing in this Subsection 5.1(u) shall
prohibit any transaction expressly permitted under Subsection 5.1(v);
     (ii) pay and discharge all taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its Property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained in accordance with GAAP; and
     (iii) permit representatives of the Deal Agent, upon reasonable notice
(unless a Default or Event of Default shall have occurred and is continuing, in
which case, no prior notice shall be required) during normal business hours and
at the expense of the Seller and the Guarantor, to examine, copy and make
extracts from the Seller’s, the Guarantor’s or any of their Subsidiaries’ books
and records, to inspect any of their Properties, and to discuss its business and
affairs with their officers, employees and independent accountants, all to the
extent reasonably requested by the Deal Agent.
          (v) Prohibition of Fundamental Changes. Neither the Seller nor the
Guarantor shall enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) or sell all or substantially all of its
assets (other than in connection with a CDO Issuance); provided, however, that
each of the Seller and the Guarantor may merge or consolidate with (i) any
wholly owned Subsidiary of the Seller or the Guarantor, respectively, or
(ii) any other Person if the Seller or the Guarantor, as applicable, is the
surviving entity; and provided, further, that, if after giving effect thereto,
no Default or Event of Default would exist hereunder.
Master Repurchase Agreement
(VFCC and Arbor)

74



--------------------------------------------------------------------------------



 



          (w) Margin Deficit. If at any time there exists a Margin Deficit, the
Seller shall cure such Margin Deficit in accordance with Section 2.7.
          (x) Transactions with Affiliates. Each of the Seller and the Guarantor
may enter into any transaction with an Affiliate, provided that such transaction
is upon fair and reasonable terms no less favorable to the Seller or the
Guarantor than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate; provided, further, that in no event shall the
Seller transfer to the Purchaser or its designee hereunder any Eligible Asset
acquired by the Seller from an Affiliate of the Seller unless the Seller shall
have delivered a certified copy of the related Purchase Agreement and a True
Sale Opinion has been delivered to the Deal Agent prior to such sale.
          (y) Limitations on Guarantees. The Seller (other than Arbor Realty)
shall not create, incur, assume or suffer to exist any Guarantee Obligation.
          (z) Sub–Limits. The Seller shall not sell to the Purchaser or its
designee any Eligible Assets if, after giving effect to such Transactions, a
Sub–Limit would be exceeded, unless waived in writing by the Deal Agent in its
discretion.
          (aa) Limitation on Distributions. Neither the Seller nor any Guarantor
shall declare or make any payment on account of, or set apart assets for, a
sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any equity or partnership interest of the
Seller or Guarantor, as applicable, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of Seller or a Guarantor, as
applicable, except that the Seller and Guarantor, as applicable, may each
declare and pay dividends in an amount necessary to comply with any Applicable
Laws governing real estate investment trusts so long as (i) no Default or Event
of Default shall have occurred, (ii) no Margin Deficit is outstanding and
(iii) in the case of ART, the distribution of such funds will not violate any
Financial Covenant.
          (bb) Maintenance of Liquidity. ART shall not permit, for any calendar
quarter, Liquidity for such Test Period to be less than $10,000,000, at least
$5,000,000 of which shall consist of cash or Cash Equivalents.
          (cc) Maintenance of Tangible Net Worth. ART shall not permit, for any
Test Period, Tangible Net Worth at any time to be less than the sum of (i)
$282,000,000 plus, (ii) an amount equal to 75% of the aggregate proceeds
received by ART in connection with the offering or issuance of any Equity
Interest of ART after December 31, 2006, plus (iii) an amount equal to 80% of
the consolidated retained earnings of ART accrued after December 31, 2006.
          (dd) Maintenance of Ratio of Net Total Liabilities to Adjusted
Tangible Net Worth. ART shall not permit the ratio of its Net Total Liabilities
to Adjusted Tangible Net Worth at any time to be greater than 4:0 to 1:0.
          (ee) Total Leverage Ratio. ART shall not permit the ratio of its
Adjusted Total Liabilities to Tangible Total Assets to exceed 90%.
          (ff) Payout Restrictions. For any Test Period, measured on an accrual
basis in accordance with GAAP, ART shall not make payments in excess of 100% of
Adjusted FFO.
          (gg) Fixed Charge. For any Test Period, ART shall maintain a minimum
Fixed Charge Coverage Ratio of 1.5x.
Master Repurchase Agreement
(VFCC and Arbor)

75



--------------------------------------------------------------------------------



 



          (hh) Unconsolidated Affiliates. (i) ART’s ownership of equity
interests in Unconsolidated Affiliates shall not exceed 10% of Tangible Net
Worth; and (ii) ART may not encumber in excess of 50% of the equity interests
permitted under clause (i).
          (ii) Servicer; Servicing Tape. The Seller shall cause each Servicer
and PSA Servicer to provide to the Deal Agent and to the Custodian, via
Electronic Transmission, promptly upon request by the Deal Agent a remittance
report containing servicing information, including, without limitation, those
fields reasonably requested by the Deal Agent from time to time, on a
loan–by–loan basis and in the aggregate, with respect to the Purchased Items
serviced hereunder by the Seller or any Servicer or PSA Servicer for the month
(or any portion thereof) prior to the date of the Deal Agent’s request (such
remittance report, an “Asset Tape”). The Seller shall not cause the Purchased
Items to be serviced by a third party other than pursuant to the Servicing
Agreements or the Pooling and Servicing Agreements or, if not serviced
thereunder, by any Servicer other than a Servicer expressly approved in writing
by the Deal Agent, which approval shall be deemed granted by the Deal Agent with
respect to each Servicer listed on Schedule 4 attached hereto, as such schedule
may be amended or supplemented from time to time, after the execution of this
Agreement.
          (jj) Extension or Amendment of Purchased Assets. The Seller will not,
except as otherwise permitted in Section 6.10, extend, amend, waive or otherwise
modify, or permit any Servicer to extend, amend, waive or otherwise modify, the
material terms of any Purchased Item, provided that the foregoing shall not
prohibit the Seller, a Servicer or a PSA Servicer from permitting, prior to a
default thereunder, any Borrower to exercise an extension option contained in
any Mortgage Loan Documents.
          (kk) Remittance of Prepayments. The Seller shall remit or cause to be
remitted to the Deal Agent with sufficient detail, via Electronic Transmission,
to enable the Deal Agent to appropriately identify the Purchased Item to which
any amount remitted applies, all full or partial principal prepayments
(regardless of the source of repayment) on any Purchased Item that the Seller, a
Servicer or a PSA Servicer has received or that have been deposited into the
Collection Account no later than one (1) Business Days following the date such
prepayment was received or deposited.
          (ll) Custodial Agreement and Account Agreement. The Seller shall
maintain each of the Custodial Agreement and the Account Agreement in full force
and effect and shall not amend or modify either of the Custodial Agreement or
the Account Agreement or waive compliance with any provisions thereunder without
the prior written consent of the Deal Agent.
          (mm) Inconsistent Agreements. Each of the Seller and the Guarantor
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into any agreement containing any provision that would be
violated or breached by any Transaction hereunder or by the performance by the
Seller or the Guarantor of its obligations under any Repurchase Document.
          (nn) Escrow Imbalance. The Seller shall (to the extent it is acting as
a servicer) or shall cause the Servicer to, no later than five (5) Business Days
after learning (from any source) of any material imbalance in any escrow
account, fully and completely correct and eliminate such imbalance, including,
without limitation, depositing its own funds into such account to eliminate any
overdraw or deficit, to the extent required by the applicable Servicing
Agreement (in the case of a Servicer).
          (oo) Maintenance of Property; Insurance. The Seller and the Guarantor
shall keep all Property useful and necessary in its business in good working
order and condition, shall maintain with financially sound and reputable
insurance companies insurance on all its Property in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies engaged in
Master Repurchase Agreement
(VFCC and Arbor)

76



--------------------------------------------------------------------------------



 



the same or a similar business, and furnish to the Deal Agent, upon written
request, full information as to the insurance carried.
          (pp) Interest Rate Protection Agreements. The Seller shall perform its
duties and obligations under and shall otherwise maintain any existing Interest
Rate Protection Agreements.
          (qq) Payment of Obligations. Each of the Seller and the Guarantor
shall pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its obligations of whatever nature,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Seller, the Guarantor or
any of their Subsidiaries, as the case may be.
          (rr) Distributions in Respect of Purchased Assets. If the Seller shall
receive any rights, whether in addition to, in substitution of, as a conversion
of, or in exchange for any Purchased Assets, or otherwise in respect thereof,
the Seller shall accept the same as the Deal Agent’s agent, hold the same in
trust for the Deal Agent as agent for the Secured Parties and deliver the same
forthwith to the Deal Agent as agent for the Secured Parties in the exact form
received, together with duly executed instruments of transfer or assignment in
blank and such other documentation as the Deal Agent shall reasonably request.
If any sums of money or property are paid or distributed in respect of the
Purchased Assets and received by the Seller (other than the Borrower Reserve
Payments), the Seller shall promptly pay or deliver such money or property to
the Deal Agent as agent for the Secured Parties and, until such money or
property is so paid or delivered to the Deal Agent as agent for the Secured
Parties, hold such money or property in trust for the Deal Agent as agent for
the Secured Parties, segregated from other funds of the Seller.
          (ss) Limitation on Indebtedness. The Seller (other than Arbor Realty)
shall not create, incur, assume or suffer to exist any Indebtedness of the
Seller, except the Bank Repurchase Facility and any Indebtedness of such Seller
expressly permitted under this Agreement.
          (tt) Unrelated Activities. The Seller shall not engage in any activity
other than activities specifically permitted by this Section 5.1, including, but
not limited to, investment in real estate related assets and the purchasing,
financing and holding of commercial mortgage–backed securities and activities
incident thereto.
          (uu) Authority Documents. The Seller (other than Arbor Realty) shall
not amend its Authority Documents without the prior written consent of the Deal
Agent.
          (vv) Separateness. The Seller (other than Arbor Realty) shall (i) own
no assets, and shall not engage in any business, other than the assets and
transactions specifically contemplated by this Agreement; (ii) not incur any
indebtedness or obligation, secured or unsecured, direct or indirect, absolute
or contingent (including guaranteeing any obligation), other than (A) pursuant
hereto and under the agreements and documents evidencing, securing or in any
other way related to the Purchased Assets, (B) customary representations,
warranties, indemnities and other agreements in connection with the origination,
acquisition, servicing, collection, enforcement, financing, participation,
securitization, sale or other disposition of the Purchased Assets, and (C)
obligations under zoning and other governmental regulations, rules, prohibitions
and ordinances and proposed restrictions, covenants, conditions, limitations,
easements, rights–of–way and other matters existing of public record or proposed
to be recorded or filed in the future governing or affecting mortgaged real
property or that may otherwise require the consent of or joinder by a mortgagee;
(iii) not make any loans or advances to any Affiliate other than loans to the
Guarantor which are disclosed in writing to and approved in writing by the Deal
Agent, and shall not acquire obligations or securities of its Affiliates;
(iv) pay its debts and liabilities (including, as applicable, shared personnel
and overhead expenses) only from its own assets; (v) comply
Master Repurchase Agreement
(VFCC and Arbor)

77



--------------------------------------------------------------------------------



 



with the provisions of its Authority Documents; (vi) do all things necessary to
observe organizational formalities and to preserve its existence, and will not
amend, modify or otherwise change its Authority Documents; (vii) maintain all of
its books, records, financial statements and bank accounts separate from those
of its Affiliates (except that such financial statements may be consolidated to
the extent consolidation is required under the GAAP consistently applied or as a
matter of Applicable Law) and file its own tax returns (except to the extent
consolidation is required or permitted under Applicable Law); (viii) be, and at
all times will hold itself out to the public as, a legal entity separate and
distinct from any other entity (including any Affiliate), shall correct any
known misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, and shall not identify itself or any of its Affiliates
as a division of the other; (ix) maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; (x) not engage in or suffer
any change of ownership, dissolution, winding up, liquidation, consolidation or
merger in whole or in part; (xi) not commingle its funds or other assets with
those of any Affiliate or any other Person; (xii) maintain its accounts separate
from those of any Affiliate or any other Person; (xiii) shall not hold itself
out to be responsible for the debts or obligations of any other Person;
(xiv) shall not, without the vote of its Independent Director, (A) file or
consent to the filing of any Insolvency Proceeding with respect to the Seller,
institute any proceedings under any applicable Insolvency Law or otherwise seek
any relief under any laws relating to the relief from debts or the protection of
debtors generally with respect to the Seller, (B) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the Seller or a substantial portion of its
properties, or (C) make any assignment for the benefit of the Seller’s
creditors; (xv) shall have at all times at least one (1) Independent Director
(or such greater number as required by the Deal Agent or the Rating Agencies);
(xvi) shall maintain an arm’s length relationship with its Affiliates;
(xvii) maintain a sufficient number of employees in light of contemplated
business operations; (xviii) use separate stationary, invoices and checks; and
(xvix) allocate fairly and reasonably any overhead for shared office space.
          (ww) Pledge Agreement. Neither the Seller nor the Guarantor shall take
any direct or indirect action inconsistent with the Pledge Agreement or the
security interest granted thereunder to the Deal Agent as agent for the Secured
Parties in the Equity Interests.
          (xx) Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default or Event of Default if such action is taken or
condition exists.
          (yy) ART Status. ART shall maintain its status as a real estate
investment trust and shall remain listed on a nationally recognized securities
exchange in good standing.
          (zz) Prior Interests. Neither the Seller, any Guarantor nor any
Affiliate of the foregoing shall acquire any interest that is senior in priority
to any Purchased Asset unless such senior interest is also a Purchased Asset.
          (aaa) Preferred Equity Interests. The Seller shall not exercise any
right of consent or approval with respect to a Preferred Equity Interest without
the written consent of the Deal Agent. The Seller shall not permit any Equity
Interest that is the subject of a Preferred Equity Interest to consist of an
interest in an entity other than a partnership or limited liability company and,
with respect to such limited partnership and limited liability company
interests, shall not permit any such interest to: (i) be dealt in or traded on a
securities exchange or in a securities market, (ii) by its terms expressly
provide that it is a Security governed by Article 8 of the UCC, (iii) be or
become Investment Property, (iv) be held in a securities account or (v)
constitute a Security or a Financial Asset Without waiving the foregoing
covenant or a breach thereof, to the extent any Equity Interest that is the
subject of a Preferred Equity
Master Repurchase Agreement
(VFCC and Arbor)

78



--------------------------------------------------------------------------------



 



Interest violates any of the foregoing clauses (i) through (v), the Seller shall
execute and deliver, or cause to be executed or delivered, to the Deal Agent as
agent for the Secured Parties (or the Custodian on its behalf) such agreements,
documents and instruments as the Deal Agent may reasonably require to perfect
its security interest in any such Equity Interest. The Seller shall or shall
cause the Preferred Equity Grantor to preserve and maintain its legal and valid
existence, rights, franchises, privileges and good standing in the jurisdiction
of its formation and will qualify and remain qualified in good standing in each
other jurisdiction where, due to the nature of its business or property, such
qualification is necessary. The Seller shall provide evidence to the Deal Agent
on an annual basis of the Preferred Equity Grantor’s compliance with the
requirements of this subsection.
          (bbb) Equity Interests. Neither the Seller nor a Guarantor shall
repurchase any outstanding common stock or operating partnership units of the
Seller or a Guarantor prior to the later of (i) the Facility Maturity Date (as
it may be extended in accordance with Section 2.4) and (ii) the indefeasible
payment in full of the Aggregate Unpaids.
          (ccc) Seller Subsidiaries. Prior to the later of (i) the Facility
Maturity Date (as it may be extended in accordance with Section 2.4) and
(ii) the indefeasible payment in full of the Aggregate Unpaids, the Seller
(other than Arbor Realty) shall not create, form or permit to exist any
Subsidiary (other than a special purpose entity Subsidiary created to acquire
and transfer Preferred Equity Interest to the Deal Agent as a Co–seller under
the Agreement; provided such co–seller executes a Joinder Agreement.
          (ddd) Termination of Securities Account. Upon the Seller’s receipt of
notice from any securities intermediary (as defined in the UCC) of its intent to
terminate any securities account (as defined in the UCC) of the Seller held by
such securities intermediary and relating to a Purchased Asset or collateral for
a Purchased Asset, prior to the termination of such securities account the
collateral in such account (i) shall be transferred to a new securities account,
upon the request of the Deal Agent, which shall be subject to an executed
control agreement as provided in Subsection 2.2(m) of this Agreement or
(ii) transferred to an account held by the Deal Agent as agent for the Secured
Parties in which such collateral will be held until a new securities account is
established with an executed control agreement acceptable to the Purchaser in
its discretion.
ARTICLE VI
ADMINISTRATION AND SERVICING
          Section 6.1 Servicing.
          (a) Appointment. The Purchaser hereby appoints the Seller as its agent
to service the Purchased Items and enforce its rights in and under such
Purchased Items. The Seller hereby accepts such appointment and agrees to
perform the duties and obligations with respect thereto as set forth herein.
          (b) The Seller covenants to maintain or cause the servicing of the
Purchased Items to be maintained in conformity with Accepted Servicing Practices
and in a manner at least equal in quality to the servicing Seller provides for
Mortgage Assets that it owns. In the event that the preceding language is
interpreted as constituting one or more servicing contracts, each such servicing
contract shall terminate automatically upon the earliest of (i) an Event of
Default, (ii) the date on which this Agreement terminates, or (iii) the transfer
of servicing approved in writing by the Deal Agent.
Master Repurchase Agreement
(VFCC and Arbor)

79



--------------------------------------------------------------------------------



 



          Section 6.2 Seller as Servicer.
          If the Purchased Items are serviced by the Seller, the Seller agrees
that, until the repurchase of a Purchased Item on a Repurchase Date, the
Purchaser or its designee is the owner of all servicing records for the period
that the Purchaser or its designee owns the Purchased Items, including, but not
limited to, any and all servicing agreements, files, documents, records, data
bases, computer tapes, copies of computer tapes, computer programs, proof of
insurance coverage, insurance policies, appraisals, other closing documentation,
payment history records, and any other records relating to or evidencing the
servicing of such Purchased Items (the “Servicing Records”). The Seller
covenants to safeguard such Servicing Records and to deliver them promptly to
Deal Agent or its designee (including the Custodian) at the Deal Agent’s
request.
          Section 6.3 Third Party Servicer.
          If the Purchased Items are serviced by a Servicer or a PSA Servicer
pursuant to a Servicing Agreement or Pooling and Servicing Agreement, as
applicable, the Seller (i) shall, in accordance with Subsection 3.2(h), provide
a copy of each Servicing Agreement and Pooling and Servicing Agreement to the
Deal Agent, which shall be in form and substance acceptable to the Deal Agent,
and, in connection with each Servicing Agreement, shall provide a Servicer
Redirection Notice to the Deal Agent substantially in the form of Exhibit VIII
hereto, fully executed by the Seller and the Servicer; and (ii) hereby
irrevocably assigns to the Deal Agent as agent for the Secured Parties all
right, title and interest of the Seller in, to and under, and the benefits of,
each Servicing Agreement and each Pooling and Servicing Agreement with respect
to the Purchased Items. Notwithstanding the fact that the Seller has contracted
with the Servicers to service the Purchased Items, the Seller shall remain
liable to the Deal Agent, the Purchaser and the other Secured Parties for the
acts of the Servicers and for the performance of the duties and obligations set
forth herein. The Seller agrees that no Person shall assume the servicing
obligations with respect to the Purchased Items as successor to a Servicer
unless such successor is approved in writing by the Deal Agent (which approval
shall not be unreasonably withheld or delayed) prior to such assumption of
servicing obligations.
          Section 6.4 Duties of the Seller.
          (a) Duties. The Seller shall take or cause to be taken all such
actions as may be necessary or advisable to collect the Purchased Items from
time to time, all in accordance with Applicable Laws, with reasonable care and
diligence, and in accordance with the standard set forth in Subsection 6.1(b).
Without limiting the foregoing, the duties of the Seller shall include the
following:
     (i) preparing and submitting claims to, and post–billing liaison with,
Borrowers on each Purchased Item;
     (ii) maintaining all necessary servicing records with respect to the
Purchased Items and providing such reports to the Deal Agent in respect of the
servicing of the Purchased Items (including information relating to its
performance under this Agreement) as may be required hereunder or as the Deal
Agent may reasonably request;
     (iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate Servicing Records
evidencing the Purchased Items in the event of the destruction of the originals
thereof) and keeping and maintaining all documents, books, records and other
information reasonably necessary or advisable for the collection of the
Purchased Items;
Master Repurchase Agreement
(VFCC and Arbor)

80



--------------------------------------------------------------------------------



 



     (iv) promptly delivering to the Deal Agent or the Custodian, from time to
time, such information and servicing records (including information relating to
its performance under this Agreement) as the Deal Agent or the Custodian may
from time to time reasonably request;
     (v) identifying each Purchased Item clearly and unambiguously in its
Servicing Records to reflect that such Purchased Item is owned by the Purchaser
or its designee pursuant to this Agreement;
     (vi) notifying the Deal Agent of any material action, suit, proceeding,
dispute, offset, deduction, defense or counterclaim of which it has knowledge or
has received notice (A) that is or is threatened to be asserted by a Borrower
with respect to any Purchased Item (or portion thereof); or (B) that is
reasonably expected to have a Material Adverse Effect;
     (vii) notifying the Deal Agent of any proposed changes in its collection
policies that could have an adverse effect on the collectibility of the
Purchased Items, on the Seller or on the interests of the Deal Agent, the
Purchaser or any Secured Party;
     (viii) maintaining the perfected security interest of the Deal Agent as
agent for the Secured Parties in the Purchased Items;
     (ix) maintaining, in substantially the same manner as the Custodian holds
the Mortgaged Loan Documents, all Servicing Records and Servicing Files relating
to each Purchased Item; and
     (x) remitting and causing all Servicers and the PSA Servicers under
Servicing Agreements and the Pooling and Servicing Agreements, if applicable, to
remit all Income to the Collection Account as required by Subsection 5.1(f).
          (b) Deal Agent’s Rights. Notwithstanding anything to the contrary
contained herein, the exercise by the Deal Agent as agent for the Secured
Parties of its rights hereunder shall not release the Seller from any of its
duties or responsibilities with respect to the Purchased Items. The Deal Agent
as agent for the Secured Parties shall not have any obligation or liability with
respect to any Purchased Items, nor shall any of them be obligated to perform
any of the obligations of the Seller hereunder.
          (c) Servicing Programs. In the event that the Seller or the Servicers
use any software program in servicing the Purchased Items that are licensed from
a third party, the Seller shall use its best reasonable efforts to obtain,
either before the Closing Date or as soon as possible thereafter, whatever
licenses or approvals are necessary to allow the Deal Agent as agent for the
Secured Parties to use such programs.
          Section 6.5 Authorization of the Seller.
          (a) The Purchaser hereby authorizes the Seller (including any
successor thereto) to take any and all reasonable steps in its name and on its
behalf necessary or desirable and not inconsistent with the sale of the
Purchased Items to the Purchaser or its designee, in the determination of the
Seller, to collect all amounts due under any and all Purchased Items, including,
without limitation, endorsing any of their names on checks and other instruments
representing Income, executing and delivering any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Purchased Items and, after
the delinquency of any Purchased Item and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof, to the same extent as the Seller could have done if
it had
Master Repurchase Agreement
(VFCC and Arbor)

81



--------------------------------------------------------------------------------



 



continued to own such Purchased Items. The Deal Agent as agent for the Secured
Parties shall furnish the Seller (and any successors thereto) with any powers of
attorney and other documents necessary or appropriate to enable the Seller to
carry out its servicing and administrative duties hereunder and shall cooperate
with the Seller to the fullest extent in order to ensure the collectibility of
the Purchased Items. In no event shall the Seller be entitled to make the Deal
Agent, the Purchaser or any Secured Party a party to any litigation without such
Person’s express prior written consent.
          (b) The Seller shall take such action as the Deal Agent as agent for
the Secured Parties may deem necessary or advisable to enforce collection of the
Purchased Items; provided, however, subject to all other rights of the Deal
Agent as agent for the Secured Parties contained herein, that the Deal Agent
may, at any time that an Event of Default or Default has occurred and is
continuing, notify any Borrower with respect to any Purchased Items of the
assignment of such Purchased Items to the Purchaser or its designee and direct
that payments of all amounts due or to become due be made directly to the Deal
Agent as agent for the Secured Parties or any servicer, collection agent or
lock–box or other account designated by the Deal Agent and, upon such
notification and at the expense of the Seller, the Deal Agent as agent for the
Secured Parties may enforce collection of any such Purchased Items and adjust,
settle or compromise the amount or payment thereof.
          Section 6.6 Collection of Payments.
          (a) Collection Efforts, Modification of Purchased Items. The Seller
will, consistent with the standard set forth in Subsection 6.1(b), collect all
payments called for under the terms and provisions of the Purchased Items and
when the same become due and shall follow those collection procedures that it
follows with respect to all comparable Purchased Items that it services for
itself or others.
          (b) Acceleration. To the extent consistent with the standard set forth
in Subsection 6.1(b), the Seller shall accelerate the maturity of all or any
scheduled payments and other amounts due under any Purchased Asset in which a
default under the terms thereof has occurred and is continuing (after the lapse
of any applicable grace period) promptly after such Purchased Item becomes a
Defaulted Mortgage Asset.
          (c) Taxes and Other Amounts. To the extent provided for in any
Purchased Item, the Seller shall, consistent with the standard set forth in
Subsection 6.1(b), collect all payments with respect to amounts due for taxes,
assessments and insurance premiums relating to such Purchased Item and remit
such amounts to the appropriate Governmental Authority or insurer on or prior to
the date such payments are due.
          Section 6.7 Realization Upon Defaulted Purchased Items.
          The Seller shall, to the extent consistent with the standard set forth
in Subsection 6.1(b), use reasonable efforts to repossess or otherwise
comparably convert the ownership of any Underlying Mortgaged Property relating
to a Defaulted Mortgage Asset and will act as sales and processing agent for
such Underlying Mortgaged Property that it repossesses. Consistent with
Subsection 6.1(b), the Seller shall follow such other practices and procedures
that it deems necessary or advisable and as are customary and usual in its
servicing of contracts and other actions by the Seller in order to realize upon
such Underlying Mortgaged Property, which practices and procedures may include
reasonable efforts to enforce all obligations of Borrowers and repossessing and
selling such Underlying Mortgaged Property at public or private sale in
circumstances other than those described in the preceding sentence. In any case
in which any such Underlying Mortgaged Property has suffered damage, the Seller
shall not, unless required by the applicable Mortgage Loan Documents, expend
funds in connection with any repair or toward the repossession of such
Underlying Mortgaged Property unless it reasonably determines that such repair
and/or repossession shall increase the recoveries by an amount greater than the
amount of such
Master Repurchase Agreement
(VFCC and Arbor)

82



--------------------------------------------------------------------------------



 



expenses. With respect to the Preferred Equity Interests, to the extent
consistent with Subsection 6.1(b), the Seller shall use reasonable efforts to
exercise the remedies provided for under Mortgage Loan Documents for each
Preferred Equity Interest that is a Defaulted Mortgage Asset. The Seller shall
remit to the Collection Account the recoveries received in connection with the
sale or disposition of Underlying Mortgaged Property or other exercise of
remedies relating to a Defaulted Mortgage Asset. The Seller shall consult with
the Deal Agent prior to taking any action under this Section 6.7 and shall take
only those actions as the Purchaser may approve in writing in its sole
discretion,
          Section 6.8 Maintenance of Insurance Policies.
          The Seller shall consistent with the standard set forth in Subsection
6.1(b) ensure that each Borrower maintains an insurance policy with respect to
any Underlying Mortgaged Property in an amount at least equal to the sum of the
Purchase Price of the related Purchased Item and shall ensure that each such
insurance policy names the Deal Agent as agent for the Secured Parties as loss
payee and as an insured thereunder and that all of the Seller’s right, title and
interest therein is fully assigned to the Deal Agent as agent for the Secured
Parties. Additionally, the Seller shall require that each Borrower maintain
property damage liability insurance during the term of each Purchased Item in
amounts and against risks customarily insured against by the Borrower on
property owned by it. If a Borrower fails to maintain property damage insurance,
the Seller may, in its discretion, purchase and maintain such insurance on
behalf of, and at the expense of, the Borrower. In connection with its
activities as the Seller, the Seller agrees to present, on behalf of the Deal
Agent as agent for the Secured Parties, claims to the insurer under each
insurance policy and any such liability policy, and to settle, adjust and
compromise such claims, in each case, consistent with the terms of each
Purchased Item. The Seller’s insurance policies with respect to the Underlying
Mortgaged Property shall insure against liability for physical damage relating
to such property in accordance with the requirements of Subsection 6.1(b). Until
the Purchased Items are repurchased by the Seller, the Seller hereby disclaims
any and all right, title and interest in and to any insurance policy and
insurance proceeds with respect to any Underlying Mortgaged Property, including
any insurance policy with respect to which it is named as loss payee and as an
insured, and agrees that it has no equitable, beneficial or other interest in
the insurance polices and insurance proceeds other than being named as loss
payee and as an insured. The Seller acknowledges that, with respect to the
insurance policies and insurance proceeds thereof, it is acting solely in the
capacity as agent for the Deal Agent, the Purchaser and the other Secured
Parties.
          Section 6.9 Event of Default.
          If the servicer of the Purchased Items is the Seller, upon the
occurrence of an Event of Default, the Deal Agent as agent for the Secured
Parties shall have the right to terminate the Seller as the servicer of the
Purchased Items and transfer servicing to its designee, at no cost or expense to
the Deal Agent, at any time thereafter. If the servicer of the Purchased Items
is not the Seller, the Deal Agent as agent for the Secured Parties shall have
the right, as contemplated in the applicable Servicer Redirection Notice, upon
the occurrence of an Event of Default, to terminate any applicable Servicing
Agreement and transfer servicing to its designee, at no cost or expense to the
Deal Agent, it being agreed that the Seller will pay any and all fees required
to terminate such Servicing Agreement and to effectuate the transfer of
servicing to the designee of the Deal Agent. The Seller shall fully cooperate
and shall cause all Servicers to fully cooperate with the Deal Agent in
transferring the servicing of the Purchased Items to the Deal Agent’s designee.
          Section 6.10 Modification.
          Unless otherwise agreed to by the Deal Agent in its reasonable
discretion until the repurchase of any Purchased Item, the Seller and the
Servicers shall have no right to waive, amend, modify or alter the
Master Repurchase Agreement
(VFCC and Arbor)

83



--------------------------------------------------------------------------------



 



material terms of such Purchased Item and the Seller shall have no obligation or
right to repossess such Purchased Item or substitute another Purchased Item, in
each case except as provided in the Custodial Agreement.
          Section 6.11 Inspection.
          In the event the Seller or its Affiliate is servicing the Purchased
Items, the Seller shall permit the Deal Agent to inspect the Seller’s or its
Affiliate’s servicing facilities, as the case may be, for the purpose of
satisfying the Deal Agent that that Seller or its Affiliate, as the case may be,
has the ability to service the Purchased Items as provided in this Agreement.
          Section 6.12 Servicing Compensation.
          As compensation for its servicing activities hereunder and
reimbursement for its expenses, the Seller shall be entitled to receive a
servicing fee to the extent of funds available therefor in the amount of 25
basis points per annum to be paid monthly (the “Servicing Fee”).
          Section 6.13 Payment of Certain Expenses by Servicer.
          The Seller and any Servicer will be required to pay all expenses
incurred by them in connection with their activities under this Agreement,
including fees and disbursements of independent accountants, Taxes imposed on
the Seller or the Servicers, expenses incurred in connection with payments and
reports pursuant to this Agreement, and all other fees and expenses not
expressly stated under this Agreement for the account of the Seller. The Seller
shall be required to pay all reasonable fees and expenses owing to any bank or
trust company in connection with the maintenance of the Collection Account and
the Operating Account. The Seller shall be required to pay such expenses for its
own account and shall not be entitled to any payment therefor other than the
Servicing Fee.
          Section 6.14 Pooling and Servicing Agreements.
          Notwithstanding the provisions of this Article VI, to the extent the
Purchased Items are serviced by a PSA Servicer (other than the Seller or any
Servicer) under a Pooling and Servicing Agreement, (a) the standards for
servicing those Purchased Items shall be those set forth in the applicable
Pooling and Servicing Agreement, (b) the Seller shall enforce its rights and
interests under such agreements for and on behalf of the Deal Agent as agent for
the Secured Parties, (c) the Seller shall instruct the applicable PSA Servicer
to deposit all Income received in respect of the Purchased Items into the
Collection Account within one (1) Business Day of the date the PSA Servicer is
obligated to make payments under the applicable Pooling and Servicing Agreement,
(d) prior to an Event of Default, the Seller shall not take any action or fail
to take any action or consent to any action or inaction under any Pooling and
Servicing Agreement where the effect of such action or inaction would prejudice
the interests of the Deal Agent as agent for the Secured Parties, (e) the Seller
will not consent to any change or modification to any payment dates, interests
rates, fees, payments of principal or interest, maturity dates, restrictions on
Indebtedness or any monetary term or release any Borrowers, guarantors or
collateral without the written consent of the Deal Agent, and, (f) following an
Event of Default, the Deal Agent as agent for the Secured Parties shall be
entitled to exercise any and all rights of the Seller under such Pooling and
Servicing Agreements as such rights relate to the Purchased Items.
          Section 6.15 Servicer Default.
          Any material breach by the Seller, any of its Servicers or the PSA
Servicer of the obligations contained in this Article VI or in Subsections
2.9(f) and 5.1(ii) shall constitute a “Servicer Default”.
Master Repurchase Agreement
(VFCC and Arbor)

84



--------------------------------------------------------------------------------



 



ARTICLE VII
[RESERVED]
ARTICLE VIII
SECURITY INTEREST
          Section 8.1 Security Interest.
          (a) Each of the following items or types of property, whether now
owned or hereafter acquired, now existing or hereafter created and wherever
located, is hereinafter collectively referred to as the Purchased Items (the
“Purchased Items”): (A) all Purchased Assets and all rights and security
interests (but not the obligations) thereunder; (B) all Income and Cash
Collateral, if any; (C) all Mortgage Loan Documents; (D) all Mortgage Asset
Files, including, without limitation, all promissory notes, all Security
Agreements relating to the Purchased Items and any other collateral pledged or
otherwise, notes, certificates, instruments, negotiable documents, chattel
mortgages and all other loan, security or other documents relating to such
Purchased Items, together with all files, documents, instruments, surveys,
certificates, correspondence, appraisals, licenses, contracts, computer
programs, computer storage media, accounting records and other books and records
relating thereto; (E) all collateral, security interests, rights and other
interests under or with respect to each Purchased Item; (F) all Purchase
Agreements and the collateral, security interests, rights and other interests
thereunder; (G) all mortgage guaranties and insurance (issued by governmental
agencies or otherwise) and any mortgage insurance certificate, policy or other
document evidencing such mortgage guaranties or insurance relating to any
Purchased Items and all claims, payments and proceeds thereunder; (H) all
servicing fees to which such Seller is entitled and servicing and other rights
relating to the Purchased Items; (I) all Servicing Agreements, Servicing
Records, Servicing Files with respect to the Purchased Items and the rights and
interests of the Seller thereunder or with respect thereto; (J) all Servicer
Accounts established pursuant to any Servicing Agreement, Pooling and Servicing
Agreement or otherwise with respect to the Purchase Items and all amounts on
deposit therein, from time to time, related to the Purchased Items; (K) all
rights of the Seller under any Pooling and Servicing Agreements relating to the
Purchased Items and all rights of the Seller thereunder or with respect thereto;
(L) all other agreements, instruments or contracts relating to, constituting, or
otherwise governing, any or all of the foregoing to the extent they relate to
the Purchased Items, including the right to receive principal and interest
payments and any related fees, breakage fees, late fees and penalties with
respect to the Purchased Items and the right to enforce such payments;
(M) insurance policies, certificates of insurance, insurance proceeds, and the
rights to any insurance proceeds, in each case to the extent they relate to the
Purchased Items; (N) the Collection Account and the Homewood Interest Reserve
and all monies, cash, deposits, securities or investment property from time to
time on deposit in the Collection Account and the Homewood Interest Reserve;
(O) any collection account, escrow account, reserve account, collateral account
or lock–box account related to the Purchased Items to the extent of any Seller’s
or the holder’s interest therein, including all moneys, cash, deposits,
securities or investment property from time to time on deposit therein;
(P) rights of the Seller under any letter of credit, guarantee or other credit
support or enhancement related to the Purchased Items; (Q) any Interest Rate
Protection Agreements relating to the Purchased Items, including all payments
due to the Seller, the Guarantor or any Affiliates of the foregoing thereunder;
(R) all purchase or take–out commitments relating to or constituting any of the
foregoing; (S) all collateral, however defined, under any of the agreements
between a Borrower or an Affiliate on the one hand and the Seller on the other
hand; (T) all “general intangibles”, “accounts”, “chattel paper”, “deposit
accounts”, “securities accounts”,
Master Repurchase Agreement
(VFCC and Arbor)

85



--------------------------------------------------------------------------------



 



“instruments”, “securities”, “financial assets”, “uncertified securities”,
“securities entitlements” and “investment property” as defined in the Uniform
Commercial Code as in effect from time to time relating to or constituting any
and all of the foregoing; and (U) any and all replacements, substitutions,
conversions, distributions on or proceeds of, from or on any and all of the
foregoing; provided, however, none of the foregoing Purchased Items shall
include any obligations; provided, further, however, notwithstanding the
foregoing, (i) no account, instrument, chattel paper or other obligation or
Property of any kind due from, owed by, or belonging to, a Person described in
the definition of Prohibited Person or (ii) any lease in which the lessee is a
Person described in the definition of Prohibited Person, shall be collateral
under the Repurchase Documents.
(b) The Purchaser and the Seller intend that the Transactions hereunder be sales
to the Purchaser or its designee of the Purchased Items and not loans from the
Purchaser to the Seller secured by the Purchased Items. However, in order to
preserve the Purchaser’s rights under this Agreement in the event that a court
or other forum recharacterizes the Transactions hereunder as loans and as
security for (A) the repayment of the Aggregate Unpaids and performance by the
Seller of all of the Seller’s obligations to the Deal Agent as agent for the
Secured Parties hereunder and under the Repurchase Documents and the
Transactions entered into hereunder (collectively, the “Repurchase
Obligations”), (B) the Seller–Related Obligations and (C) all expenses and
charges, legal or otherwise, incurred in collecting or enforcing, realizing on
or protecting any security for, the Repurchase Obligations and/or the
Seller–Related Obligations (the amounts described in the foregoing clauses A–C
are collectively referred to as the “Obligations”), (a) the Seller hereby
assigns, pledges and grants a security interest in all of its right, title and
interest in, to and under the Purchased Items to the Deal Agent as agent for the
Secured Parties to secure the Obligations, (b) it is the express intent of the
parties that conveyance of the Purchased Items be deemed a pledge of the
Purchased Items by the Seller to the Deal Agent as agent for the Secured Parties
to secure a debt or other obligation of the Seller, and (c) (i) this Agreement
shall also be deemed to be a security agreement within the meaning of Article 9
of the UCC of the applicable jurisdiction; (ii) the conveyance provided for
herein shall be deemed to be a grant by the Seller to the Deal Agent as agent
for the Secured Parties of a security interest in all of the Seller’s right,
title and interest in and to the Purchased Items; (iii) the assignment by the
Deal Agent as agent for the Secured Parties of the interest of the Deal Agent as
agent for the Secured Parties as contemplated herein shall be deemed to be an
assignment of any security interest created hereunder; (iv) the possession by
the Deal Agent as agent of the Secured Parties or any of its agents, including,
without limitation, the Custodian, of the Mortgage Loan Documents, the Purchased
Items and such other items of Property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be possession by the
secured party for purposes of perfecting the security interest pursuant to the
UCC; and (v) notifications to Persons other than the Deal Agent as agent for the
Secured Parties holding such Property, and acknowledgments, receipts or
confirmations from Persons other than the Deal Agent as agent for the Secured
Parties holding such Property, shall be deemed notifications to, or
acknowledgments, receipts or confirmations from, financial intermediaries,
bailees or agents (as applicable) of the secured party for the purpose of
perfecting such security interest under the UCC and Applicable Law. The
assignment, pledge and grant of security interest contained herein shall be, and
the Seller hereby represents and warrants to the Deal Agent, the Purchaser and
the Secured Parties that it is, a first priority perfected security interest.
The Seller agrees to mark its computer records and tapes to evidence the
interests granted to the Deal Agent as agent of the Secured Parties hereunder.
All Purchased Items shall secure the payment of all Obligations now or hereafter
existing, including, without limitation, the Seller’s obligation to repurchase
Purchased Assets, or if such obligation is so recharacterized as a loan, to
repay such loan for the Repurchase Price and to pay the Aggregate Unpaids, the
Seller–Related Obligations and any and all other Obligations. For the avoidance
of doubt and not by way of limitation of the foregoing, (A) each Purchased Item,
including all Income related thereto, secures the obligations of each Seller
with respect to all other Transactions and the obligations with respect to all
other Purchased Items, including those Purchased Assets that are junior in
priority to the Purchased Asset in question, (B) an Event of Default by any
Seller is a default by all
Master Repurchase Agreement
(VFCC and Arbor)

86



--------------------------------------------------------------------------------



 



Sellers and the Deal Agent, the Purchaser and/or any other Secured Party may
pursue its remedies in connection therewith against any of the Purchased Items
and/or against the assets and Properties of any or all Sellers, and (C) if an
Event of Default has occurred and is continuing, no Purchased Item will be
released from the Deal Agent’s Lien or transferred to the Seller except (x) if
the underlying Borrower has repaid all amounts due under the related Mortgage
Loan Documents, or (y) if the Obligations are indefeasibly paid in full.
Notwithstanding the foregoing, the Obligations shall be full recourse to the
Seller. Notwithstanding anything contained herein to the contrary, during the
time that VFCC is a Purchaser hereunder, VFCC shall not share payments with or
receive the benefit of any payments from any other Indebtedness under the
Seller–Related Obligations (other than the Indebtedness under the Repurchase
Documents). The preceding sentence is for the benefit of VFCC only and may not
be invoked or enforced by any other Person.
          (c) Pursuant to the Custodial Agreement, the Custodian shall hold the
Mortgage Asset Files as exclusive bailee pursuant to the terms of the Custodial
Agreement and shall deliver the Trust Receipts (along with completed Mortgage
Asset File Checklists attached thereto) to the Deal Agent (with a copy to the
Seller), each such Trust Receipt to reflect that the Custodian has reviewed such
Mortgage Asset Files in the manner and to the extent required by the Custodial
Agreement and identifying any deficiencies in such Mortgage Asset Files as so
reviewed.
          (d) The assignment under this Section 8.1 does not constitute and is
not intended to result in the creation or an assumption by the Deal Agent, the
Purchaser or any Secured Party of any obligation of the Seller or any other
Person in connection with any or all of the Purchased Items or under any
agreement or instrument relating thereto. Anything herein to the contrary
notwithstanding, (i) the Seller shall remain liable under the Purchased Items to
the extent set forth therein to perform all of their duties and obligations
thereunder to the same extent as if the Repurchase Documents had not been
executed, (ii) the exercise by the Deal Agent as agent for the Secured Parties
of any of its rights under, in or to the Purchased Items shall not release the
Seller from any of its duties or obligations under the Purchased Items, and
(iii) the Deal Agent, the Purchaser and the other Secured Parties shall not have
any obligations or liability under the Purchased Items by reason of the
Repurchase Documents or otherwise, nor shall the Deal Agent, the Purchaser or
other Secured Parties be obligated to perform any of the obligations or duties
of the Seller or any other Person thereunder or to take any action to collect or
enforce any claim for payment assigned hereunder.
          Section 8.2 Release of Lien on Purchased Assets.
          Except as otherwise provided in a Repurchase Document, at such time as
any Purchased Asset is repurchased in accordance with this Agreement, and the
Repurchase Price and all other amounts due with respect thereto have been paid
in full, the Deal Agent as agent for the Secured Parties will, to the extent
requested by the Seller, release its interest in such Purchased Asset and any
related Purchased Items; provided, that, the Agent as agent for the Secured
Parties will make no representation or warranty, express or implied, with
respect to any such Purchased Asset or Purchased Items in connection with such
release, except that the Deal Agent as agent for the Secured Parties shall
represent and warrant that it has not assigned, conveyed, pledged or otherwise
transferred such Purchased Asset or Purchased Items to any other Person.
          Section 8.3 Further Assurances.
          The provisions of Section 13.12 shall apply to the security interest
granted under Section 8.1 as well as to the Transactions hereunder.
Master Repurchase Agreement
(VFCC and Arbor)

87



--------------------------------------------------------------------------------



 



          Section 8.4 Remedies.
          Upon the occurrence of an Event of Default, the Deal Agent as agent
for the Secured Parties shall have, with respect to the security interest in the
Purchased Items granted pursuant to Section 8.1, and in addition to all other
rights and remedies available to the Deal Agent, the Purchaser and the other
Secured Parties under this Agreement, the Repurchase Documents and other
Applicable Law, all rights and remedies of a secured party upon default under
the UCC.
          Section 8.5 Waiver of Certain Laws.
          The Seller agrees, to the full extent that it may lawfully so agree,
that neither it nor anyone claiming through or under it will set up, claim or
seek to take advantage of any appraisement, valuation, stay, extension or
redemption law now or hereafter in force in any locality where any Purchased
Items may be situated in order to prevent, hinder or delay the enforcement or
foreclosure of this Agreement, or the absolute sale of any of the Purchased
Items or any part thereof, or the final and absolute putting into possession
thereof, immediately after such sale, of the purchasers thereof, and each of the
Seller, for itself and all who may at any time claim through or under it, hereby
waives, to the full extent that it may be lawful so to do, the benefit of all
such laws and any and all right to have any of the properties or assets
constituting the Purchased Items marshaled upon any such sale, and agrees that
the Deal Agent as agent for the Secured Parties or any court having jurisdiction
to foreclose the security interests granted in this Agreement may sell the
Purchased Items as an entirety or in such parcels as the Deal Agent as agent for
the Secured Parties or such court may determine.
          Section 8.6 Purchaser’s Duty of Care.
          Except as provided in the Repurchase Documents, the Deal Agent’s (or,
on its behalf, the Custodian’s) sole duty with respect to the Purchased Items,
the Pledged Collateral and any other collateral for the Facility shall be to use
reasonable care in the custody, use, operation and preservation of the Purchased
Items, the Pledged Collateral and any other collateral for the Facility in its
possession or control. Neither the Deal Agent, the Purchaser nor the Secured
Parties shall incur any liability to the Seller, the Guarantor, the Pledgor or
any other Person for any act of government, act of God or other such destruction
in whole or in part or negligence or wrongful act of custodians or agents
selected by and supervised by the Deal Agent with reasonable care, or the Deal
Agent’s failure to provide adequate protection or insurance for the Purchased
Items, the Pledged Collateral and the other collateral for the Facility. Neither
the Deal Agent, the Purchaser nor the Secured Parties shall have any obligation
to take any action to preserve any rights of the Seller, the Guarantor and the
Pledgor in any of the Purchased Items, the Pledged Collateral and the other
collateral for the Facility against prior parties, and the Seller hereby agrees
to take such action. The Seller, the Guarantor and the Pledgor shall defend the
Purchased Items, the Pledged Collateral and the other collateral for the
Facility against all such claims and demands of all Persons (other than claims
and demands resulting from interests created by the Deal Agent as agent for the
Secured Parties or the Purchaser), at all times, as are adverse to the Deal
Agent as agent for the Secured Parties and the Purchaser. Neither the Deal
Agent, the Purchaser nor the Secured Parties shall have any obligation to
realize upon any Purchased Item, the Pledged Collateral or the other collateral
for the Facility, except through proper application of any distributions with
respect to the Purchased Items, the Pledged Collateral and the other collateral
for the Facility made directly to the Deal Agent as agent for the Secured
Parties or its agent(s). So long as the Deal Agent as agent for the Secured
Parties (or the Custodian, on the Deal Agent’s behalf) shall act in good faith
in its handling of the Purchased Items, the Pledged Collateral and the other
collateral for the Facility, each of the Seller, the Guarantor and the Pledgor
waives or is deemed to have waived the defense of impairment of the Purchased
Items, the Pledged Collateral and the other collateral for the Facility by the
Deal Agent as agent for the Secured Parties, the Purchaser and the Custodian.
Master Repurchase Agreement
(VFCC and Arbor)

88



--------------------------------------------------------------------------------



 



ARTICLE IX
POWER OF ATTORNEY
          Section 9.1 Purchaser’s Appointment as Attorney–in–Fact.
          (a) Following the occurrence and during the continuance of an Event of
Default, the Seller hereby irrevocably constitutes and appoints the Deal Agent
as agent for the Secured Parties and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney–in–fact with full
irrevocable power and authority in the place and stead of the Seller and in the
name of the Seller or in its own name, from time to time in the Deal Agent’s
discretion, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments that may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, the Seller hereby gives the Deal Agent as agent for the Secured
Parties the power and right, on behalf of the Seller, without assent by, but
with notice to, the Seller, to do the following (in each case to the extent the
Seller is not prohibited by Applicable Law or any applicable Contractual
Obligation):
     (i) in the name of the Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any mortgage insurance or
with respect to any other Purchased Items and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Deal Agent for the purpose of collecting any and all such
moneys due under any such mortgage insurance or with respect to any other
Purchased Items whenever payable;
     (ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Items;
     (iii) (A) to direct any party liable for any payment under any Purchased
Items to make payment of any and all moneys due or to become due thereunder
directly to the Deal Agent as agent for the Secured Parties or as the Deal Agent
shall direct; (B) to ask or demand for, collect, receive payment of and receipt
for, any and all moneys, claims and other amounts due or to become due at any
time in respect of or arising out of any Purchased Items; (C) to sign and
endorse any invoices, assignments, verifications, notices and other documents in
connection with any Purchased Items; (D) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Purchased Items or any proceeds thereof and to
enforce any other right in respect of any Purchased Items; (E) to defend any
suit, action or proceeding brought against the Seller with respect to any
Purchased Items; (F) to settle, compromise or adjust any suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Deal Agent may deem appropriate, provided
that same does not impose any civil or criminal liability on the Seller or the
Guarantor; and (G) generally, to sell, transfer, pledge, exercise rights and
make any agreement with respect to or otherwise deal with any Purchased Items as
fully and completely as though the Deal Agent as agent for the Secured Parties
were the absolute owner thereof for all purposes, and to do, at the Deal Agent’s
option and the Seller’s expense, at any time, and from time to time, all acts
and things that the Deal Agent deems necessary to protect, preserve or realize
upon the Purchased Items and the Deal Agent’s Liens thereon and to effect the
intent of this Agreement, all as fully and effectively as such Seller might do;
Master Repurchase Agreement
(VFCC and Arbor)

89



--------------------------------------------------------------------------------



 



     (iv) to direct the actions of the Custodian with respect to the Purchased
Items under the Custodial Agreement; and
     (v) to execute, from time to time, in connection with any sale provided for
in Section 10.2, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Purchased Items.
          The Seller hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. This power of attorney is a power coupled
with an interest and shall be irrevocable.
          (b) The powers conferred on the Deal Agent hereunder are solely to
protect the Deal Agent’s, the Purchaser’s and the other Secured Parties’
interests in the Purchased Items and shall not impose any duty upon it to
exercise any such powers. The Deal Agent shall be accountable only for amounts
that it actually receives as a result of the exercise of such powers, and
neither the Deal Agent nor any of its officers, directors, employees or agents
shall be responsible to the Seller for any act or failure to act hereunder.
ARTICLE X
EVENTS OF DEFAULT
          Section 10.1 Events of Default.
          The following events shall be Events of Default (“Events of Default”)
hereunder:
          (a) the aggregate Repurchase Price for all Transactions outstanding on
any day exceeds the Maximum Amount and the same continues unremedied for two
(2) Business Days after notice from the Deal Agent; provided, however, during
the period of time that such event remains unremedied, no additional Transaction
will be made under this Agreement; or
          (b) a Servicer Default occurs and is continuing; or
          (c) the Facility Maturity Date shall have occurred and the Obligations
have not been repaid by such date; or
          (d) an Insolvency Event relating to the Seller, the Guarantor, the
Pledgor or any Affiliate of the Seller, the Guarantor or the Pledgor shall have
occurred; or
          (e) the Seller or the Guarantor shall become required to register as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended (the “40 Act”) or the arrangements contemplated by the
Repurchase Documents shall require registration as an “investment company”
within the meaning of the 40 Act; or
          (f) a regulatory, tax or accounting body has ordered that the
activities of the Seller or the Guarantor contemplated in the Repurchase
Documents be terminated or, as a result of any other event or circumstance, the
activities of the Seller or the Guarantor contemplated in the Repurchase
Documents may reasonably be expected to cause the Seller or the Guarantor to
suffer materially adverse regulatory, accounting or tax consequences; or
Master Repurchase Agreement
(VFCC and Arbor)

90



--------------------------------------------------------------------------------



 



          (g) there shall exist any event or occurrence that has caused a
Material Adverse Effect; or
          (h) (i) the Internal Revenue Service shall file notice of a Lien
pursuant to Section 6323 of the Code with regard to any assets of the Seller,
the Guarantor or the Pledgor, and such Lien shall not have been released within
five (5) Business Days; or
          (i) any material adverse change in the credit quality of the Seller or
the Guarantor shall occur; or
          (j) a default or event of default occurs under the Bank Repurchase
Facility or the Working Capital Facility; or
          (k) (i) any Repurchase Document, or any Lien or security interest
granted thereunder, shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of the Seller, the Guarantor or the Pledgor, or
     (ii) the Seller, the Guarantor, the Pledgor or any other party shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of any Repurchase Document or any Lien or
security interest thereunder, or
     (iii) the Purchased Items shall not have been sold to the Purchaser or its
designee, or the Liens contemplated under the Repurchase Documents shall cease
or fail to be first priority perfected Liens on any Purchased Items or the
Equity Interests in favor of the Deal Agent as agent for the Secured Parties or
shall be Liens in favor of any Person other than the Deal Agent as agent for the
Secured Parties; or
          (l) the Seller, the Guarantor or the Pledgor shall have failed to
observe or perform in any material respect any of the covenants or agreements of
the Seller, the Guarantor or the Pledgor set forth in this Agreement or the
other Repurchase Documents to which the Seller, the Guarantor or the Pledgor is
a party and the same continues unremedied for a period of twenty (20) days after
the earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Seller, the
Guarantor or the Pledgor by the Deal Agent, and (ii) the date on which the
Seller, the Guarantor or the Pledgor becomes aware thereof (provided, however,
in the case of a failure which is capable of cure but cannot reasonably be cured
within such twenty (20) day period (other than the payment of money), and
provided the Seller or the Guarantor shall have timely commenced to cure such
failure within such twenty (20) day period (with evidence of same delivered to
the Deal Agent) and thereafter diligently and expeditiously proceeds to cure the
same, such twenty (20) day period shall be extended for an additional twenty
(20) day period); or
          (m) any representation, warranty or certification made by the Seller,
the Guarantor or the Pledgor in this Agreement or any Repurchase Document or in
any certificate delivered pursuant to this Agreement or any Repurchase Document
shall prove to have been incorrect in any material respect when made and that
continues to be unremedied for a period of twenty (20) Business Days after the
earlier to occur of (i) the date on which written notice of such incorrectness
requiring the same to be remedied shall have been given to the Seller, the
Guarantor or the Pledgor by the Deal Agent, and (ii) the date on which the
Seller, the Guarantor or the Pledgor becomes aware thereof; or
          (n) the Seller shall have failed to give instructions or notice to the
Deal Agent as required by this Agreement, or to deliver any required reports
hereunder, on or before the date such instruction, notice or report is required
to be made or given, as the case may be, under the terms of this Agreement and
such
Master Repurchase Agreement
(VFCC and Arbor)

91



--------------------------------------------------------------------------------



 



failure continues unremedied for a period of two (2) Business Days after the
earlier to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Seller by the
Deal Agent and (ii) the date on which the Seller becomes aware thereof; or
          (o) the Seller shall have failed to make any payment due with respect
to recourse debt or other obligations or an event or condition shall have
occurred that would permit acceleration of such recourse debt or other
obligations whether or not such event or condition has been waived; or
          (p) the Seller shall default in the payment of any Repurchase Price
due or any amount due under Sections 2.7 or 2.8 or any other provision of this
Agreement or the Repurchase Documents when due (whether at stated maturity, upon
acceleration or at mandatory or optional prepayment) or the Seller’s, any
Servicer’s or any PSA Servicer’s failure to deposit to the Collection Account
all Income as required by Subsection 5.1(f); or
          (q) the Seller shall default in the payment of any other amount
payable by it hereunder or under any other Repurchase Document after
notification by the Deal Agent of such default, and such default shall have
continued unremedied for two (2) Business Days; or
          (r) a final judgment or judgments for the payment of money in excess
of $750,000 in the aggregate shall be rendered against the Seller, the Guarantor
or any of their Affiliates by one (1) or more courts, administrative tribunals
or other bodies having jurisdiction, and the same shall not be satisfied,
discharged (or provision shall not be made for such discharge) or bonded, or a
stay of execution thereof shall not be procured, within thirty (30) days from
the date of entry thereof; or
          (s) the Seller shall grant, or suffer to exist, any Lien on any
Purchased Item (except Permitted Liens) or the Pledgor shall grant, permit or
suffer to exist any Lien on any portion of the Equity Interests; or
          (t) the Seller, the Guarantor or any of their Affiliates shall be in
default under (i) any Indebtedness or Guarantee Obligation of the Seller, the
Guarantor or of their Affiliates, which default (A) involves the failure to pay
a matured obligation, or (B) permits the acceleration of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness, (ii) any other material Contractual Obligation to which the
Seller, the Guarantor or any of their Affiliates is a party, which default
(A) involves the failure to pay a matured obligation, or (B) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
of such contract, or (iii) any Seller–Related Obligation; or
          (u) any Repurchase Price in connection with a Swingline Purchase is
not repaid on or before the date such Repurchase Price is required to be repaid
pursuant to Subsection 2.16(c) of this Agreement; or
          (v) (i) the Seller, the Guarantor or an ERISA Affiliate shall engage
in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Benefit Plan, (ii) any material
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Seller, the Guarantor or any
ERISA Affiliate, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Deal Agent, likely to result in the termination of such Plan for
purposes of Title IV of ERISA, (iv) any Plan shall terminate for purposes of
Title IV of ERISA, (v) the Seller, the Guarantor or any ERISA Affiliate shall,
or in the reasonable opinion of the
Master Repurchase Agreement
(VFCC and Arbor)

92



--------------------------------------------------------------------------------



 



Deal Agent is likely to, incur any liability in connection with a withdrawal
from, or the insolvency or reorganization of, a Multiemployer Plan, or (vi) any
other event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to have a Material Adverse Effect; or
          (w) the Seller fails to transfer Purchased Assets on the applicable
Purchase Date or fails to repurchase Purchased Assets on the applicable
Repurchase Date; or
          (x) the Pledgor shall cease to own 100% of the issued and outstanding
Equity Interests of ARF, ART shall cease to own indirectly 82% of the issued and
outstanding Equity Interests of Arbor Realty, Arbor TRS Holding Company, Inc.
shall cease to own 100% of the Class A membership interest in ARSR Tahoe and/or
Arbor Realty shall cease to own 99% of the issued and outstanding Equity
Interests of ARSR; or
          (y) the Seller, the Guarantor or the Pledgor shall admit its inability
to, or its intentions not to, perform its obligations, covenants or agreements
under any Repurchase Document.
          For the purposes of Subsections 10.1(d), (r) and (t) and the next
sentence and not with respect to any other provision of this Agreement, the
percentage used in the term Affiliate shall be 50% instead of 20%. Subject to
the preceding sentence, upon the occurrence of any event described in
Subsections 10.1(d), (r) or (t) with respect to any Affiliate, including any
Person that becomes an Affiliate of the Seller, the Pledgor or the Guarantor as
a result of an exercise by the Seller, the Pledgor or the Guarantor of its
remedies in connection with a pledge to the Seller, the Pledgor or the Guarantor
of interests in such Person, the Seller shall promptly notify the Deal Agent of
same in writing and the Deal Agent will make a determination in its reasonable
discretion and within a reasonable period of time as to whether such event shall
constitute an Event of Default.
          Section 10.2 Remedies.
          (a) If an Event of Default occurs, the following rights and remedies
are available to the Deal Agent as agent for the Secured Parties; provided, that
an Event of Default shall be deemed to be continuing unless expressly waived by
the Deal Agent in writing.
     (i) At the option of the Deal Agent, exercised by written notice to the
Seller (which option shall be deemed to have been exercised, even if no notice
is given, immediately upon the occurrence of an Insolvency Event of the Seller,
the Guarantor, the Pledgor or any of their Affiliates), the Repurchase Date for
each Transaction hereunder, if it has not already occurred, shall be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately cancelled). The Deal
Agent shall (except upon the occurrence of an Insolvency of the Seller, the
Guarantor, the Pledgor or any of their Affiliates) give notice to the Seller of
the exercise of such option as promptly as practicable.
     (ii) If the Deal Agent exercises or is deemed to have exercised the option
referred to in Subsection 10.2(a)(i),
                       (A) (1) the Seller’s obligations in such Transactions to
repurchase all Purchased Items, at the Repurchase Price therefor on the
Repurchase Date, and, without duplication, to pay the Aggregate Unpaids and all
other amounts owed by the Seller hereunder and under the other Repurchase
Documents, shall thereupon become
Master Repurchase Agreement
(VFCC and Arbor)

93



--------------------------------------------------------------------------------



 



immediately due and payable, (2) all Income paid after such exercise or deemed
exercise shall be retained by the Deal Agent as agent for the Secured Parties
and applied to the aggregate unpaid Repurchase Price, the Aggregate Unpaids and
any other amounts owed by the Seller hereunder and under the other Repurchase
Documents, and (3) the Seller shall immediately deliver to the Deal Agent as
agent for the Secured Parties any Purchased Items subject to such Transactions
then in the Seller’s possession or control; and
                    (B) all Income actually received by the Deal Agent as agent
for the Secured Parties pursuant to Section 2.8 (excluding any Late Payment Fees
paid pursuant to Subsection 2.5(a)) shall be applied to the aggregate unpaid
Repurchase Price and Aggregate Unpaids and any other amounts owed by the Seller
hereunder or the other Repurchase Documents.
     (iii) Upon the occurrence of one or more Events of Default, and subject to
Section 6.14, the Deal Agent as agent for the Secured Parties shall have the
right to obtain physical possession of the Servicing Records (subject to the
provisions of the Custodial Agreement), the Servicing Files and all other files
of the Seller relating to the Purchased Items and all documents relating to the
Purchased Items which are then or may thereafter come into the possession of the
Seller or any third party acting for the Seller, and the Seller shall deliver to
the Deal Agent such assignments as the Deal Agent shall request, and the Deal
Agent shall have the right to appoint any Person to act as the Servicer for the
Purchased Assets. The Deal Agent shall be entitled to specific performance of
all agreements of the Seller contained in the Repurchase Documents.
     (iv) At any time after the second (2nd) Business Day following notice to
the Seller (which notice may be the notice given under Subsection 10.2(a)(i)),
in the event the Seller has not repurchased all Purchased Items, the Deal Agent
as agent for the Secured Parties may (A) immediately sell, without demand or
further notice of any kind, at a public or private sale and at such price or
prices as the Deal Agent may deem reasonably satisfactory any or all Purchased
Items subject to such Transactions hereunder and apply the proceeds thereof to
the aggregate unpaid Repurchase Price, the Aggregate Unpaids and any other
amounts owed by the Seller hereunder and under the other Repurchase Documents,
or (B) in its sole discretion, elect, in lieu of selling all or a portion of
such Purchased Items, to give the Seller credit for such Purchased Items in an
amount equal to the Market Value of the Purchased Items against the aggregate
unpaid Repurchase Price, the Aggregate Unpaids and any other amounts owing by
the Seller hereunder and under the other Repurchase Documents. The proceeds of
any disposition of Purchased Items shall be applied first to the costs and
expenses incurred by the Deal Agent in connection with the Seller’s default;
second to the costs of related covering and/or related hedging transactions;
third to the Repurchase Price; fourth to the Aggregate Unpaids and any other
amounts owed by the Seller hereunder or under the other Repurchase Documents;
and fifth to the Seller.
     (v) The Seller agrees that the Deal Agent may obtain an injunction or an
order of specific performance to compel the Seller to fulfill any of its
obligations as set forth in Article X if the Seller fails or refuses to perform
its obligations as set forth therein.
     (vi) The Seller shall be liable to the Deal Agent as agent for the Secured
Parties, payable as and when incurred by the Deal Agent, for (A) the amount of
all reasonable actual out–of–pocket expenses, including legal or other expenses
incurred by the Deal Agent in connection
Master Repurchase Agreement
(VFCC and Arbor)

94



--------------------------------------------------------------------------------



 



with or as a consequence of an Event of Default, and (B) all reasonable costs
incurred in connection with hedging or covering transactions.
          (vii) The Deal Agent as agent for the Secured Parties shall have, in
addition to its rights hereunder, any rights otherwise available to it under any
other agreement or Applicable Law.
          (b) The Deal Agent as agent for the Secured Parties may exercise one
or more of the remedies available to the Deal Agent immediately upon the
occurrence of an Event of Default and, except to the extent provided in
Subsections 10.2(a)(i) and 10.2(a)(iv), at any time thereafter without notice to
the Seller. All rights and remedies arising under this Agreement, as amended
from time to time, are cumulative and not exclusive of any other rights or
remedies that the Deal Agent as agent for the Secured Parties may have.
          (c) The Deal Agent as agent for the Secured Parties may enforce its
rights and remedies hereunder without prior judicial process or hearing, and the
Seller hereby expressly waives any defenses the Seller might otherwise have to
require the Deal Agent as agent for the Secured Parties to enforce its rights by
judicial process. The Seller also waives any defense (other than a defense of
payment or performance) the Seller might otherwise have arising from the use of
nonjudicial process, enforcement and sale of all or any portion of the Purchased
Items, or from any other election of remedies. The Seller recognizes that
nonjudicial remedies are consistent with the usages of the trade, are responsive
to commercial necessity and are the result of a bargain at arm’s–length.
          (d) To the extent permitted by Applicable Law, the Seller shall be
liable to the Deal Agent as agent for the Secured Parties for interest on any
amounts owing by the Seller hereunder, from the date the Seller becomes liable
for such amounts hereunder until such amounts are (i) paid in full by the Seller
or (ii) satisfied in full by the exercise of the Deal Agent’s rights hereunder.
Interest on any sum payable by the Seller to the Deal Agent as agent for the
Secured Parties under this Subsection 10.2(d) shall accrue interest from and
after the date of the Event of Default at a rate equal to the Post–Default Rate.
          (e) In addition to the rights under this Section 10.2, upon an Event
of Default the Purchaser shall no longer be obligated to enter into any
additional Transactions pursuant to any outstanding Confirmation and the Deal
Agent as agent for the Secured Parties shall have the following additional
rights if an Event of Default occurs:
     (i) The Deal Agent as agent for the Secured Parties, the Purchaser and the
Seller agree and acknowledge that the Purchased Assets constitute collateral
that may decline rapidly in value. Accordingly, notwithstanding anything to the
contrary in this Agreement, the Deal Agent as agent for the Secured Parties
shall not be required to give notice to the Seller or any other Repurchase Party
prior to exercising any remedy in respect of an Event of Default. If no prior
notice is given, the Deal Agent shall give notice to the Seller of the remedies
effected by the Deal Agent as agent for the Secured Parties promptly thereafter.
The Deal Agent shall act in good faith in exercising its rights pursuant to this
section.
     (ii) The Deal Agent as agent for the Secured Parties may, in its sole
discretion, elect to hold any Purchased Asset for its own account and earn the
related interest on the full face amount thereof.
          (f) The Deal Agent as agent for the Secured Parties shall have, in
addition to its rights hereunder, any rights otherwise available to it under any
other agreement or Applicable Law.
Master Repurchase Agreement
(VFCC and Arbor)

95



--------------------------------------------------------------------------------



 



          (g) Neither the Seller, the Guarantor nor any other Person shall be
permitted to cure an Event of Default after the Purchaser has accelerated the
Obligations unless the Purchaser otherwise consents.
          Section 10.3 Determination of Events of Default.
          In making a determination as to whether an Event of Default has
occurred, the Deal Agent shall be entitled to rely on reports published or
broadcast by media sources believed by the Deal Agent to be generally reliable
and on information provided to it by any other sources believed by it to be
generally reliable, provided that (i) the Deal Agent reasonably and in good
faith believes such information to be accurate and has taken such steps as may
be reasonable in the circumstances (including consulting with the Seller, the
Pledgor and/or the Guarantor) to attempt to verify such information.
ARTICLE XI
INDEMNIFICATION
          Section 11.1 Indemnities by the Seller.
          (a) The Seller agrees to hold the Purchaser, the Deal Agent, any
Secured Party, any Affected Party and any Affiliates of the Purchaser, the Deal
Agent, any Secured Party and any Affected Party and the Purchaser’s, the Deal
Agent’s, any Secured Party’s, any Affected Party’s and their Affiliates’
officers, directors, shareholders, partners, members, owners, employees, agents,
attorneys, Affiliates and advisors (each an “Indemnified Party” and collectively
the “Indemnified Parties”) harmless from and indemnify any Indemnified Party
against all liabilities, losses, damages, judgments, costs, expenses, penalties
or fines of any kind that may be imposed on, incurred by or asserted against
such Indemnified Party (collectively, the “Indemnified Amounts”) in any way
relating to, arising out of or resulting from (i) the Facility, this Agreement,
the Repurchase Documents, the Mortgage Loan Documents, any Purchased Item, the
Pledged Collateral and any other collateral for the Facility or any transaction
or Transaction contemplated hereby or thereby, or any amendment, supplement,
extension or modification of, or any waiver or consent under or in respect of,
this Agreement, the Repurchase Documents, the Mortgage Loan Documents, any
Purchased Item, the Pledged Collateral and any other collateral for the
Facility, or any transaction or Transaction contemplated hereby or thereby,
(ii) any Mortgage Asset, any Purchased Item, any Pledged Collateral or any other
collateral for the Facility, (iii) any violation or alleged violation of,
non-compliance with or liability under any Applicable Law (including, without
limitation, violation of securities laws and Environmental Laws), (iv) ownership
of, Liens on, security interests in or the exercise of rights and/or remedies
under the Repurchase Documents, the Mortgage Loan Documents, the Purchased
Items, the Pledged Collateral, any other collateral for the Facility, the
Underlying Mortgaged Property, any other related Property or collateral or any
part thereof or any interest therein or receipt of any Income or rents, (v) any
accident, injury to or death of any person or loss of or damage to property
occurring in, on or about any Underlying Mortgaged Property, any other related
Property or collateral or any part thereof, the Purchased Items or on the
adjoining sidewalks, curbs, parking areas, streets or ways, (vi) any use, nonuse
or condition in, on or about, or possession, alteration, repair, operation,
maintenance or management of, any Underlying Mortgaged Property, any other
related Property or collateral or any part thereof or on the adjoining
sidewalks, curbs, parking areas, streets or ways, (vii) any failure on the part
of the Seller, the Guarantor or the Pledgor to perform or comply with any of the
terms of the Mortgage Loan Documents, the Repurchase Documents, the Purchased
Items, the Pledged Collateral or any other collateral for the Facility, (viii)
performance of any labor or services or the furnishing of any materials or other
property in respect of the Underlying Mortgaged Property, any other related
Property or collateral, the Purchased Items or any part thereof, (ix) any claim
by brokers, finders or similar Persons claiming to be entitled to a commission
in connection with any lease or other transaction involving any
Master Repurchase Agreement
(VFCC and Arbor)

96



--------------------------------------------------------------------------------



 



Underlying Mortgaged Property, any other related Property or collateral, the
Purchased Items or any part thereof or the Repurchase Documents, (x) any Taxes
including, without limitation, any Taxes attributable to the execution,
delivery, filing or recording of any Repurchase Document, any Mortgage Loan
Document or any memorandum of any of the foregoing, (xi) any Lien or claim
arising on or against the Underlying Mortgaged Property, any other related
Property or collateral, the Pledged Collateral, the Purchased Items or any part
thereof under any Applicable Law or any liability asserted against the Deal
Agent, the Purchaser, any Secured Party or any Affected Party with respect
thereto, (xii) the claims of any lessee or any Person acting through or under
any lessee or otherwise arising under or as a consequence of any leases with
respect to any Underlying Mortgaged Property, related Property or collateral, or
any claims of a Borrower, (xiii) any civil penalty or fine assessed by OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with the defense thereof, by any
Indemnified Party as a result of conduct of the Seller, the Pledgor or the
Guarantor that violates any sanction enforced by OFAC, (xiv) any and all
Indemnified Amounts arising out of, attributable or relating to, accruing out
of, or resulting from (1) a past, present or future violation or alleged
violation of any Environmental Laws in connection with any Property or
Underlying Mortgaged Property by any Person or other source, whether related or
unrelated to the Seller, the Pledgor, the Guarantor or any Borrower, (2) any
presence of any Materials of Environmental Concern in, on, within, above, under,
near, affecting or emanating from any Property or Underlying Mortgaged Property,
(3) the failure to timely perform any Remedial Work, (4) any past, present or
future activity by any Person or other source, whether related or unrelated to
the Seller, the Pledgor, the Guarantor or any Borrower in connection with any
actual, proposed or threatened use, treatment, storage, holding, existence,
disposition or other release, generation, production, manufacturing, processing,
refining, control, management, abatement, removal, handling, transfer or
transportation to or from any Property or Underlying Mortgaged Property of any
Materials of Environmental Concern at any time located in, under, on, above or
affecting any Property or Underlying Mortgaged Property, (5) any past, present
or future actual Release (whether intentional or unintentional, direct or
indirect, foreseeable or unforeseeable) to, from, on, within, in, under, near or
affecting any Property or Underlying Mortgaged Property by any Person or other
source, whether related or unrelated to the Seller, the Guarantor, any other
Repurchase Party or any Borrower, (6) the imposition, recording or filing or the
threatened imposition, recording or filing of any Lien on any Property or
Underlying Mortgaged Property with regard to, or as a result of, any Materials
of Environmental Concern or pursuant to any Environmental Law, or (7) any
misrepresentation or inaccuracy in any representation or warranty in any
material respect or material breach or failure to perform any covenants or other
obligations pursuant to this Agreement, the other Repurchase Documents or any of
the Mortgage Loan Documents or relating to environmental matters in any way
including, without limitation, under any of the Mortgage Loan Documents or
(xv) any representation or warranty made or deemed made by the Seller, the
Guarantor or any of their respective officers under or in connection with this
Agreement or any other Repurchase Document, that shall have been false or
incorrect in any material respect when made or deemed made or delivered,
(xvi) the failure by the Seller, the Guarantor or any Servicer to comply with
any term, provision or covenant contained in this Agreement, the Repurchase
Documents, any Servicing Agreement or any agreement executed in connection with
the foregoing agreements, or with any Applicable Law or with respect to any
Purchased Items, or the nonconformity of any Purchased Items with any such
Applicable Law, (xvii) the failure to vest and maintain vested in the Purchaser
or Deal Agent, as agent for the Secured Parties, an undivided ownership interest
in the Purchased Assets, together with all Income, free and clear of any Lien
(other than Permitted Liens) whether existing at the time of any Transaction or
at any time thereafter, (xviii) the aggregate Repurchase Price for all
Transactions exceeding the Maximum Amount on any Business Day, (xix) the failure
to file, or any delay in filing, financing statements, continuation statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other Applicable Laws with respect to any Purchased Items,
whether at the time of any Transaction or at any subsequent time, (xx) any
dispute, claim, offset or defense (other than the discharge in bankruptcy of the
Borrower) of the Borrower to the payment with respect to any Purchased Item
(including, without limitation, a defense based on the Purchased Item not being
a legal,
Master Repurchase Agreement
(VFCC and Arbor)

97



--------------------------------------------------------------------------------



 



valid and binding obligation of such Borrower enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Purchased Item or the furnishing or
failure to furnish such merchandise or services, (xxi) any failure of the
Seller, the Guarantor or any Servicer to perform its duties or obligations in
accordance with the provisions of this Agreement, any Servicing Agreement or any
of the other Repurchase Documents or any failure by the Seller, the Guarantor,
any Servicer or any Affiliate of the Seller or the Guarantor to perform its
respective duties under any Purchased Item, (xxii) the failure of the Seller,
the Guarantor or any Servicer to remit any Income due hereunder to the
Collection Account on or before the date such Income is required to be deposited
therein (whether by the exercise of setoff rights or otherwise), (xxiii) any
inability to obtain any judgment in, or utilize the court or other adjudication
system of, any state in which a Borrower may be located as a result of the
failure of the Seller to qualify to do business or file any notice or business
activity report or any similar report, (xxiv) any action taken by the Seller,
the Guarantor or any Servicer in the enforcement, collection or foreclosure of
any Purchased Item, (xxv) any products liability claim or personal injury or
property damage suit or other similar or related claim or action of whatever
sort arising out of or in connection with the Purchased Assets or services that
are the subject of any Purchased Item, (xxvi) any claim, suit or action of any
kind or nature whatsoever arising out of or in connection with Environmental
Laws including any vicarious liability, (xxvii) the failure by the Seller or the
Guarantor to pay when due any Taxes for which the Seller or the Guarantor is
liable, including, without limitation, sales, excise or personal property taxes
payable in connection with the Purchased Items, (xxviii) any repayment by the
Deal Agent, the Purchaser, any Secured Party or any Affected Party of any amount
previously distributed in payment of the Repurchase Price, payment of Price
Differential or the Aggregate Unpaids or any other amount due hereunder or under
any Interest Rate Protection Agreement, in each case which amount the Deal
Agent, the Purchaser, any Secured Party or any Affected Party believes in good
faith is required to be repaid, (xxix) the commingling of Income on the
Purchased Items at any time with other funds, (xxx) any investigation,
litigation or proceeding related to this Agreement or the use of proceeds of
Transactions or the security interest in the Purchased Items, (xxxi) any failure
by the Seller to give reasonably equivalent value to the Transferors in
consideration for the transfer by the Transferors to the Seller of any item of
the Purchased Items or any attempt by any Person to void or otherwise avoid any
such transfer under any statutory provision or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code, (xxxii) the
use of the proceeds of any Transaction in a manner other than as provided in
this Agreement and the Purchase Agreements, (xxxiii) any Purchased Asset treated
as or represented as an Eligible Asset or as satisfying the representations and
warranties set forth in Schedule 1 that, at the applicable time, does not
satisfy the foregoing criteria, (xxxiv) the exercise by any Borrower of any
rights of setoff against the Seller, the Guarantor or any of their Affiliates or
the exercise of any rights by a Borrower that impacts, impairs, reduces or
diminishes any Income or any Purchased Asset, (xxxv) the failure by the Seller
to comply with any of the covenants relating to the Interest Rate Protection
Agreements or (xxxvi) the Seller’s, the Guarantor’s and/or the Pledgor’s
conduct, activities, actions and/or inactions in connection with, relating to or
arising out of any of the foregoing clauses of this Subsection 11.1(a), that, in
each case, results from anything other than any Indemnified Party’s gross
negligence or willful misconduct. In any suit, proceeding or action brought by
an Indemnified Party in connection with any Purchased Item, the Pledged
Collateral or any other collateral for the Facility for any sum owing
thereunder, or to enforce any provisions of any Purchased Item, the Pledged
Collateral or any other collateral for the Facility, the Seller shall save,
indemnify and hold such Indemnified Party harmless from and against all expense,
loss or damage suffered by reason of any defense, set–off, counterclaim,
recoupment or reduction of liability whatsoever of the account debtor, obligor
or Borrower thereunder arising out of a breach by the Seller, the Guarantor or
the Pledgor of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to or in favor of such account
debtor, obligor or Borrower or its successors from the Seller, the Guarantor or
the Pledgor. The Seller also agrees to reimburse an Indemnified Party as and
when billed by such Indemnified Party for all such Indemnified Party’s costs,
expenses and fees incurred in connection with the enforcement or the
preservation of such Indemnified Party’s rights under this Agreement, the
Master Repurchase Agreement
(VFCC and Arbor)

98



--------------------------------------------------------------------------------



 



Repurchase Documents, the Mortgage Loan Documents and any transaction or
Transaction contemplated hereby or thereby, including, without limitation, the
reasonable fees and disbursements of its counsel. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Subsection 11.1(a) applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by the Seller, the
Guarantor, the Pledgor and/or any of their officers, directors, shareholders,
employees or creditors, an Indemnified Party or any other Person or any
Indemnified Party is otherwise a party thereto and whether or not any
transaction contemplated hereby is consummated.
          (b) Any amounts subject to the indemnification provisions of this
Section 11.1 shall be paid by the Seller to the Indemnified Party within five
(5) Business Days following such Person’s demand therefor. For the avoidance of
doubt, an Indemnified Party may seek payment of any Indemnified Amount at any
time and regardless of whether a Default or an Event of Default then exists or
is continuing.
          (c) If for any reason the indemnification provided in this
Section 11.1 is unavailable to the Indemnified Party, other than unavailability
due to the gross negligence or willful misconduct of such Indemnified Party, or
is insufficient to hold an Indemnified Party harmless, then the Seller shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect not only the relative benefits received by such Indemnified Party on the
one hand and the Seller and the Guarantor on the other hand but also the
relative fault of such Indemnified Party as well as any other relevant equitable
considerations.
          (d) The obligations of the Seller under this Article XI shall survive
the resignation or removal of the Deal Agent and the termination of this
Agreement.
          Section 11.2 After–Tax Basis.
          Indemnification under Section 11.1 shall be in an amount necessary to
make the Indemnified Party whole after taking into account any tax consequences
to the Indemnified Party of the receipt of the indemnity provided hereunder,
including the effect of such tax or refund on the amount of tax measured by net
income or profits that is or was payable by the Indemnified Party.
ARTICLE XII
THE DEAL AGENT
          Section 12.1 Deal Agent.
          (a) Authorization and Action. The Purchasers hereby designate and
appoint WCM as the Deal Agent hereunder and authorize the Deal Agent to act as
agent and bailee and take such actions as agent and bailee on behalf of the
Purchasers and the other Secured Parties and to exercise such powers as are
delegated to the Deal Agent by the terms of this Agreement, together with such
powers as are reasonably incidental thereto. The Deal Agent shall not have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with VFCC or any Secured Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
the Deal Agent shall be read into this Agreement or otherwise exist for the Deal
Agent. In performing its functions and duties hereunder, the Deal Agent shall
act solely as an agent for VFCC and the other Secured Parties and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, the Guarantor, the Pledgor or any of
their successors or assigns. The Deal Agent shall not be required to take any
action that exposes the Deal Agent to personal liability or that is contrary to
this
Master Repurchase Agreement
(VFCC and Arbor)

99



--------------------------------------------------------------------------------



 



Agreement or Applicable Law. The appointment and authority of the Deal Agent
hereunder shall terminate at the indefeasible payment in full of the
Obligations.
          (b) Delegation of Duties. The Deal Agent may execute any of its duties
under this Agreement or the other Repurchase Documents by or through agents,
bailees or attorneys–in–fact and shall be entitled to the advice of counsel
concerning all matters pertaining to such duties. The Deal Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys–in–fact
selected by it with reasonable care.
          (c) Exculpatory Provisions. Neither the Deal Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement (except for its, their or such Person’s own gross negligence or
willful misconduct or, in the case of the Deal Agent, the breach of its
obligations expressly set forth in this Agreement), or (ii) responsible in any
manner to VFCC or any other Secured Party for any recitals, statements,
representations or warranties made by the Seller contained in this Agreement or
in any certificate, report, statement or other document referred to or provided
for in, or received under or in connection with, this Agreement, for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other document furnished in connection herewith, for any
failure of the Seller to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article III. The Deal Agent shall not
be under any obligation to VFCC or any other Secured Party to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
Properties, books or records of the Seller. The Deal Agent shall not be deemed
to have knowledge of any Default, Event of Default or Servicer Default unless
the Deal Agent has received notice from the Seller or a Secured Party.
          (d) Reliance. The Deal Agent shall in all cases be entitled to rely,
and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Seller), independent accountants
and other experts selected by the Deal Agent. The Deal Agent shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any other document furnished in connection herewith unless it shall
first receive such advice or concurrence of VFCC and the other Secured Parties,
as it deems appropriate, or it shall first be indemnified to its satisfaction by
VFCC and the other Secured Parties; provided, that, unless and until the Deal
Agent shall have received such advice, the Deal Agent may take or refrain from
taking any action as the Deal Agent shall deem advisable and in the best
interests of VFCC and the other Secured Parties. The Deal Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of VFCC and the other Secured Parties, and such request and any
action taken or failure to act pursuant thereto shall be binding upon VFCC and
the other Secured Parties.
          (e) Non–Reliance on the Deal Agent and Other Purchaser. VFCC and the
other Secured Parties expressly acknowledge that neither the Deal Agent nor any
of its officers, directors, employees, agents, attorneys–in–fact or affiliates
has made any representations or warranties to it and that no act by the Deal
Agent hereafter taken, including, without limitation, any review of the affairs
of the Seller, shall be deemed to constitute any representation or warranty by
the Deal Agent. Each of VFCC and the other Secured Parties represent and warrant
to the Deal Agent that it has made and will make, independently and without
reliance upon the Deal Agent, and based on such documents and information as it
has deemed appropriate, its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Seller and has made its own decision to enter into this
Agreement.
Master Repurchase Agreement
(VFCC and Arbor)

100



--------------------------------------------------------------------------------



 



          (f) The Deal Agent in its Individual Capacity. The Deal Agent and any
of its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Seller or any Affiliate of the Seller as though
the Deal Agent were not the Deal Agent hereunder. With respect to the
Transactions entered into pursuant to this Agreement, the Deal Agent and each of
its Affiliates shall have the same rights and powers under this Agreement as the
Purchaser and may exercise the same as though it were not the Deal Agent and the
terms “Purchaser” shall include the Deal Agent in its individual capacity.
          (g) Successor Deal Agent. The Deal Agent may, upon thirty (30) days’
notice to the Seller and VFCC, and the Deal Agent will, upon the direction of
VFCC, resign as Deal Agent. If the Deal Agent shall resign, then VFCC, during
such thirty (30) day period, shall appoint a successor agent. If for any reason
no successor Deal Agent is appointed by VFCC during such thirty (30) day period,
then effective upon the expiration of such thirty (30) day period, the Seller
shall make all payments it otherwise would have made to the Deal Agent in
respect of the Obligations or under the Fee Letter directly to VFCC and for all
purposes shall deal directly with VFCC. After any retiring Deal Agent’s
resignation hereunder as Deal Agent, the provisions of Article XI and
Article XII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Deal Agent under this Agreement.
ARTICLE XIII
MISCELLANEOUS
          Section 13.1 Amendments and Waivers.
          Except as provided in this Section 13.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Seller, the Deal Agent, the Purchaser and the
Guarantor; provided, however, that, no such amendment, waiver or modification
that is material shall be effective unless (if and to the extent required by the
commercial paper program of the Purchaser) the Rating Agencies shall have
provided Ratings Confirmations. Any waiver or consent shall be effective only if
it is in writing and only in the specific instance and for the specific purpose
for which given.
          Section 13.2 Notices, Etc.
          All notices and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or delivered,
as to each party hereto, at its address set forth under its name on the
signature pages hereof or at such other address as shall be designated by such
party in a written notice to the other parties hereto. All such notices and
communications shall be effective, upon receipt, or in the case of (a) notice by
mail, five (5) days after being deposited in the United States mail, first class
postage prepaid, (b) notice by telex, when telexed against receipt of answer
back, or (c) notice by facsimile copy, when verbal communication of receipt is
obtained.
          Section 13.3 Set–offs.
          (a) In addition to any rights and remedies of the Deal Agent, the
Purchaser or any Secured Party provided by this Agreement, the Repurchase
Documents and by Applicable Law, the Purchaser and the Deal Agent as agent for
the Secured Parties shall have the right, without prior notice to Seller or the
Guarantor, any such notice being expressly waived by Seller and the Guarantor to
the extent permitted by Applicable Law, upon any amount becoming due and payable
by Seller or the Guarantor to the Deal Agent, the Purchaser or any Secured Party
hereunder, under the Repurchase Documents or otherwise
Master Repurchase Agreement
(VFCC and Arbor)

101



--------------------------------------------------------------------------------



 



(whether at the stated maturity, by acceleration or otherwise) to set–off and
appropriate and apply against such amount any and all monies and other property
of Seller or the Guarantor, any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any and all other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, and in each case at any
time held or owing by the Deal Agent, the Purchaser, any Secured Party or any
Affiliate thereof to or for the credit or the account of Seller or the
Guarantor.
          (b) If any Secured Party, whether by setoff or otherwise, has payment
made to it with respect to any portion of the Obligations owing to such Secured
Party (other than payments received pursuant to Section 11.1) in a greater
proportion than that received by any other Secured Party, such Secured Party
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of the Obligations held by the other Secured Parties so that after
such purchase each Secured Party will hold its ratable proportion of the
Obligations; provided, however, that if all or any portion of such excess amount
is thereafter recovered from such Secured Party, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
          (c) The Deal Agent will promptly notify the affected Seller, the
Guarantor, the Pledgor and/or any Affiliate or Subsidiary that is directly or
indirectly wholly–owned by the Seller, the Guarantor and/or the Pledgor after
any such set–off and application made by the Deal Agent as agent for the Secured
Parties or the Purchaser, provided that the failure to give such notice shall
not affect the validity of such set–off and application.
          Section 13.4 No Waiver; Remedies.
          No failure on the part of the Deal Agent, the Purchaser, a Secured
Party or an Affected Party to exercise, and no delay in exercising, any right or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy hereunder preclude any further exercise
thereof or the exercise of any other right. The rights and remedies herein
provided are cumulative and not exclusive of any rights and remedies provided by
law.
          Section 13.5 Binding Effect.
          This Agreement shall be binding upon and inure to the benefit of the
Seller, the Deal Agent, the Purchaser, the Secured Parties, the Affected Parties
and the Guarantor and their respective successors and permitted assigns.
          Section 13.6 Term of this Agreement.
          (a) This Agreement, including, without limitation, the Seller’s and
the Guarantor’s representations, covenants and duties set herein, create and
constitute the continuing obligation of the parties hereto in accordance with
its terms and shall remain in full force and effect until the Aggregate Unpaids
are paid in full; provided, however, that the indemnification and payment
provisions of Article XI, the provisions of Subsections 2.5(b), 2.13, 2.14,
13.9, 13.11 and 13.13 and any other provision that by its terms expressly
survives termination, shall be continuing and shall survive any termination of
this Agreement.
          (b) Subject to Subsection 13.6(a), this Agreement may be terminated by
the Deal Agent or the Seller upon giving written notice to the other and to the
Guarantor, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transaction then outstanding.
Master Repurchase Agreement
(VFCC and Arbor)

102



--------------------------------------------------------------------------------



 



          Section 13.7 Governing Law; Consent to Jurisdiction; Waiver of
Objection to Venue.
          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS THEREOF). EACH OF THE PARTIES HERETO HEREBY AGREES TO THE
NON–EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED
ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
          Section 13.8 Jurisdiction; Waiver of Jury Trial.
          (a) EACH OF THE PARTIES HERETO HEREBY AGREES TO THE NON–EXCLUSIVE
JURISDICTION OF ANY FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK. EACH OF
THE PARTIES HERETO AND EACH SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
          (b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES
HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
          Section 13.9 Costs, Expenses and Taxes.
          (a) The Seller agrees to pay as and when billed by the Deal Agent, the
Purchaser, the Secured Parties or any Affected Party all of the reasonable
out–of–pocket costs and expenses incurred by the Deal Agent, the Purchaser, the
Secured Parties and/or any Affected Party in connection with the development,
preparation, execution and delivery of, and any amendment, supplement, renewal,
extension or modification to or waiver of, this Agreement, the Repurchase
Documents, any Transaction hereunder and any other documents and agreements
prepared in connection herewith or therewith. The Seller agrees to pay as and
when billed by the Deal Agent, the Purchaser, any Secured Party and/or any
Affected Party all of the out–of–pocket costs and expenses incurred in
connection with the consummation and administration of the transactions
contemplated hereby and thereby including, without limitation, (i) all the
reasonable fees and out–of–pocket expenses of counsel for the Deal Agent, the
Purchaser, the Secured Parties and the Affected Parties with respect thereto and
with respect to advising the Deal Agent, the Purchaser, the Secured Parties and
the Affected Parties as to their respective rights and remedies under this
Agreement, the Repurchase Documents and the other documents to be delivered
hereunder or in connection herewith, (ii) all costs and expenses, if any
(including reasonable counsel fees and expenses) incurred by the Deal Agent, the
Purchaser, the Secured Parties and the Affected Parties in connection with the
enforcement of this Agreement, the Repurchase Documents and the other documents
to be delivered hereunder or thereunder or in connection herewith or therewith
and (iii) all the due diligence, inspection, audit, testing, review, recording,
travel, lodging or other administrative costs and
Master Repurchase Agreement
(VFCC and Arbor)

103



--------------------------------------------------------------------------------



 



expenses incurred by the Deal Agent, the Purchaser, the Secured Parties and/or
any Affected Party with respect to such Person’s review, consideration and
purchase or proposed purchase of any Mortgage Asset, any Purchased Asset or any
Purchased Item under this Agreement and the other Repurchase Documents
(including any costs necessary or incidental to the execution of any Transaction
under this Agreement), including, but not limited to, those costs and expenses
incurred by the Deal Agent, the Purchaser, the Secured Parties and/or any
Affected Party and reimbursable by the Seller pursuant to Subsection 11.1(a) of
this Agreement.
          (b) The Seller shall pay on demand any and all stamp, sales, excise
and other taxes and fees payable or determined to be payable in connection with
the execution, delivery, filing and recording of this Agreement, the Repurchase
Documents or the other documents to be delivered hereunder or thereunder or any
agreement or other document providing liquidity support, credit enhancement or
other similar support to the Purchaser in connection with this agreement or the
funding or maintenance of Transactions hereunder.
          (c) The Seller shall pay on demand all other reasonable costs,
expenses and Taxes (excluding income taxes) incurred by the Deal Agent, the
Purchaser, the Secured Parties and the Affected Parties (“Other Costs”),
including without limitation, all costs and expenses incurred by the Deal Agent,
the Purchaser, the Secured Parties and the Affected Parties in connection with
periodic audits of the Seller’s, the Guarantor’s, the Pledgor’s or any
Servicer’s books and records.
          Section 13.10 Legal Matters.
          (a) In the event of any conflict between the terms of this Agreement,
any other Repurchase Document and any Confirmation, the documents shall control
in the following order of priority: first, the terms of the Confirmation shall
prevail, then the terms of this Agreement shall prevail, and then the terms of
the other Repurchase Documents shall prevail.
          (b) Each of the Seller and the Guarantor hereby acknowledges that:
     (i) it has been advised by counsel in the negotiation, execution and
delivery of the Repurchase Documents;
     (ii) it has no fiduciary relationship with the Deal Agent, the Purchaser or
any Secured Party; and
     (iii) no joint venture exists with the Deal Agent, the Purchaser or any
Secured Party.
          Section 13.11 Recourse Against Certain Parties.
          (a) No recourse under or with respect to any obligation, covenant,
duty or agreement (including, without limitation, the payment of any fees or any
other obligations) of the Deal Agent, the Purchaser, any Secured Party, any
Affected Party, the Seller or the Guarantor as contained in this Agreement, the
Repurchase Documents or any other agreement, instrument or document entered into
by the Purchaser, any Secured Party, any Affected Party, the Seller, the
Guarantor or any such party pursuant hereto or thereto or in connection herewith
or therewith shall be had against any administrator of the Deal Agent, the
Purchaser, any Secured Party, any Affected Party, the Seller or the Guarantor or
any incorporator, Affiliate (direct or indirect), owner, member, partner,
stockholder, officer, director, employee, agent or attorney of the Deal Agent,
the Purchaser, any Secured Party, any Affected Party, the Seller or the
Guarantor or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and
Master Repurchase Agreement
(VFCC and Arbor)

104



--------------------------------------------------------------------------------



 



understood that the agreements of each of the Deal Agent, the Purchaser, the
Secured Parties, the Affected Parties, the Seller and the Guarantor contained in
this Agreement, the Repurchase Documents and all of the other agreements,
instruments and documents entered into by it pursuant hereto or thereto or in
connection herewith or therewith are, in each case, solely the corporate
obligations of the Deal Agent, the Purchaser, the Secured Parties, the Affected
Parties, the Seller and the Guarantor, and that no personal liability whatsoever
shall attach to or be incurred by any administrator of the Deal Agent, the
Purchaser, the Secured Parties, the Affected Parties, the Seller or the
Guarantor or any incorporator, owner, member, partner, stockholder, Affiliate
(direct or indirect), officer, director, employee, agent or attorney of the Deal
Agent, the Purchaser, the Secured Parties, the Affected Parties, the Seller or
the Guarantor, or of any such administrator, as such, or any other of them,
under or by reason of any of the obligations, duties, covenants or agreements of
the Deal Agent, the Purchaser, the Secured Parties, the Affected Parties, the
Seller or the Guarantor contained in this Agreement, the Repurchase Documents or
in any other such instruments, documents or agreements, or that are implied
therefrom, and that any and all personal liability of every such administrator
of the Deal Agent, the Purchaser, any Secured Party, any Affected Party, the
Seller or the Guarantor and each incorporator, owner, member, partner,
stockholder, Affiliate (direct or indirect), officer, director, employee, agent
or attorney of the Deal Agent, the Purchaser, the Secured Parties, the Affected
Parties, the Seller or the Guarantor, or of any such administrator, or any of
them, for breaches by the Deal Agent, the Purchaser, the Secured Parties, the
Affected Parties, the Seller or the Guarantor of any such obligations, duties,
covenants or agreements, which liability may arise either at common law or at
equity, by statute or constitution, or otherwise, is hereby expressly waived as
a condition of and in consideration for the execution of this Agreement. The
provisions of this Section 13.11 shall survive the termination of this
Agreement.
          (b) Notwithstanding anything in this Agreement to the contrary,
neither VFCC nor any other Purchaser that is a commercial paper conduit shall
have any obligation to pay any amount required to be paid by it hereunder in
excess of any amount available to VFCC or any other Purchaser that is a
commercial paper conduit after paying or making provision for the payment of its
Commercial Paper Notes. All payment obligations of VFCC and the other Purchasers
that are commercial paper conduits hereunder are contingent on the availability
of funds to such Purchaser in excess of the amounts necessary to pay its
Commercial Paper Notes; and each of the other parties hereto agrees that it
shall not have a claim under Section 101(5) of the Bankruptcy Code if and to the
extent that any such payment obligation owed to it by VFCC or any other
Purchaser that is a commercial paper conduit, as applicable, exceeds the amount
available to VFCC or any other Purchaser that is a commercial paper conduit, as
applicable, to pay such amount after paying or making provision for the payment
of its Commercial Paper Notes.
          Section 13.12 Protection of Right, Title and Interest in the Purchased
Assets; Further Action Evidencing Transactions.
          (a) The Seller shall cause this Agreement, all amendments hereto
and/or all financing statements and continuation statements and any other
necessary documents covering the right, title and interest of the Deal Agent as
agent for the Secured Parties or the Purchaser to the Purchased Items to be
promptly recorded, registered and filed, and at all times to be kept recorded,
registered and filed, all in such manner and in such places as may be required
by law fully to preserve and protect the right, title and interest of the Deal
Agent as agent for the Secured Parties or the Purchaser hereunder to all
property comprising the Purchased Items. The Seller shall deliver to the Deal
Agent and the Purchaser file–stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing. The Seller shall execute any
and all documents reasonably required to fulfill the intent of this
Subsection 13.12(a).
          (b) The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that the Deal Agent and the Purchaser may
Master Repurchase Agreement
(VFCC and Arbor)

105



--------------------------------------------------------------------------------



 



reasonably request in order to perfect, protect or more fully evidence the
Transactions hereunder and the security interest granted in the Purchased Items,
or to enable the Deal Agent as agent for the Secured Parties and the Purchaser
to exercise and enforce their rights and remedies hereunder or under any
Repurchase Document.
          (c) If the Seller fails to perform any of its obligations hereunder,
the Deal Agent or the Purchaser may (but shall not be required to) perform, or
cause performance of, such obligation; and the Deal Agent’s and/or the
Purchaser’s costs and expenses incurred in connection therewith shall be payable
by the Seller. The Seller irrevocably appoints the Deal Agent and the Purchaser
as its attorney–in–fact and authorizes the Deal Agent and the Purchaser to act
on behalf of the Seller (i) to execute on behalf of the Seller as debtor and to
file financing statements necessary or desirable in the Deal Agent’s and the
Purchaser’s sole discretion to perfect and to maintain the perfection and
priority of the interest in the Purchased Items, and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Purchased Items as a financing statement in such offices as
the Deal Agent and the Purchaser in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
interests of the Secured Parties in the Purchased Items. This appointment is
coupled with an interest and is irrevocable.
          (d) Without limiting the generality of the foregoing, the Seller will
not earlier than six (6) months and not later than three (3) months prior to the
fifth anniversary of the date of filing of the financing statement referred to
in Subsection 3.1(g) or any other financing statement filed pursuant to this
Agreement or in connection with any Transaction hereunder, unless the Aggregate
Unpaids have been paid in full:
     (i) execute and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and
     (ii) deliver or cause to be delivered to the Deal Agent and the Purchaser
an opinion of the counsel for the Seller, in form and substance reasonably
satisfactory to the Deal Agent and the Purchaser, confirming and updating the
opinion delivered pursuant to Subsection 3.1(h) with respect to perfection and
otherwise to the effect that the security interest hereunder continues to be an
enforceable and perfected security interest, subject to no other Liens of record
except as provided herein or otherwise permitted hereunder, which opinion may
contain usual and customary assumptions, limitations and exceptions.
          Section 13.13 Confidentiality.
          (a) Each of the Deal Agent, the Purchaser, the Secured Parties, the
Affected Parties, the Liquidity Agent, the Custodian, the Seller, the Guarantor,
the Pledgor and each Servicer shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of this Agreement, the
other Repurchase Documents and all information with respect to the other
parties, including all information regarding the business of the Seller, the
Guarantor and the Pledgor and their respective businesses obtained by it or them
in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that each such party and its directors,
officers and employees may (i) disclose such information to its external
accountants, attorneys, investors, potential investors and credit enhancers to
the Purchaser (including the directors, officers, external accountants, and
attorneys of such credit enhancers) and the agents or advisors of such Persons
(“Excepted Persons”) who have a need to know such information, provided that
each Excepted Person shall be advised by the party disclosing such information
of the confidential nature of the information being disclosed, (ii) disclose the
existence of this Agreement, but not the financial terms thereof, (iii) disclose
such information as is required by Applicable Law and (iv) disclose this
Agreement and such information in any suit, action, proceeding or
Master Repurchase Agreement
(VFCC and Arbor)

106



--------------------------------------------------------------------------------



 



investigation (whether in law or in equity or pursuant to arbitration) involving
any of the Repurchase Documents or any Interest Rate Protection Agreement for
the purpose of defending itself, reducing its liability or protecting or
exercising any of its claims, rights, remedies or interests under or in
connection with any of the Repurchase Documents or any Interest Rate Protection
Agreement, provided that the Persons permitted to make such disclosures under
clauses (iii) and (iv) shall also include credit enhancers to the Purchaser. It
is understood that the financial terms that may not be disclosed except in
compliance with this Subsection 13.13(a) include, without limitation, all fees
and other pricing terms, and all Events of Default, Servicer Defaults and
priority of payment provisions.
          (b) Anything herein to the contrary notwithstanding, the Seller, the
Guarantor, the Pledgor and each Servicer each hereby consents to the disclosure
of any nonpublic information with respect to it (i) to the Deal Agent, the
Purchasers, the Liquidity Agent, the Custodian, the Secured Parties and the
Affected Parties by each other, (ii) by the Deal Agent or the Purchasers to any
prospective or actual assignee or participant of any of them or (iii) by the
Deal Agent, the Liquidity Agent or a Purchaser to any Rating Agency, commercial
paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to a Purchaser and to any officers, directors, employees, outside
accountants, advisors and attorneys of any of the foregoing, provided each such
Person is informed of the confidential nature of such information. In addition,
the Secured Parties, the Liquidity Agent, the Purchasers, any credit enhancers
to the Purchasers and the Deal Agent may disclose any such nonpublic information
as required pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law).
          (c) Notwithstanding anything herein to the contrary, the foregoing
shall not be construed to prohibit (i) disclosure of any and all information
that is or becomes publicly known; (ii) disclosure of any and all information
(A) if required to do so by any Applicable Law, (B) to any Governmental
Authority having or claiming authority to regulate or oversee any respects of
the Deal Agent’s, the Purchaser’s, any Secured Party’s, any Affected Party’s,
the Liquidity Agent’s, the Custodian’s, the Seller’s or the Guarantor’s business
or that of their respective Affiliates, (C) pursuant to any subpoena, civil
investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which any of the Deal Agent, the
Purchaser, the Secured Parties, the Affected Parties, the Liquidity Agent, the
Custodian, the Seller or the Guarantor or an officer, director, employer,
shareholder, owner, member, partner, agent, employee or Affiliate of any of the
foregoing is a party, (D) in any preliminary or final offering circular,
registration statement or contract or other document approved in writing in
advance by the Seller and the Guarantor, or (E) to any Affiliate, independent or
internal auditor, agent, employee or attorney of the Custodian having a need to
know the same, provided that the Custodian advises such recipient of the
confidential nature of the information being disclosed and such Person agrees to
be bound by the confidentiality provisions set forth herein; or (iii) any other
disclosure authorized by the Purchaser, the Seller or the Guarantor, as
applicable.
          (d) Notwithstanding anything to the contrary contained herein, the
Repurchase Documents or in any related document, all Persons may disclose to any
and all Persons, without limitation of any kind, the federal income tax
treatment of any of the transactions contemplated by this Agreement, the
Repurchase Documents or any other related document, any fact relevant to
understanding the federal tax treatment of such transactions and all materials
of any kind (including opinions or other tax analyses) relating to such federal
income tax treatment.
          Section 13.14 Execution in Counterparts; Severability; Integration.
          This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts (including by facsimile), each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. In case any
Master Repurchase Agreement
(VFCC and Arbor)

107



--------------------------------------------------------------------------------



 



provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
This Agreement and any other Repurchase Document executed in connection herewith
contain the final and complete integration of all prior expressions by the
parties hereto and thereto with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties hereto and thereto
with respect to the subject matter hereof and thereof, superseding all prior
oral or written understandings.
          Section 13.15 Seller’s Waiver of Setoff.
          Each of the parties hereto (other than VFCC and any Affected Party)
hereby waives any right of setoff it may have or to which it may be entitled
under this Agreement from time to time against VFCC and any Affected Party or
their assets.
          Section 13.16 Assignments and Participations; Hypothecation of
Purchased Assets.
          (a) Neither the Seller nor the Guarantor may assign, delegate, grant
any interest in, permit any Lien to exist on or otherwise transfer in any way
any of its rights, duties, covenants or obligations under this Agreement or the
other Repurchase Documents without the prior written consent of the Deal Agent
in its discretion and any attempt by the Seller or the Guarantor to do any of
the foregoing without the prior written consent of the Deal Agent in its
discretion shall be null and void. The Deal Agent, the Purchaser and any Secured
Party may sell, transfer, assign, pledge or grant participation interests to any
Person in all or any portion of any Transaction, its interest in all or any
portion of any Purchased Assets and/or any other interest of the Purchaser or
any Secured Party under this Agreement and the other Repurchase Documents (any
such entity, a “Transferee”), provided that (i) the Deal Agent shall give
concurrent notice to the Seller of any assignment (the failure to give such
notice, however, shall not affect the validity or enforceability of such
assignment) and (ii) any assignment effected pursuant to this Subsection
13.16(a) shall be in respect of Purchased Assets with a minimum Purchase Price
of $5,000,000 (other than in the case of (x) an assignment of all of the
interests then held by the Purchaser or a Secured Party (or a Transferee), (y) a
transfer to an Affiliate of the Purchaser, a Secured Party or a Transferee, or
(z) an Event of Default). Each of the Seller and the Guarantor agrees to
cooperate with the Deal Agent, the Purchaser and each Secured Party in
connection with any such assignment, transfer, pledge, participation or sale,
and to enter into such restatements of, and amendments, supplements and other
modifications to, this Agreement, in order to give effect to such assignment,
transfer, pledge, participation or sale. The parties to any such transfer,
assignment, pledge or participation shall execute and deliver to the Deal Agent,
for its acceptance and recording in its books and records, such agreement as
shall be satisfactory to such parties and the Deal Agent.
          (b) The Purchaser or its designee shall have free and unrestricted use
of all Purchased Assets and nothing in this Agreement shall preclude the
Purchaser or its designee from engaging in repurchase transactions with the
Purchased Assets or otherwise pledging, transferring, hypothecating, or
rehypothecating the Purchased Assets; provided, however, that the Purchaser or
its designee shall transfer the Purchased Assets to the Seller on the applicable
Repurchase Date free and clear of any Lien on any of the Purchased Assets.
Nothing contained in this Agreement shall obligate the Purchaser or any Secured
Party to segregate any Purchased Assets transferred to the Purchaser or its
designee by the Seller.
          Section 13.17 Heading and Exhibits.
          The headings herein are for purposes of references only and shall not
otherwise affect the meaning or interpretation of any provision hereof. The
schedules and exhibits attached hereto and
Master Repurchase Agreement
(VFCC and Arbor)

108



--------------------------------------------------------------------------------



 



referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.
          Section 13.18 Single Agreements.
          The Deal Agent, the Purchaser, the Seller and the Guarantor
acknowledge that, and have entered hereinto and will enter into each Transaction
hereunder in consideration of and in reliance upon the fact that all
Transactions hereunder constitute a single business and contractual relationship
and that each has been entered into in consideration of the other Transactions.
Accordingly, each of the Purchaser, the Seller and the Guarantor (i) agrees to
perform all of its obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, and (ii) that payments,
deliveries and other transfers made by it or others on its behalf in respect of
any Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.
          Section 13.19 Disclosure Relating to Certain Federal Protections.
          The parties acknowledge that they have been advised that:
          (a) in the case of Transactions in which one of the parties is a
broker or dealer registered with the Securities and Exchange Commission (“SEC”)
under Section 15 of the Exchange Act, the Securities Investor Protection
Corporation has taken the position that the provisions of the Securities
Investor Protection Act of 1970 (“SIPA”) will not provide protection to the
other parties with respect to any Transaction hereunder;
          (b) in the case of Transactions in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the Exchange Act, SIPA will not provide protection
to the other parties with respect to any Transaction hereunder;
          (c) in the case of Transactions in which one of the parties is a
financial institution, funds held by the financial institution pursuant to a
Transaction hereunder are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable; and
          (d) in the case of Transactions in which one of the parties is an
“insured depository institution” as that term is defined in Section 1813(c)(2)
of Title 12 of the United States Code, funds held by the financial institution
pursuant to a Transaction hereunder are not a deposit and therefore are not
insured by the Federal Deposit Insurance Corporation, the Savings Association
Insurance Fund or the Bank Insurance Fund, as applicable.
          Section 13.20 Intent.
          (a) The parties recognize that each Transaction is a “Repurchase
Agreement” as that term is defined in Section 101 of Title 11 of the United
States Code, as amended (except insofar as the type of Purchased Assets subject
to such Transaction or the term of such Transaction would render such definition
inapplicable) and a “Securities Contract” as that term is defined in Section 741
of Title 11 of the United States Code, as amended (except insofar as the type of
Purchased Assets subject to such Transaction would render such definition
inapplicable).
Master Repurchase Agreement
(VFCC and Arbor)

109



--------------------------------------------------------------------------------



 



          (b) The parties agree and acknowledge that if a party hereto is an
“Insured Depository Institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“Qualified Financial Contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of Purchased
Assets subject to such Transaction would render such definition inapplicable).
          (c) It is understood and agreed that this Agreement constitutes a
“Master Netting Agreement” as that term is defined in Section 101 of Title 11 of
the United States Code.
          (d) It is understood that this Agreement constitutes a “Netting
Contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “Covered
Contractual Payment Entitlement” or “Covered Contractual Payment Obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “Financial Institution” as that term is defined in
FDICIA or regulations promulgated thereunder).
          (e) It is understood that any party’s right to liquidate Purchased
Assets delivered to it in connection with Transactions hereunder or to exercise
any other remedies pursuant to Section 10.2 is a contractual right to liquidate
such Transaction as described in Sections 555, 559 and 561 of Title 11 of the
United States Code, as amended.
          Section 13.21 Periodic Due Diligence Review.
          Each of the Seller and the Guarantor acknowledge that each of the Deal
Agent, the Purchaser and the other Secured Parties has the right to perform
continuing due diligence reviews with respect to the Purchased Items and the
Seller and the Guarantor for purposes of verifying compliance with the
representations, warranties, covenants, agreements and specifications made
hereunder, under the Repurchase Documents or otherwise, and each of the Seller
and the Guarantor agrees that upon reasonable (but no less than one (1) Business
Day’s) prior notice, unless an Event of Default shall have occurred, in which
case no notice is required, to the Seller or the Guarantor, as applicable, the
Deal Agent, the Purchaser and the other Secured Parties or any authorized
representatives shall be permitted during normal business hours to examine,
inspect, and make copies and extracts of, the books and records of the Seller
and the Guarantor, the Mortgage Asset Files and any and all documents, records,
agreements, instruments or information relating to such Purchased Items in the
possession or under the control of the Seller, the Guarantor and/or the
Custodian. Each of the Seller and the Guarantor also shall make available to the
Deal Agent, the Purchaser and the other Secured Parties a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the Seller, the Guarantor, the Mortgage Asset Files and the Purchased
Items. Each of the Seller and the Guarantor shall also make available to the
Deal Agent, the Purchaser and the other Secured Parties any accountants or
auditors of the Seller or the Guarantor to answer any questions or provide any
documents as the Deal Agent, the Purchaser or any other Secured Party may
require. The Seller will also cause each of the Servicers and PSA Servicers (to
the extent permitted under the applicable Pooling and Servicing Agreement) to
cooperate with the Deal Agent, the Purchaser and the other Secured Parties by
permitting the Deal Agent, the Purchaser and the other Secured Parties to
conduct due diligence reviews of files of each such Servicer and PSA Servicer.
Without limiting the generality of the foregoing, the Seller acknowledges that
the Purchaser or its designee may purchase Purchased Items from the Seller based
solely upon the information provided by the Seller to the Deal Agent in the
Seller Asset Schedule and the representations, warranties and covenants
contained herein, and that the Deal Agent, the Purchaser and the other Secured
Parties, at their option, have the right at any time to conduct a partial or
complete due diligence review on some or all of the Purchased Items purchased in
a Transaction, including, without limitation, ordering new credit reports and
new appraisals on the related Mortgaged Properties and otherwise re–generating
Master Repurchase Agreement
(VFCC and Arbor)

110



--------------------------------------------------------------------------------



 



the information used to originate such Purchased Assets. The Deal Agent, the
Purchaser and the other Secured Parties may underwrite such Purchased Assets
itself or engage a mutually agreed upon third party underwriter to perform such
underwriting. Each of the Seller and the Guarantor agrees to cooperate with the
Deal Agent, the Purchaser and the other Secured Parties and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing the Deal Agent, the Purchaser and the other Secured Parties and any
third party underwriter with access to any and all documents, records,
agreements, instruments or information relating to such Purchased Assets in the
possession, or under the control, of the Seller or the Guarantor. The Purchaser
shall pay all out–of–pocket costs and expenses incurred by the Deal Agent, the
Purchaser and the other Secured Parties in connection with the Deal Agent’s, the
Purchaser’s and the other Secured Parties’ activities pursuant to this
Section 13.21 (“Due Diligence Costs”); provided that, in the event that a
Default or Event of Default shall have occurred, the Seller shall reimburse the
Deal Agent, the Purchaser and the other Secured Parties for all Due Diligence
Costs incurred by any such Person from and after the date of such Default or
Event of Default in connection with such Person’s activities pursuant to this
Section 13.21.
          Section 13.22 Use of Employee Plan Assets.
          (a) If assets of an employee benefit plan subject to any provision
ERISA are intended to be used by either party hereto (the “Plan Party”) in a
Transaction, the Plan Party shall so notify the Deal Agent prior to the
Transaction. The Plan Party shall represent in writing to the Deal Agent that
the Transaction does not constitute a prohibited transaction under ERISA or is
otherwise exempt therefrom, and the Deal Agent may proceed in reliance thereon
but shall not be required so to proceed.
          (b) Subject to the last sentence of Subsection 13.22(a) above, any
such Transaction shall proceed only if the Plan Party furnishes or has furnished
to the Deal Agent its most recent available audited statement of its financial
condition and its most recent subsequent unaudited statement of its financial
condition.
          (c) By entering into a Transaction pursuant to this Section 13.22, the
Seller shall be deemed (i) to represent to the Deal Agent that since the date of
the Seller’s latest such financial statements, there has been no material
adverse change in the Seller’s financial condition which Seller has not
disclosed to the Deal Agent, and (ii) to agree to provide the Deal Agent with
future audited and unaudited statements of its financial condition as they are
issued, so long as it is a Seller in any outstanding Transaction involving a
Plan Party.
          (d) In consideration of the amendments and modifications set forth in
this Agreement and the amendments and modifications to the other Repurchase
Documents, each of the Seller and Guarantor releases and holds harmless the Deal
Agent, the Purchaser, each Secured Party and their officers, employees, agents
and Affiliates from and against any claim, action, suit, demand, cost, expense
or liability of any kind relating to this Agreement and the other Repurchase
Documents, the Purchased Assets, the Transactions, the administration of this
Agreement and the other Repurchase Documents, the Purchased Assets or any
Transaction or any business communications and dealings among the Seller, the
Guarantor, the Deal Agent, the Purchaser and/or any Secured Party concerning
this Agreement and the other Repurchase Documents, the Purchased Assets or any
Transaction through the date of execution hereof.
          Section 13.23 No Proceedings.
          Each of the Seller, the Guarantor and the Pledgor hereby agrees that
it will not institute against, or join any other Person in instituting against,
VFCC, the Deal Agent, any other Purchaser or any Secured Party any Insolvency
Proceeding so long as any commercial paper issued by VFCC or any other
Master Repurchase Agreement
(VFCC and Arbor)

111



--------------------------------------------------------------------------------



 



Purchaser shall be outstanding and there shall not have elapsed one (1) year and
one (1) day since the last day on which any such commercial paper shall have
been outstanding.
          Section 13.24 Joint and Several Obligations.
          (a) At all times during which there is more than one (1) Seller under
the Repurchase Documents, the liability of each Seller shall be joint and
several and the joint and several obligations of each Seller under the
Repurchase Documents (a) (i) shall be absolute and unconditional and shall
remain in full force and effect (or be reinstated) until all the Obligations
shall have been paid in full and the expiration of any applicable preference or
similar period pursuant to any bankruptcy, insolvency, reorganization,
moratorium or similar law, or at law or in equity, without any claim having been
made before the expiration of such period asserting an interest in all or any
part of any payment(s) received by the Deal Agent as agent for the Secured
Parties, and (ii) until such payment has been made, shall not be discharged,
affected, modified or impaired on the happening from time to time of any event,
including, without limitation, any of the following, whether or not with notice
to or the consent of any Seller, any Guarantor or the Pledgor, (A) the waiver,
compromise, settlement, release, termination or amendment (including, without
limitation, any extension or postponement of the time for payment or performance
or renewal or refinancing) of any or all of the obligations or agreements of any
Seller, any Guarantor or the Pledgor under this Agreement or any Repurchase
Document, (B) the failure to give notice to any Seller, any Guarantor or the
Pledgor of the occurrence of an Event of Default under any of the Repurchase
Documents, (C) the release, substitution or exchange by the Deal Agent as agent
for the Secured Parties of any or all of the Purchased Items or the Equity
Interests (in each case, whether with or without consideration) or the
acceptance by the Deal Agent as agent for the Secured Parties of any additional
collateral or the availability or claimed availability of any other collateral
or source of repayment or any nonperfection or other impairment of collateral,
(D) the release of any Person primarily or secondarily liable for all or any
part of the Obligations, whether by the Deal Agent as agent for the Secured
Parties or in connection with any voluntary or involuntary liquidation,
dissolution, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors or similar event or proceeding affecting any or all Sellers, any or
all Guarantors, the Pledgor or any other Person who, or any of whose Property,
shall at the time in question be obligated in respect of the Obligations or any
part thereof, or (E) to the extent permitted by Applicable Law, any other event,
occurrence, action or circumstance that would, in the absence of this
Section 13.24, result in the release or discharge of any or all of the Sellers
from the performance or observance of any obligation, covenant or agreement
contained in the Repurchase Documents; (b) each Seller expressly agrees that the
Deal Agent as agent for the Secured Parties shall not be required first to
initiate any suit or to exhaust its remedies against any Seller, any Guarantor,
the Pledgor or any other Person to become liable, or against any of the
Purchased Items or the Equity Interests, in order to enforce the Repurchase
Documents and each Seller expressly agrees that, notwithstanding the occurrence
of any of the foregoing, each Seller shall be and remain directly and primarily
liable for all sums due under this Agreement or any of the Repurchase Documents,
as and to the extent limited by the Repurchase Documents; and, (c) on
disposition by the Deal Agent as agent for the Secured Parties of any Property
encumbered by any Purchased Items, each Seller shall be and shall remain jointly
and severally liable for any deficiency, as and to the extent limited by the
Repurchase Documents.
          (b) Each Seller hereby agrees that, to the extent another Seller shall
have paid more than its proportionate share of any payment made hereunder, the
Seller shall be entitled to seek and receive contribution from and against any
other Seller which has not paid its proportionate share of such payment;
provided, however, that the provisions of this Section 13.24 shall in no respect
limit the obligations and liabilities of any Seller to the Deal Agent, the
Purchaser or any Secured Party, and, notwithstanding any payment or payments
made by any Seller (the “paying Seller”) hereunder or any set–off or application
of funds of the paying Seller by the Deal Agent on behalf of the Secured
Parties, the paying Seller shall not be entitled to be subrogated to any of the
rights of the Deal Agent, the Purchaser or any Secured Party against any other
Seller or any collateral security or guarantee or right of offset held by the
Deal Agent,
Master Repurchase Agreement
(VFCC and Arbor)

112



--------------------------------------------------------------------------------



 



the Purchaser or any Secured Party, nor shall the paying Seller seek or be
entitled to seek any contribution or reimbursement from the other Seller in
respect of payments made by the paying Seller hereunder, until all amounts owing
to the Deal Agent, the Purchaser or any Secured Party by the Seller under the
Repurchase Documents are paid in full. If any amount shall be paid to the paying
Seller on account of such subrogation rights at any time when all such amounts
shall not have been paid in full, such amount shall be held by the paying Seller
in trust for the Deal Agent on behalf of the Secured Parties, segregated from
other funds of the paying Seller, and shall, forthwith upon receipt by the
paying Seller, be turned over to the Deal Agent on behalf of the Secured Parties
in the exact form received by the paying Seller (duly indorsed by the paying
Seller to the Deal Agent on behalf of the Secured Parties, if required), to be
applied against amounts owing to the Deal Agent, the Purchaser and the other
Secured Parties by the Seller under the Repurchase Documents, whether matured or
unmatured, in such order as the Deal Agent may determine in its discretion.
          Section 13.25 Third Party Beneficiary.
          Each Secured Party (to the extent it is not otherwise a party hereto)
is an intended third party beneficiary of this Agreement entitled to enforce
this Agreement to the same extent as though it were a party hereto.
[Remainder of Page Intentionally Left Blank.]
Master Repurchase Agreement
(VFCC and Arbor)

113



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

              THE SELLER:   ARBOR REALTY FUNDING LLC
 
           
 
  By:   /s/ John Natalone
 
           
 
  Name:   John Natalone
 
           
 
  Title:   Senior Vice President, Treasurer
 
           
 
                Arbor Realty Funding LLC     c/o Arbor Commercial Mortgage LLC
333 Earle Ovington Boulevard
Uniondale, New York 11553     Attention: Guy Milone, Esq.
Facsimile No.: (516) 832–6431
Confirmation No.: (516) 832–7431

[Signatures Continued on the Following Page]
Master Repurchase Agreement
(VFCC and Arbor)

S–1



--------------------------------------------------------------------------------



 



                  THE SELLER (cont.):   ARBOR REALTY LIMITED PARTNERSHIP,
a Delaware Limited Partnership    
 
                    By:   Arbor Realty GPOP, Inc., its General Partner
 
               
 
      By:   /s/ Paul Elenio
 
               
 
      Name:   Paul Elenio    
 
      Title:   Chief Financial Officer    
 
                    Arbor Realty Limited Partnership
c/o Arbor Commercial Mortgage LLC
333 Earle Ovington Boulevard
Uniondale, New York 11553
Attention: Guy Milone, Esq.
Facsimile No.: (516) 832–6431    

[Signatures Continued on the Following Page]
Master Repurchase Agreement
(VFCC and Arbor)

S–2



--------------------------------------------------------------------------------



 



              THE SELLER (cont.):   ARSR TAHOE, LLC
 
           
 
  By:   /s/ John Natalone    
 
           
 
  Name:   John Natalone     
 
           
 
  Title:   Senior Vice President, Treasurer     
 
           
 
                ARSR Tahoe, LLC
c/o Arbor Commercial Mortgage LLC
333 Earle Ovington Boulevard
Uniondale, New York 11553
Attention: Guy Milone, Esq.
Facsimile No.: (516) 832–6431
Confirmation No.: (516) 832–7431

[Signatures Continued on the Following Page]
Master Repurchase Agreement
(VFCC and Arbor)

S–3



--------------------------------------------------------------------------------



 



                  THE PURCHASERS:   VARIABLE FUNDING CAPITAL COMPANY LLC,
as a Purchaser    
 
               
 
  By:   Wachovia Capital Markets, LLC,
as attorney–in–fact        
 
  By:   /s/ Douglas R. Wilson, Sr.        
 
               
 
  Name:   Douglas R. Wilson, Sr.         
 
               
 
  Title:   Director         
 
               
 
                    Variable Funding Capital Company LLC
c/o Wachovia Capital Markets, LLC
301 South College Street, TW10
Charlotte, North Carolina 28288
Attention: Conduit Administration
Facsimile No.: (704) 383–9579
Confirmation No.: (704) 374–2520    
 
                    with a copy to:    
 
                    Wachovia Capital Markets, LLC
301 South College Street, NC0166
Charlotte, North Carolina 28288
Attention: Marianne Hickman
Facsimile No.: (704) 715–0066
Confirmation No.: (704) 715–7818    
 
                With respect to notices required pursuant to Section 13.1, a
copy of notices sent to VFCC shall be sent to:
 
                    Lord Securities Corp.
2 Wall Street, 19th Floor
New York, New York 10005
Attention: Vice President
Facsimile No.: (212) 346–9012
Confirmation No.: (212) 346–9008    

[Signatures Continued on the Following Page]
Master Repurchase Agreement
(VFCC and Arbor)

S–4



--------------------------------------------------------------------------------



 



              THE PURCHASERS (cont.):   WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Swingline Purchaser
 
           
 
  By:   /s/  Steve Hall    
 
           
 
  Name:   Steve Hall    
 
           
 
  Title:   Director    
 
           
 
                Wachovia Bank, National Association
One Wachovia Center, NC0166
301 South College Street
Charlotte, North Carolina 28288
Attention: Marianne Hickman
Facsimile No.: (704) 715–0066
Confirmation No.: (704) 383–2324

[Signatures Continued on the Following Page]
Master Repurchase Agreement
(VFCC and Arbor)

S–5



--------------------------------------------------------------------------------



 



              THE DEAL AGENT:   WACHOVIA CAPITAL MARKETS, LLC
 
           
 
  By:   /s/  Steve Hall    
 
           
 
  Name:   Steve Hall    
 
           
 
  Title:   Director    
 
           
 
                Wachovia Capital Markets, LLC
301 South College Street, NC0166
Charlotte, North Carolina 28288
Attention: Marianne Hickman
Facsimile No.: (704) 715–0066
Confirmation No.: (704) 715–7818

[Signatures Continued on the Following Page]
Master Repurchase Agreement
(VFCC and Arbor)

S–6



--------------------------------------------------------------------------------



 



              THE GUARANTORS:   ARBOR REALTY TRUST, INC.,
a Maryland corporation
 
           
 
  By:    /s/ John Natalone    
 
           
 
  Name:          John Natalone    
 
           
 
  Title:    Senior Vice President, Treasurer    
 
           
 
                Arbor Realty Trust, Inc.
c/o Arbor Commercial Mortgage LLC
333 Earle Ovington Boulevard
Uniondale, New York 11553
Attention: Guy Milone, Esq.
Facsimile No.: (516) 832–6431
Confirmation No.: (516) 832–7431

[Signatures Continued on the Following Page]
Master Repurchase Agreement
(VFCC and Arbor)

S–7



--------------------------------------------------------------------------------



 



                  THE GUARANTORS (cont.):   ARBOR REALTY LIMITED PARTNERSHIP,
a Delaware Limited Partnership    
 
                    By:   Arbor Realty GPOP, Inc., its General Partner
 
               
 
      By:    /s/ Paul Elenio    
 
               
 
      Name:   Paul Elenio    
 
      Title:   Chief Financial Officer    
 
                    Arbor Realty Limited Partnership
c/o Arbor Commercial Mortgage LLC
333 Earle Ovington Boulevard
Uniondale, New York 11553
Attention: Guy Milone, Esq.
Facsimile No.: (516) 832–6431    

[Signatures Continued on the Following Page]
Master Repurchase Agreement
(VFCC and Arbor)

S–8



--------------------------------------------------------------------------------



 



              THE GUARANTORS (cont.):   ARBOR REALTY SR, INC.,
a Maryland corporation
 
           
 
  By:   /s/  John Natalone    
 
           
 
  Name:   John Natalone    
 
           
 
  Title:   Senior Vice President, Treasurer    
 
           
 
                Arbor Realty Trust, Inc.
c/o Arbor Commercial Mortgage LLC
333 Earle Ovington Boulevard
Uniondale, New York 11553
Attention: Guy Milone, Esq.
Facsimile No.: (516) 832–6431
Confirmation No.: (516) 832–7431

[Signatures Continued on the Following Page]
Master Repurchase Agreement
(VFCC and Arbor)

S–9



--------------------------------------------------------------------------------



 



Arbor Realty hereby confirms that the Pledge Agreement is binding and
enforceable and is in full force and effect, as modified by this Agreement.

              THE PLEDGOR:   ARBOR REALTY TRUST, INC.,
a Maryland corporation
 
           
 
  By:   /s/  John Natalone    
 
           
 
  Name:    John Natalone    
 
           
 
  Title:   Senior Vice President, Treasurer    
 
           
 
                Arbor Realty Trust, Inc.
c/o Arbor Commercial Mortgage LLC
333 Earle Ovington Boulevard
Uniondale, New York 11553
Attention: Guy Milone, Esq.
Facsimile No.: (516) 832–6431
Confirmation No.: (516) 832–7431

Master Repurchase Agreement
(VFCC and Arbor)

S-10